Exhibit 10.30

 

CONFORMED COPY

 

 

 

 

CREDIT AGREEMENT

 

 

among

 

 

INTERNATIONAL ADVISORY HOLDINGS CORP.,

 

 

INTERNATIONAL CONSULTING ACQUISITION CORP.,

 

VARIOUS LENDERS

 

 

and

 

 

DEUTSCHE BANK TRUST COMPANY AMERICAS,

as ADMINISTRATIVE AGENT

 

 

--------------------------------------------------------------------------------

 

Dated as of November 16, 2007

 

--------------------------------------------------------------------------------

 

DEUTSCHE BANK SECURITIES INC.,

as LEAD ARRANGER and BOOK RUNNING MANAGER

 

 

 

 

 

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT, dated as of November 16, 2007, among INTERNATIONAL ADVISORY
HOLDINGS CORP., a Delaware corporation (“Holdings”), INTERNATIONAL CONSULTING
ACQUISITION CORP., a Delaware corporation (the “Borrower”), the Lenders party
hereto from time to time, and DEUTSCHE BANK TRUST COMPANY AMERICAS, as
Administrative Agent. All capitalized terms used herein and defined in Section 1
are used herein as therein defined.

 

W I T N E S S E T H:

 

WHEREAS, subject to and upon the terms and conditions set forth herein, the
Lenders are willing to make available to the Borrower the respective credit
facilities provided for herein;

 

NOW, THEREFORE, IT IS AGREED:

 

SECTION 1.           Definitions and Accounting Terms.

 

1.01.        Defined Terms. As used in this Agreement, the following terms shall
have the following meanings (such meanings to be equally applicable to both the
singular and plural forms of the terms defined):

 

“Acquired Entity or Business” shall mean either (x) the assets constituting a
business, division or product line of any Person not already a Subsidiary of the
Borrower or (y) 100% of the Equity Interests of any such Person, which Person
shall, as a result of the acquisition of such Equity Interests, become a
Wholly-Owned Domestic Subsidiary of the Borrower (or shall be merged with and
into the Borrower or a Wholly-Owned Domestic Subsidiary of the Borrower that is
a Subsidiary Guarantor, with the Borrower or such Subsidiary Guarantor being the
surviving or continuing Person).

 

“Acquisition” shall mean the acquisition by the Borrower of all of the
outstanding Equity Interests of TPI pursuant to, and in accordance with the
terms and conditions of, the Acquisition Agreement.

 

“Acquisition Agreement” shall mean the Purchase Agreement, dated as of April 24,
2007, by and between MCP-TPI Holdings, LLC and Information Services Group, Inc.,
as the same may be amended, modified and/or supplemented from time to time in
accordance with the terms hereof and thereof.

 

“Acquisition Documents” shall mean the Acquisition Agreement and all other
agreements and documents relating to the Acquisition, as the same may be
amended, modified and/or supplemented from time to time in accordance with the
terms hereof and thereof.

 

“Additional Security Documents” shall have the meaning provided in Section 9.12.

 

--------------------------------------------------------------------------------


 

“Adjusted Consolidated Net Income” shall mean, for any period, Consolidated Net
Income for such period plus the sum of the amount of all net non-cash charges
(including, without limitation, depreciation, amortization, deferred tax expense
and non-cash interest expense) and net non-cash losses which were included in
arriving at Consolidated Net Income for such period, less the amount of all net
non-cash gains and non-cash credits which were included in arriving at
Consolidated Net Income for such period.

 

“Adjusted Consolidated Working Capital” shall mean, at any time, Consolidated
Current Assets less Consolidated Current Liabilities at such time.

 

“Administrative Agent” shall mean DBTCA, in its capacity as Administrative Agent
for the Lenders hereunder and under the other Credit Documents, and shall
include any successor to the Administrative Agent appointed pursuant to
Section 12.09.

 

“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling (including, but not limited to, all directors and
officers of such Person), controlled by, or under direct or indirect common
control with, such Person. A Person shall be deemed to control another Person if
such Person possesses, directly or indirectly, the power (i) to vote 10% or more
of the securities having ordinary voting power for the election of directors (or
equivalent governing body) of such Person or (ii) to direct or cause the
direction of the management and policies of such other Person, whether through
the ownership of voting securities, by contract or otherwise; provided, however,
that neither the Administrative Agent (nor any Affiliate thereof) nor any Lender
(nor any Affiliate thereof) shall be considered an Affiliate of Holdings or any
Subsidiary thereof.

 

“Aggregate Consideration” shall mean, with respect to any Permitted Acquisition,
the sum (without duplication) of (i) the Fair Market Value of all Holdings
Common Stock (or the Equity Interests of any direct or indirect parent of
Holdings) (based on the average closing trading price of the Holdings Common
Stock or such other Equity Interests, as the case may be, for the 20 trading
days immediately prior to the date of such Permitted Acquisition on the stock
exchange on which Holdings Common Stock or such other Equity Interests, as the
case may be, is listed or, if Holdings Common Stock or such other Equity
Interests are not so listed, the good faith determination thereof by the board
of directors of Holdings or the direct or indirect parent of Holdings, as
applicable) issued (or to be issued) as consideration in connection with such
Permitted Acquisition (including, without limitation, Holdings Common Stock or
such other Equity Interests which may be required to be issued as earn-out
consideration upon the achievement of certain future performance goals of the
respective Acquired Entity or Business), (ii) the aggregate amount of all cash
paid (or to be paid) by Holdings or any of its Subsidiaries in connection with
such Permitted Acquisition (including, without limitation, payments of fees and
costs and expenses in connection therewith) and all contingent cash purchase
price, earn-out, non-compete and other similar obligations of Holdings and its
Subsidiaries incurred and reasonably expected to be incurred in connection
therewith (as determined in good faith by Holdings), (iii) the aggregate
principal amount of all Indebtedness assumed, incurred, refinanced and/or issued
for the purpose of (or as part of) such Permitted Acquisition to the extent
permitted by Section 10.04, (iv) the aggregate liquidation preference of all
Qualified Preferred Stock of Holdings issued (or to be issued) as consideration
in connection with the proposed Permitted

 

2

--------------------------------------------------------------------------------


 

Acquisition and (v) the Fair Market Value of all other consideration payable in
connection with such Permitted Acquisition.

 

“Agreement” shall mean this Credit Agreement, as modified, supplemented,
amended, restated (including any amendment and restatement hereof), extended or
renewed from time to time.

 

“Applicable Excess Cash Flow Repayment Percentage” shall mean 50%; provided,
however, so long as the Total Leverage Ratio as of the last day of the
respective Excess Cash Flow Payment Period is less than 3.00:1.00, then the
Applicable Excess Cash Flow Repayment Percentage instead shall be 0%.

 

“Applicable Increased Term Loan Margin” shall mean, at any time, with respect to
any Incremental Term Loans made available pursuant to a given Incremental Term
Loan Commitment Agreement, the amount determined by the Administrative Agent
(and notified to the Lenders) to which the Applicable Margin then in effect for
each Type and Tranche of Term Loan theretofore incurred must be increased, if at
all, to equalize the Applicable Margin for each Type and Tranche of all then
outstanding Term Loans and the effective interest rate margin for each Type of
such Incremental Term Loans then being incurred. It is understood and agreed
that each determination of the “Applicable Increased Term Loan Margin” shall be
made by the Administrative Agent taking into account the relevant factors
outlined in the proviso appearing in clause (viii) of Section 2.14(a) and shall
be conclusive and binding on the Borrower and all Lenders absent manifest error.

 

“Applicable Margin” shall mean a percentage per annum equal to: (i) in the case
of Initial Term Loans (A) maintained as Base Rate Loans, 2.50% (or, on and after
the date of the most recent incurrence of any Incremental Term Loans bearing
interest utilizing the Applicable Increased Term Loan Margin, the Applicable
Increased Term Loan margin for such Incremental Term Loans), and (B) maintained
as Eurodollar Loans, 3.50% (or, on and after the date of the most recent
incurrence of any Incremental Term Loans bearing interest utilizing the
Applicable Increased Term Loan Margin, the Applicable Increased Term Loan Margin
for such Incremental Term Loans); (ii) in the case of Revolving Loans
(A) maintained as Base Rate Loans, 2.50%, and (B) maintained as Eurodollar
Loans, 3.50%; (iii) in the case of Swingline Loans, 2.50%; and (iv) with respect
to any Type of Incremental Term Loan of a given Tranche that is not an Initial
Term Loan, that percentage per annum set forth in, or calculated in accordance
with, Section 2.14 and the respective Incremental Term Loan Commitment Agreement
(or, on and after the date of the most recent incurrence of any Incremental Term
Loans bearing interest utilizing the Applicable Increased Term Loan Margin, the
Applicable Increased Term Loan margin for such Incremental Term Loans).

 

“Asset Sale” shall mean any sale, transfer or other disposition by Holdings or
any of its Subsidiaries to any Person (including by way of redemption by such
Person) other than to Holdings or a Wholly-Owned Subsidiary of Holdings of any
asset (including, without limitation, any capital stock or other securities of,
or Equity Interests in, another Person), but excluding sales of assets pursuant
to Sections 10.02(ii), (vi), (vii) (viii), (ix), (x) and (xii).

 

3

--------------------------------------------------------------------------------


 

“Assignment and Assumption Agreement” shall mean an Assignment and Assumption
Agreement substantially in the form of Exhibit K (appropriately completed).

 

“Authorized Officer” shall mean, with respect to (i) delivering Notices of
Borrowing, Notices of Conversion/Continuation, Letter of Credit Requests and
similar notices, any person or persons that has or have been authorized by the
board of directors of the Borrower to deliver such notices pursuant to this
Agreement and that has or have appropriate signature cards on file with the
Administrative Agent, the Swingline Lender or the respective Issuing Lender,
(ii) delivering financial information and officer’s certificates pursuant to
this Agreement, the chief financial officer, the treasurer or the principal
accounting officer of Holdings, and (iii) any other matter in connection with
this Agreement or any other Credit Document, any officer (or a person or persons
so designated by any two officers) of Holdings or the Borrower.

 

“Bankruptcy Code” shall have the meaning provided in Section 11.05.

 

“Base Rate” shall mean, at any time, the higher of (i) the Prime Lending Rate at
such time and (ii) 1/2 of 1% in excess of the overnight Federal Funds Rate at
such time.

 

“Base Rate Loan” shall mean (i) each Swingline Loan and (ii) each other Loan
designated or deemed designated as such by the Borrower at the time of the
incurrence thereof or conversion thereto.

 

“Borrowing” shall mean the borrowing of one Type of Loan of a single Tranche
from all the Lenders having Commitments of the respective Tranche (or from the
Swingline Lender in the case of Swingline Loans) on a given date (or resulting
from a conversion or conversions on such date) having in the case of Eurodollar
Loans the same Interest Period, provided that (i) Base Rate Loans incurred
pursuant to Section 2.10(b) shall be considered part of the related Borrowing of
Eurodollar Loans and (ii) any Incremental Term Loans incurred pursuant to
Section 2.01(c) that are being added to a then existing Tranche of Term Loans
shall be considered part of the related Borrowing of the then outstanding
Tranche of Term Loans to which such Incremental Term Loans are added pursuant
to, and in accordance with the requirements of, Section 2.14(c).

 

“Business Day” shall mean (i) for all purposes other than as covered by clause
(ii) below, any day except Saturday, Sunday and any day which shall be in New
York, New York a legal holiday or a day on which banking institutions are
authorized or required by law or other government action to close, and (ii) with
respect to all notices and determinations in connection with, and payments of
principal and interest on, Eurodollar Loans, any day which is a Business Day
described in clause (i) above and which is also a day for trading by and between
banks in U.S. dollar deposits in the applicable interbank Eurodollar market.

 

“Calculation Period” shall mean, with respect to any Permitted Acquisition or
any other event expressly required to be calculated on a Pro Forma Basis
pursuant to the terms of this Agreement, the Test Period most recently ended
prior to the date of such Permitted Acquisition or other event for which
financial statements have been delivered to the Lenders pursuant to this
Agreement.

 

4

--------------------------------------------------------------------------------


 

“Capital Expenditures” shall mean, with respect to any Person, all expenditures
by such Person which should be capitalized in accordance with GAAP and, without
duplication, the amount of Capitalized Lease Obligations incurred by such
Person.

 

“Capitalized Lease Obligations” shall mean, with respect to any Person, all
rental obligations of such Person which, under GAAP, are or will be required to
be capitalized on the books of such Person, in each case taken at the amount
thereof accounted for as indebtedness in accordance with such principles.

 

“Cash Equivalents” shall mean, as to any Person, (i) securities issued or
directly and fully guaranteed or insured by the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof) having maturities of not more than twelve
months from the date of acquisition, (ii) marketable direct obligations issued
by any state of the United States or any political subdivision of any such state
or any public instrumentality thereof maturing within twelve months from the
date of acquisition thereof and, at the time of acquisition, having one of the
two highest ratings obtainable from either S&P or Moody’s, (iii) Dollar
denominated time deposits, certificates of deposit and bankers acceptances of
any Lender or any commercial bank having, or which is the principal banking
subsidiary of a bank holding company having, a long-term unsecured debt rating
of at least “A” or the equivalent thereof from S&P or “A2” or the equivalent
thereof from Moody’s with maturities of not more than twelve months from the
date of acquisition by such Person, (iv) repurchase obligations with a term of
not more than seven days for underlying securities of the types described in
clause (i) above entered into with any bank meeting the qualifications specified
in clause (iii) above, (v) commercial paper issued by any Person incorporated in
the United States rated at least A-1 or the equivalent thereof by S&P or at
least P-1 or the equivalent thereof by Moody’s and in each case maturing not
more than six months after the date of acquisition by such Person, and
(vi) investments in money market funds substantially all of whose assets are
comprised of securities of the types described in clauses (i) through (v) above.

 

“CERCLA” shall mean the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as the same has been amended and may hereafter be amended
from time to time, 42 U.S.C. § 9601 et seq.

 

“Change of Control” shall mean (i) Holdings shall at any time and for any reason
fail to own directly 100% of the outstanding Equity Interests of the Borrower,
(ii) the Permitted Holders shall at any time and for any reason fail to own,
directly or indirectly, at least 66-2/3% of the economic and voting interests of
Holdings’ outstanding Equity Interests, (iii) any “Person” or “group” (as such
terms are used in Sections 13(d) and 14(d) of the Exchange Act as in effect on
the Effective Date), (A) is or shall become the “beneficial owner” (as defined
in Rules 13(d)-3 and 13(d)-5 under the Exchange Act as in effect on the
Effective Date), directly or indirectly, of 35% or more of the outstanding total
voting interests of the Sponsor’s Equity Interests (determined on a fully
diluted basis) or (B) shall have obtained the power (whether or not exercised)
to elect a majority of the Sponsor’s directors, or (iv) at any time and for any
reason the board of directors of the Sponsor shall cease to consist of a
majority of Continuing Directors.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated and rulings issued thereunder.
Section references to the

 

5

--------------------------------------------------------------------------------


 

Code are to the Code, as in effect on the Effective Date and any subsequent
provisions of the Code, amendatory thereof, supplemental thereto or substituted
therefor.

 

“Collateral” shall mean all property (whether real or personal) with respect to
which any security interests have been granted (or purported to be granted)
pursuant to any Security Document, including, without limitation, all Pledge
Agreement Collateral, all Security Agreement Collateral, all Mortgaged
Properties and all cash and Cash Equivalents delivered as collateral pursuant to
Section 5.02 or 11.

 

“Collateral Agent” shall mean the Administrative Agent acting as collateral
agent for the Secured Creditors pursuant to the Security Documents.

 

“Commitment” shall mean any of the commitments of any Lender, i.e., either an
Initial Term Loan Commitment, an Incremental Term Loan Commitment under a given
Tranche or a Revolving Loan Commitment.

 

“Commitment Commission” shall have the meaning provided in Section 4.01(a).

 

“Company” shall mean any corporation, limited liability company, partnership or
other business entity (or the adjectival form thereof, where appropriate).

 

“Company Material Adverse Effect” shall mean any change, circumstance or event
that, individually or in the aggregate with all other changes, circumstances and
events, has or is reasonably likely to have a material adverse effect on the
business, assets, results of operations or condition (financial or otherwise) of
TPI and its Subsidiaries, taken as a whole, other than any change or event
resulting from, relating to or arising out of (i) general economic conditions in
any of the geographical areas in which TPI or any of its Subsidiaries operate,
to the extent that such change or event does not have, or is reasonably likely
not to have, a disproportionate effect on TPI and its Subsidiaries relative to
other Persons in the sourcing advisory industry, (ii) any change in the
financial, banking, currency or capital markets in general (whether in the
United States or any other country or in any international market), to the
extent that such change or event does not have, or is reasonably likely not to
have, a disproportionate effect on TPI and its Subsidiaries relative to other
Persons in the sourcing advisory industry, (iii) conditions generally affecting
any of the industries in which TPI or any of its Subsidiaries operate, to the
extent that such change or event does not have, or is reasonably likely not to
have, a disproportionate effect on TPI and its Subsidiaries relative to other
Persons in the sourcing advisory industry, (iv) acts of God, national disaster,
national or international political or social conditions, including the
engagement in hostilities by the United States or any foreign country in which
TPI or any of its Subsidiaries operate (each, a “Foreign Territory”), whether
commenced before or after the date hereof, and whether or not pursuant to the
declaration of a national emergency or war, or the occurrence of any military or
terrorist attack upon the United States or any Foreign Territory or any of their
respective territories, possessions, or diplomatic or consular offices or upon
any military installation, equipment or personnel of the United States or any
Foreign Territory, to the extent that such change or event does not have, or is
reasonably likely not to have, a disproportionate effect on TPI and its
Subsidiaries relative to other Persons in the sourcing advisory industry,
(v) any action taken by the Borrower or any of its Affiliates, (vi) the
announcement or pendency of the transactions contemplated by the

 

6

--------------------------------------------------------------------------------


 

Acquisition Agreement or the disclosure of the fact that the Borrower is the
prospective acquirer of TPI and its Subsidiaries, (vii) any change in accounting
requirements or principles imposed upon TPI or any of its Subsidiaries or any
change in applicable laws, rules or regulations or the interpretation thereof,
to the extent that such change or event does not have, or is reasonably likely
not to have, a disproportionate effect on TPI and its Subsidiaries relative to
other Persons in the sourcing advisory industry, or (viii) compliance with the
terms of, or the taking of any action required by, the Acquisition Agreement.

 

“Consolidated Current Assets” shall mean, at any time, the consolidated current
assets of Holdings and its Subsidiaries at such time, but excluding therefrom
(to the extent otherwise included therein) the amount of all cash and Cash
Equivalents at such time.

 

“Consolidated Current Liabilities” shall mean, at any time, the consolidated
current liabilities of Holdings and its Subsidiaries at such time, but excluding
therefrom (to the extent otherwise included therein) the current portion of any
Indebtedness under this Agreement and the current portion of any other long-term
Indebtedness at such time.

 

“Consolidated EBITDA” shall mean, for any period, Consolidated Net Income for
such period (without giving effect to (in each case to the extent otherwise
included in determining Consolidated Net Income for such period), without
duplication, (v) any extraordinary income or gains, (w) any non-cash income
(excluding items which represent the reversal of a non-cash charge referred to
in clause (y) below of this definition), (x) any extraordinary losses, (y) any
non-cash charges or losses (except to the extent that any such non-cash charge
or loss would require an anticipated cash payment (or a reserve for an
anticipated cash payment) in any future period), and (z) any gains or losses
from sales of assets other than inventory sold in the ordinary course of
business) and adjusted by adding thereto (in each case to the extent deducted in
determining Consolidated Net Income for such period), without duplication, the
amount of (i) total interest expense (inclusive of amortization of deferred
financing fees and other original issue discount and banking fees, charges and
commissions (e.g., letter of credit fees and commitment fees)) of Holdings and
its Subsidiaries determined on a consolidated basis for such period,
(ii) provision for taxes based on income and foreign withholding taxes for
Holdings and its Subsidiaries determined on a consolidated basis for such
period, (iii) all depreciation and amortization expense of Holdings and its
Subsidiaries determined on a consolidated basis for such period, (iv) the amount
of all fees and expenses incurred in connection with the Transaction during such
period, (v) the amount of all fees and expenses incurred in connection with any
equity offering, Investment, acquisition, disposition or recapitalization
permitted hereunder (or refinancing thereof) for such period, in each case to
the extent that such fees and expenses are not funded with internally generated
cash flow or cash on the balance sheet, (vi) up to $5,000,000 in the aggregate
of restructuring charges relating to the Borrower’s value creation plan to the
extent incurred on or prior to December 31, 2008, (vii) any costs or expenses
incurred by Holdings or any of its Subsidiaries pursuant to any management
equity plan or stock option plan or in connection with any other management or
employee benefit plan or agreement or any stock subscription or shareholder
agreement, to the extent that such costs or expenses are funded with cash
proceeds contributed to the capital of Holdings, and (viii) one time costs and
expenses incurred during such period to the extent relating to the initial study
and implementation of procedures to comply with the Sarbanes-Oxley

 

7

--------------------------------------------------------------------------------


 

Act to the extent incurred on or prior to December 31, 2008, provided that
(A) no amounts may be added back pursuant to this clause (viii) until such time
as Holdings and its Subsidiaries shall have incurred at least $750,000 in the
aggregate of such costs and expenses (and only the amounts in excess of such
$750,000, subject to succeeding sub-clause (B), may be so added back) and (B) no
more than $500,000 in the aggregate may be added back pursuant to this clause
(viii). For the avoidance of doubt, it is understood and agreed that, to the
extent any amounts are excluded from Consolidated Net Income by virtue of the
proviso to the definition thereof contained herein, any add backs to
Consolidated Net Income in determining Consolidated EBITDA as provided above
shall be limited (or denied) in a fashion consistent with the proviso to the
definition of Consolidated Net Income contained herein. Notwithstanding anything
to the contrary contained above in this definition, for purposes of determining
Consolidated EBITDA for any Test Period which ends on or prior to December 31,
2008, Consolidated EBITDA for all portions of such period occurring prior to
December 31, 2007 shall be (i) in the case of Holdings’ fiscal quarter ended
December 31, 2006, $4,529,000, (ii) in the case of Holdings’ fiscal quarter
ended March 31, 2007, $4,815,000, (iii) in the case of Holdings’ fiscal quarter
ended June 30, 2007, $6,297,000, (iv) in the case of Holdings’ fiscal quarter
ended September 30, 2007, $7,370,000, and (v) in the case of Holdings’ fiscal
quarter ending December 31, 2007, the actual Consolidated EBITDA as determined
above in this definition without regard to this sentence for the period from and
including the first day of such fiscal quarter to and including the last day of
such fiscal quarter but determined on a pro forma basis as if the Transaction
(and related financings) had occurred on the first day of such fiscal quarter.

 

“Consolidated Indebtedness” shall mean, at any time, the sum of (without
duplication) (i) all Indebtedness of Holdings and its Subsidiaries (on a
consolidated basis) as would be required to be reflected as debt or Capitalized
Lease Obligations on the liability side of a consolidated balance sheet of
Holdings and its Subsidiaries in accordance with GAAP, (ii) all Indebtedness of
Holdings and its Subsidiaries of the type described in clauses (ii) (excluding
undrawn amounts in respect of letters of credit) and (vii) of the definition of
Indebtedness and (iii) all Contingent Obligations of Holdings and its
Subsidiaries in respect of Indebtedness of any third Person of the type referred
to in preceding clauses (i) and (ii); provided that, for purposes of calculating
the Total Leverage Ratio under clause (x) of the definition of Incremental Term
Loan Commitment Cap, Consolidated Indebtedness shall exclude any Indebtedness
that is expressly subordinated in right of payment to the Obligations on terms
reasonably satisfactory to the Administrative Agent.

 

“Consolidated Net Income” shall mean, for any period, the remainder of (A) the
net income (or loss) of Holdings and its Subsidiaries determined on a
consolidated basis for such period (taken as a single accounting period) in
accordance with GAAP (after deduction for all minority interests) minus (B) the
aggregate amount of all Dividends paid pursuant to Section 10.03(vii) during
such period, provided that the following items shall be excluded in computing
Consolidated Net Income to the extent otherwise included therein (without
duplication):  (i) the net income or loss of any other Person which is not a
Subsidiary of Holdings or is accounted for by Holdings by the equity method of
accounting except (x) in the case of net income, to the extent of the payment of
cash dividends or cash distributions by such other Person to Holdings or a
Subsidiary thereof of such net income during such period and (y) in the case of
a loss, to the extent that Holdings or a Subsidiary thereof contributes cash to
such other Person to fund such loss during such period, (ii) except for
determinations expressly required to be made on a Pro

 

8

--------------------------------------------------------------------------------


 

Forma Basis, the net income (or loss) of any Person accrued prior to the date it
becomes a Subsidiary of Holdings or all or substantially all of the property or
assets of such Person are acquired by a Subsidiary of Holdings and (iii) the net
income of any Subsidiary of Holdings (other than the Borrower) to the extent
that the declaration or payment of cash dividends or similar cash distributions
by such Subsidiary of such net income is not at the time permitted by the
operation of the terms of its charter or any agreement, instrument, judgment,
decree, order, statute, rule or governmental regulation applicable to such
Subsidiary.

 

“Contingent Obligation” shall mean, as to any Person, any obligation of such
Person as a result of such Person being a general partner of any other Person,
unless the underlying obligation is expressly made non-recourse as to such
general partner, and any obligation of such Person guaranteeing or intended to
guarantee any Indebtedness, leases, dividends or other obligations (“primary
obligations”) of any other Person (the “primary obligor”) in any manner, whether
directly or indirectly, including, without limitation, any obligation of such
Person, whether or not contingent, (i) to purchase any such primary obligation
or any property constituting direct or indirect security therefor, (ii) to
advance or supply funds (x) for the purchase or payment of any such primary
obligation or (y) to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency of the primary
obligor, (iii) to purchase property, securities or services primarily for the
purpose of assuring the owner of any such primary obligation of the ability of
the primary obligor to make payment of such primary obligation or (iv) otherwise
to assure or hold harmless the holder of such primary obligation against loss in
respect thereof; provided, however, that the term Contingent Obligation shall
not include endorsements of instruments for deposit or collection in the
ordinary course of business. The amount of any Contingent Obligation shall be
deemed to be the lower of (a) an amount equal to the stated or determinable
amount of the primary obligation in respect of which such Contingent Obligation
is made and (b) the maximum amount for which such guaranteeing Person may be
liable pursuant to the terms of the instrument embodying such Contingent
Obligation, unless such primary obligation and the maximum amount for which such
guaranteeing Person may be liable are not stated or determinable, in which case
the amount of such Contingent Obligation shall be such guaranteeing Person’s
maximum reasonably anticipated liability in respect thereof as determined by the
Borrower in good faith.

 

“Continuing Directors” shall mean the directors of the Sponsor on the Effective
Date and each other director of the Sponsor if such director’s nomination for
election to the board of directors of the Sponsor is recommended by a majority
of the then Continuing Directors.

 

“Credit Documents” shall mean this Agreement, the Subsidiaries Guaranty, the
Pledge Agreement, the Security Agreement, and after the execution and delivery
thereof pursuant to the terms of this Agreement, each Note, each Mortgage, each
Additional Security Document and each Incremental Term Loan Commitment
Agreement.

 

“Credit Event” shall mean the making of any Loan or the issuance of any Letter
of Credit.

 

“Credit Party” shall mean Holdings, the Borrower and each Subsidiary Guarantor.

 

9

--------------------------------------------------------------------------------


 

“DBTCA” shall mean Deutsche Bank Trust Company Americas, in its individual
capacity, and any successor corporation thereto by merger, consolidation or
otherwise.

 

“Default” shall mean any event, act or condition which with notice or lapse of
time, or both, would constitute an Event of Default.

 

“Defaulting Lender” shall mean any Lender with respect to which a Lender Default
is in effect.

 

“Dividend” shall mean, with respect to any Person, that such Person has paid a
dividend or distribution or returned any equity capital to its stockholders,
partners or members or made any other distribution, payment or delivery of
property (other than common Equity Interests of such Person) or cash to its
stockholders, partners or members in their capacity as such, or redeemed,
retired, purchased or otherwise acquired, directly or indirectly, for a
consideration any shares of any class of its capital stock or any other Equity
Interests outstanding on or after the Effective Date (or any options or warrants
issued by such Person with respect to its capital stock or other Equity
Interests), or set aside any funds for any of the foregoing purposes, or shall
have permitted any of its Subsidiaries to purchase or otherwise acquire for
consideration any shares of any class of the capital stock or any other Equity
Interests of such Person outstanding on or after the Effective Date (or any
options or warrants issued by such Person with respect to its capital stock or
other Equity Interests). Without limiting the foregoing, “Dividends” with
respect to any Person shall also include all payments made or required to be
made by such Person with respect to any stock appreciation rights, plans, equity
incentive or achievement plans or any similar plans or setting aside of any
funds for the foregoing purposes.

 

“Documents” shall mean, collectively, (i) the Credit Documents, (ii) the
Refinancing Documents and (iii) the Acquisition Documents.

 

“Dollars” and the sign “$” shall each mean freely transferable lawful money of
the United States.

 

“Domestic Subsidiary” of any Person shall mean any Subsidiary of such Person
incorporated or organized in the United States or any State thereof or the
District of Columbia.

 

“Drawing” shall have the meaning provided in Section 3.05(b).

 

“Effective Date” shall have the meaning provided in Section 13.10.

 

“Eligible Transferee” shall mean and include a commercial bank, an insurance
company, a finance company, a financial institution, any fund that invests in
loans or any other “accredited investor” (as defined in Regulation D of the
Securities Act), but in any event excluding the Sponsor, its Affiliates and
Holdings and its Subsidiaries.

 

“Environmental Claims” shall mean any and all administrative, regulatory or
judicial actions, suits, demands, demand letters, directives, claims, liens,
notices of non-compliance or violation, investigations or proceedings relating
in any way to any Environmental Law or any permit issued, or any approval given,
under any such Environmental Law (hereafter, “Claims”), including, without
limitation, (a) any and all Claims by governmental or regulatory

 

10

--------------------------------------------------------------------------------


 

authorities for enforcement, cleanup, removal, response, remedial or other
actions or damages pursuant to any applicable Environmental Law, and (b) any and
all Claims by any third party seeking damages, contribution, indemnification,
cost recovery, compensation or injunctive relief in connection with alleged
injury or threat of injury to health, safety or the environment due to the
presence of Hazardous Materials.

 

“Environmental Law” shall mean any Federal, state, foreign or local statute,
law, rule, regulation, ordinance, code, guideline, policy and rule of common law
now or hereafter in effect and in each case as amended, and any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, relating to the environment, employee health
and safety or Hazardous Materials, including, without limitation, CERCLA; the
Resource Conservation and Recovery Act, 42 U.S.C. § 6901 et seq.; the Federal
Water Pollution Control Act, 33 U.S.C. § 1251 et seq.; the Toxic Substances
Control Act, 15 U.S.C. § 2601 et seq.; the Clean Air Act, 42 U.S.C. § 7401 et
seq.; the Safe Drinking Water Act, 42 U.S.C. § 3803 et seq.; the Oil Pollution
Act of 1990, 33 U.S.C. § 2701 et seq.; the Emergency Planning and the Community
Right-to-Know Act of 1986, 42 U.S.C. § 11001 et seq.; the Hazardous Material
Transportation Act, 49 U.S.C. § 1801 et seq.; the Occupational Safety and Health
Act, 29 U.S.C. § 651 et seq.; and any state and local or foreign counterparts or
equivalents, in each case as amended from time to time.

 

“Equity Financing” shall mean the cash common equity financing to Holdings from
the Sponsor in an aggregate amount of at least $121,000,000.

 

“Equity Interests” of any Person shall mean any and all shares, interests,
rights to purchase, warrants, options, participation or other equivalents of or
interest in (however designated) equity of such Person, including any common
stock, any preferred stock, any limited or general partnership interest and any
limited liability company membership interest.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder. Section references to ERISA are to ERISA, as in effect at the
Effective Date and any subsequent provisions of ERISA, amendatory thereof,
supplemental thereto or substituted therefor.

 

“ERISA Affiliate” shall mean each person (as defined in Section 3 (9) of ERISA)
which together with Holdings or a Subsidiary of Holdings would be deemed to be a
“single employer” (i) within the meaning of Section 414(b) or (c) of the Code or
(ii) solely for purposes of Section 302 of ERISA and/ or Sections 412, 4971 and/
or each “applicable section” under Section 414(t)(2) of the Code, within the
meaning of Section 414(b), (c), (m) or (o) of the Code.

 

“Eurodollar Loan” shall mean each Loan (other than a Swingline Loan) designated
as such by the Borrower at the time of the incurrence thereof or conversion
thereto.

 

“Eurodollar Rate” shall mean (a) the offered quotation to first-class banks in
the New York interbank Eurodollar market by the Administrative Agent for Dollar
deposits of amounts in immediately available funds comparable to the outstanding
principal amount of the Eurodollar Loan of the Administrative Agent (in its
capacity as a Lender (or, if the Administrative Agent is not a Lender with
respect thereto, taking the average principal amount

 

11

--------------------------------------------------------------------------------


 

of the Eurodollar Loan then being made by the various Lenders pursuant thereto))
with maturities comparable to the Interest Period applicable to such Eurodollar
Loan commencing two Business Days thereafter as of 10:00 A.M. (New York time) on
the applicable Interest Determination Date, divided (and rounded upward to the
nearest 1/16 of 1%) by (b) a percentage equal to 100% minus the then stated
maximum rate of all reserve requirements (including, without limitation, any
marginal, emergency, supplemental, special or other reserves required by
applicable law) applicable to any member bank of the Federal Reserve System in
respect of Eurocurrency funding or liabilities as defined in Regulation D (or
any successor category of liabilities under Regulation D).

 

“Event of Default” shall have the meaning provided in Section 11.

 

“Excess Cash Flow” shall mean, for any period, the remainder of (if positive)
(a) the sum of, without duplication, (i) Adjusted Consolidated Net Income for
such period, and (ii) the decrease, if any, in Adjusted Consolidated Working
Capital from the first day to the last day of such period, minus (b) the sum of,
without duplication, (i) the aggregate amount of all Capital Expenditures made
by Holdings and its Subsidiaries during such period (other than Capital
Expenditures to the extent financed with equity proceeds, Equity Interests,
Asset Sale proceeds, insurance proceeds or Indebtedness (other than with
Revolving Loans and Swingline Loans)), (ii) the aggregate amount of permanent
principal payments of Indebtedness for borrowed money of Holdings and its
Subsidiaries and the permanent repayment of the principal component of
Capitalized Lease Obligations of Holdings and its Subsidiaries during such
period (other than (1) repayments made with the proceeds of Asset Sales, equity
issuances or contributions, Equity Interests, insurance or Indebtedness and
(2) payments of Loans, provided that repayments of Loans shall be deducted in
determining Excess Cash Flow to the extent such repayments were required as a
result of a Scheduled Term Loan Repayment pursuant to Section 5.02(b)),
(iii) the increase, if any, in Adjusted Consolidated Working Capital from the
first day to the last day of such period, (iv) the Aggregate Consideration paid
in cash by Holdings or any of its Subsidiaries in respect of all Permitted
Acquisitions during such period (other than Permitted Acquisitions to the extent
financed with equity proceeds, Equity Interests, Asset Sale proceeds, insurance
proceeds or Indebtedness), (v) the aggregate amount of all Dividends paid during
such period pursuant to Section 10.03(iii) to the extent such Dividends were
financed with internally generated cash flow of Holdings and its Subsidiaries
and (vi) without duplication of amounts deducted from Excess Cash Flow in prior
periods, the amount of cash taxes paid or tax reserves set aside or payable
(without duplication) in such period to the extent they exceed the amount of tax
expense deducted in determining Consolidated Net Income for such period.

 

“Excess Cash Flow Payment Date” shall mean the date occurring 100 days after the
last day of each fiscal year of Holdings (commencing with the fiscal year of
Holdings ending December 31, 2008).

 

“Excess Cash Flow Payment Period” shall mean, with respect to the repayment
required on each Excess Cash Flow Payment Date, the immediately preceding fiscal
year of Holdings.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

 

12

--------------------------------------------------------------------------------


 

“Existing Indebtedness” shall have the meaning provided in Section 8.20.

 

“Existing Indebtedness Agreements” shall have the meaning provided in
Section 6.05.

 

“Facing Fee” shall have the meaning provided in Section 4.01(c).

 

“Fair Market Value” shall mean, with respect to any asset (including Equity
Interests of any Person), the fair market value of such asset as determined in
good faith by the board of directors or other governing body or, pursuant to a
specific authorization by such board of directors or governing body, a
designated senior executive officer, of Holdings, or the Subsidiary of Holdings
selling such asset.

 

“Federal Funds Rate” shall mean, for any period, a fluctuating interest rate
equal for each day during such period to the weighted average of the rates on
overnight Federal Funds transactions with members of the Federal Reserve System
arranged by Federal Funds brokers, as published for such day (or, if such day is
not a Business Day, for the next preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations for such day on such transactions
received by the Administrative Agent from three Federal Funds brokers of
recognized standing selected by the Administrative Agent.

 

“Fees” shall mean all amounts payable pursuant to or referred to in
Section 4.01.

 

“Foreign Subsidiary” of any Person shall mean any Subsidiary of such Person that
is not a Domestic Subsidiary.

 

“GAAP” shall mean generally accepted accounting principles in the United States
as in effect from time to time; provided that determinations in accordance with
GAAP for purposes of Sections 5.02, 9.15 and 10, including defined terms as used
therein, and for all purposes of determining the Total Leverage Ratio, are
subject (to the extent provided therein) to Section 13.07(a).

 

“Guaranteed Creditors” shall mean and include each of the Administrative Agent,
the Collateral Agent, the Issuing Lenders, the Lenders and each party (other
than Holdings or any of its Subsidiaries) party to an Interest Rate Protection
Agreement or an Other Hedging Agreement to the extent such party constitutes a
Secured Creditor under the Security Documents.

 

“Guaranteed Obligations” shall mean and include (i) the full and prompt payment
when due (whether at the stated maturity, by acceleration or otherwise) of the
principal, premium (if any) and interest on each Note issued by, and all Loans
made to, the Borrower under this Agreement and all reimbursement obligations and
Unpaid Drawings with respect to Letters of Credit, together with all the other
obligations (including obligations which, but for the automatic stay under
Section 362(a) of the Bankruptcy Code, would become due), indebtedness and
liabilities (including, without limitation, indemnities, fees and interest
(including any interest accruing after the commencement of any bankruptcy,
insolvency, receivership or similar proceeding at the rate provided for herein,
whether or not such interest is an allowed claim in any such proceeding)
thereon) of the Borrower to the Lenders, the Issuing Lenders, the

 

13

--------------------------------------------------------------------------------


 

Administrative Agent and the Collateral Agent now existing or hereafter incurred
under, arising out of or in connection with this Agreement and each other Credit
Document to which the Borrower is a party and the due performance and compliance
by the Borrower with all the terms, conditions and agreements contained in this
Agreement and in each such other Credit Document and (ii) the full and prompt
payment when due (whether at the stated maturity, by acceleration or otherwise)
of all obligations (including obligations which, but for the automatic stay
under Section 362(a) of the Bankruptcy Code, would become due), liabilities and
indebtedness (including any interest accruing after the commencement of any
bankruptcy, insolvency, receivership or similar proceeding at the rate provided
for in the respective Interest Rate Protection Agreement or Other Hedging
Agreement, whether or not such interest is an allowed claim in any such
proceeding) of the Borrower and/or one or more of its Subsidiaries owing under
each Interest Rate Protection Agreement and Other Hedging Agreement entered into
by the Borrower and/or one or more of its Subsidiaries with any Lender or any
affiliate thereof (even if such Lender subsequently ceases to be a Lender under
this Agreement for any reason) so long as such Lender or affiliate participates
in such Interest Rate Protection Agreement or Other Hedging Agreement and their
subsequent assigns party to any such Interest Rate Protection Agreement or Other
Hedging Agreement, if any, whether now in existence or hereafter arising, and
the due performance and compliance with all terms, conditions and agreements
contained therein.

 

“Guaranteed Party” shall mean the Borrower and each Subsidiary thereof party to
any Interest Rate Protection Agreement or Other Hedging Agreement with a
Guaranteed Creditor.

 

“Guarantor” shall mean each of Holdings and each Subsidiary Guarantor.

 

“Guaranty” shall mean each of the Holdings Guaranty and the Subsidiaries
Guaranty.

 

“Hazardous Materials” shall mean (a) any petroleum or petroleum products,
radioactive materials, asbestos in any form that is or could become friable,
urea formaldehyde foam insulation, dielectric fluid containing levels of
polychlorinated biphenyls, and radon gas; (b) any chemicals, materials or
substances defined as or included in the definition of “hazardous substances,”
“hazardous waste,” “hazardous materials,” “extremely hazardous substances,”
“restricted hazardous waste,” “toxic substances,” “toxic pollutants,”
“contaminants,” or “pollutants,” or words of similar import, under any
applicable Environmental Law; and (c) any other chemical, material or substance,
the exposure to, or Release of which is prohibited, limited or regulated by any
governmental authority.

 

“Holdings” shall have the meaning provided in the first paragraph of this
Agreement.

 

“Holdings Common Stock” shall have the meaning provided in Section 8.13.

 

“Holdings Guaranty” shall mean the guaranty of Holdings pursuant to Section 14.

 

“Incremental Term Loan” shall have the meaning provided in Section 2.01(c).

 

14

--------------------------------------------------------------------------------


 

“Incremental Term Loan Borrowing Date” shall mean, with respect to each Tranche
of Incremental Term Loans, each date on which Incremental Term Loans of such
Tranche are incurred pursuant to Section 2.01(c) and as otherwise permitted by
Section 2.14.

 

“Incremental Term Loan Commitment” shall mean, for each Lender, any commitment
to make Incremental Term Loans provided by such Lender pursuant to Section 2.14,
in such amount as agreed to by such Lender in the respective Incremental Term
Loan Commitment Agreement and as set forth opposite such Lender’s name in
Schedule I (as modified in accordance with Section 2.14) directly below the
column entitled “Incremental Term Loan Commitment,” as the same may be
terminated pursuant to Section 4.03 or 11.

 

“Incremental Term Loan Commitment Agreement” shall mean each Incremental Term
Loan Commitment Agreement in the form of Exhibit M (appropriately completed) and
executed in accordance with Section 2.14.

 

“Incremental Term Loan Commitment Cap” shall mean an aggregate amount equal to
the lesser of (x) that amount which would not cause the Total Leverage Ratio,
calculated on a Pro forma Basis, to exceed 5.00:1.00 for the then most recently
ended Calculation Period and (y) $30,000,000.

 

“Incremental Term Loan Commitment Requirements” shall mean, with respect to any
provision of Incremental Term Loan Commitments on an Incremental Term Loan
Borrowing Date, the satisfaction of each of the following conditions on such
date: (i) no Default or Event of Default then exists or would result therefrom;
(ii) calculations are made by Holdings demonstrating compliance with the
financial covenant contained in Section 10.07 for the Calculation Period most
recently ended prior to the respective Incremental Term Loan Borrowing Date, on
a Pro Forma Basis, as if the Incremental Term Loans to be made pursuant to the
Incremental Term Loan Commitments (assuming the full utilization thereof) had
been incurred on the first day of such Calculation Period and had remained
outstanding throughout such Calculation Period; (iii) the delivery by Holdings
to the Administrative Agent on or prior to such date of an officer’s certificate
executed by an Authorized Officer of Holdings and certifying as to compliance
with preceding clauses (i) and (ii) and containing the calculations (in
reasonable detail) required by preceding clause (ii); (iv) the delivery by
Holdings to the Administrative Agent on or prior to such date of an
acknowledgement in form and substance reasonably satisfactory to the
Administrative Agent and executed by each Guarantor, acknowledging that such
Incremental Term Loan Commitments and all Incremental Term Loans to be incurred
pursuant thereto shall constitute (and be included in the definition of)
“Guaranteed Obligations” hereunder and under the Subsidiaries Guaranty; (v) the
delivery by Holdings to the Administrative Agent of an opinion or opinions, in
form and substance reasonably satisfactory to the Administrative Agent, from
counsel to the Credit Parties reasonably satisfactory to the Administrative
Agent and dated such date, covering such of the matters set forth in the
opinions of counsel delivered to the Administrative Agent on the Initial
Borrowing Date pursuant to Section 6.03 as may be reasonably requested by the
Administrative Agent, and such other matters incident to the transactions
contemplated thereby as the Administrative Agent may reasonably request;
(vi) the delivery by Holdings and the other Credit Parties to the Administrative
Agent on or prior to such date of such other officers’ certificates, board of
director resolutions and evidence of good standing as the Administrative Agent
shall reasonably

 

15

--------------------------------------------------------------------------------


 

request; and (vii) the completion by Holdings and the other Credit Parties by
such date of such other actions as the Administrative Agent may reasonably
request in connection with such Incremental Term Loan Commitments.

 

“Incremental Term Loan Lender” shall have the meaning provided in
Section 2.14(b).

 

“Incremental Term Loan Maturity Date” shall mean, for any Tranche of Incremental
Term Loans, the final maturity date set forth for such Tranche of Incremental
Term Loans in the respective Incremental Term Loan Commitment Agreement,
provided that the final maturity date for all Incremental Term Loans of a given
Tranche shall be the same date.

 

“Incremental Term Note” shall have the meaning provided in Section 2.05(a).

 

“Indebtedness” shall mean, as to any Person, without duplication, (i) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property or services (other than (i) trade accounts payable in the
ordinary course of business and (ii) any earn-out obligation until such
obligation becomes a liability on the balance sheet of such Person in accordance
with GAAP), (ii) the maximum amount (after giving effect to any prior drawings
or reductions which may have been reimbursed) of all letters of credit, bankers’
acceptances, bank guaranties, surety and appeal bonds and similar obligations
issued for the account of such Person and all unpaid drawings and unreimbursed
payments in respect of such letters of credit, bankers’ acceptances, bank
guaranties, surety and appeal bonds and similar obligations, (iii) all
indebtedness of the types described in clause (i), (ii), (iv), (v), (vi) or
(vii) of this definition secured by any Lien on any property owned by such
Person, whether or not such indebtedness has been assumed by such Person
(provided that, if the Person has not assumed or otherwise become liable in
respect of such indebtedness, such indebtedness shall be deemed to be in an
amount equal to the Fair Market Value of the property to which such Lien
relates), (iv) all Capitalized Lease Obligations of such Person, (v) all
Contingent Obligations of such Person, (vi) all net obligations under any
Interest Rate Protection Agreement, any Other Hedging Agreement or under any
similar type of agreement and (vii) all Off-Balance Sheet Liabilities of such
Person. The Indebtedness of any Person shall include the Indebtedness of any
other entity (including any partnership in which such Person is a general
partner) to the extent such Person is directly liable therefor as a result of
such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness provide that such Person is
not liable therefor. Notwithstanding the foregoing, Indebtedness shall not
include accrued expenses and deferred tax and other credits incurred by any
Person in accordance with customary practices and in the ordinary course of
business of such Person.

 

“Initial Borrowing Date” shall mean the date occurring on or after the Effective
Date on which the initial Borrowing of Loans occurs.

 

“Initial Term Loan” shall have the meaning provided in Section 2.01(a).

 

“Initial Term Loan Commitment” shall mean, for each Lender, the amount set forth
opposite such Lender’s name in Schedule I directly below the column entitled
“Initial Term Loan Commitment,” as the same may be terminated pursuant to
Section 4.03 or 11.

 

16

--------------------------------------------------------------------------------


 

“Initial Term Loan Maturity Date” shall mean November 16, 2014.

 

“Initial Term Note” shall have the meaning provided in Section 2.05(a).

 

“Intercompany Loans” shall have the meaning provided in Section 10.05(viii).

 

“Intercompany Note” shall mean a promissory note evidencing Intercompany Loans,
duly executed and delivered substantially in the form of Exhibit L (or such
other form as shall be reasonably satisfactory to the Administrative Agent),
with blanks completed in conformity herewith.

 

“Interest Determination Date” shall mean, with respect to any Eurodollar Loan,
the second Business Day prior to the commencement of any Interest Period
relating to such Eurodollar Loan.

 

“Interest Period” shall have the meaning provided in Section 2.09.

 

“Interest Rate Protection Agreement” shall mean any interest rate swap
agreement, interest rate cap agreement, interest collar agreement, interest rate
hedging agreement or other similar agreement or arrangement.

 

“Investments” shall have the meaning provided in Section 10.05.

 

“IRS” shall mean the Internal Revenue Service, or any successor thereto.

 

“Issuing Lender” shall mean each of DBTCA (except as otherwise provided in
Section 12.09) and any other Lender reasonably acceptable to the Administrative
Agent which agrees to issue Letters of Credit hereunder. Any Issuing Lender may,
in its discretion, arrange for one or more Letters of Credit to be issued by one
or more Affiliates of such Issuing Lender (and such Affiliate shall be deemed to
be an “Issuing Lender” for all purposes of the Credit Documents). To the extent
that any Affiliate of the Administrative Agent is an Issuing Lender hereunder,
such Affiliate also shall cease to be an Issuing Lender hereunder as provided in
Section 12.09 to the same extent as the Administrative Agent.

 

“L/C Supportable Obligations” shall mean (i) obligations of the Borrower or any
of its Subsidiaries incurred in the ordinary course of business with respect to
insurance obligations and workers compensation, surety bonds and other similar
statutory obligations and (ii) any other obligations of the Borrower or any of
its Subsidiaries as are permitted to exist pursuant to the terms of this
Agreement (other than obligations in respect of (x) any Indebtedness or other
obligations that are subordinated to the Obligations and (y) any Equity
Interests).

 

“Lead Arranger” shall mean Deutsche Bank Securities Inc., in its capacity as
Lead Arranger for the credit facilities provided herein, and any successor
thereto.

 

“Leaseholds” of any Person shall mean all the right, title and interest of such
Person as lessee or licensee in, to and under leases or licenses of land,
improvements and/or fixtures.

 

17

--------------------------------------------------------------------------------


 

“Lender” shall mean each financial institution listed on Schedule I, as well as
any Person that becomes a “Lender” hereunder pursuant to Section 2.13, 2.14 or
13.04(b).

 

“Lender Default” shall mean (i) the wrongful refusal (which has not been
retracted) or the failure of a Lender to make available its portion of any
Borrowing (including any Mandatory Borrowing) or to fund its portion of any
unreimbursed payment under Section 3.04(c) or (ii) a Lender having notified in
writing the Borrower and/or the Administrative Agent that such Lender does not
intend to comply with its obligations under Section 2.01(a), 2.01(b), 2.01(c),
2.01(e) or 3.

 

“Letter of Credit” shall have the meaning provided in Section 3.01(a).

 

“Letter of Credit Fee” shall have the meaning provided in Section 4.01(b).

 

“Letter of Credit Outstandings” shall mean, at any time, the sum of (i) the
Stated Amount of all outstanding Letters of Credit at such time and (ii) the
aggregate amount of all Unpaid Drawings in respect of all Letters of Credit at
such time.

 

“Letter of Credit Request” shall have the meaning provided in Section 3.03(a).

 

“Lien” shall mean any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), preference, priority or
other security agreement of any kind or nature whatsoever (including, without
limitation, any conditional sale or other title retention agreement, any
financing or similar statement or notice filed under the UCC or any other
similar recording or notice statute, and any lease having substantially the same
effect as any of the foregoing).

 

“Loan” shall mean each Initial Term Loan, each Incremental Term Loan, each
Revolving Loan and each Swingline Loan.

 

“Majority Lenders” of any Tranche shall mean those Non-Defaulting Lenders which
would constitute the Required Lenders under, and as defined in, this Agreement
if all outstanding Obligations under the other Tranches under this Agreement
were repaid in full and all Commitments with respect thereto were terminated.

 

“Management Agreements” shall have the meaning provided in Section 6.05.

 

“Mandatory Borrowing” shall have the meaning provided in Section 2.01(e).

 

“Margin Stock” shall have the meaning provided in Regulation U.

 

“Material Adverse Effect” shall mean (i) a material adverse effect on the
business, operations, property, assets, liabilities (actual or contingent) or
financial condition of Holdings and its Subsidiaries taken as a whole or (ii) a
material adverse effect (x) on the rights or remedies of the Lenders, the
Administrative Agent or the Collateral Agent hereunder or under any other Credit
Document or (y) on the ability of the Credit Parties (taken as a whole) to
perform their respective payment obligations to the Lenders, the Administrative
Agent, the Issuing Lenders or the Collateral Agent hereunder or under any other
Credit Document.

 

18

--------------------------------------------------------------------------------


 

“Maturity Date” shall mean, with respect to the relevant Tranche of Loans, the
Initial Term Loan Maturity Date, each Incremental Term Loan Maturity Date, the
Revolving Loan Maturity Date or the Swingline Expiry Date, as the case may be.

 

“Maximum Swingline Amount” shall mean $2,500,000.

 

“Minimum Borrowing Amount” shall mean (i) for Term Loans, $5,000,000, (ii) for
Revolving Loans, $500,000, and (iii) for Swingline Loans, $100,000.

 

“Moody’s” shall mean Moody’s Investors Service, Inc.

 

“Mortgage” shall mean a mortgage, leasehold mortgage, deed of trust, leasehold
deed of trust, deed to secure debt, leasehold deed to secure debt or similar
security instrument.

 

“Mortgage Policy” shall mean a Lender’s title insurance policy (ALTA Form 1992).

 

“Mortgaged Property” shall mean any Real Property owned by any Credit Party
which is encumbered (or required to be encumbered) by a Mortgage pursuant to the
terms hereof.

 

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

“NAIC” shall mean the National Association of Insurance Commissioners.

 

“Net Cash Proceeds” shall mean (a) for any Recovery Event requiring a repayment
of Term Loans pursuant to Section 5.02(f), the gross cash proceeds (including
any such proceeds received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment receivable or
otherwise, but only as and when received) from such Recovery Event, net of
attorneys’ fees, accountants’ fees, amounts required to be applied to the
repayment of Indebtedness secured by a Lien expressly permitted hereunder on any
asset which is the subject of such Recovery Event (other than any Lien pursuant
to a Security Document) and other customary fees and expenses actually incurred
in connection therewith, and net of taxes paid or reasonably estimated to be
payable as a result thereof (after taking into account any available tax credits
or deductions and any tax sharing arrangements), and (b) for any issuance,
incurrence or sale of Indebtedness requiring a repayment of Term Loans pursuant
to Section 5.02(c), the gross cash proceeds received from such issuance, sale or
incurrence, net of attorneys’ fees, investment banking fees, accountants’ fees,
underwriting discounts and commissions and other customary fees and expenses
actually incurred in connection therewith.

 

“Net Sale Proceeds” shall mean for any sale or other disposition of assets
pursuant to an Asset Sale, the gross cash proceeds (including any cash received
by way of deferred payment pursuant to a promissory note, receivable or
otherwise, but only as and when received) received from such Asset Sale, net of
(i) reasonable transaction costs (including, without limitation, any
underwriting, brokerage or other customary selling commissions, reasonable
legal, advisory and other fees and expenses (including title and recording
expenses), associated therewith and sales, VAT and transfer taxes arising
therefrom), (ii) payments of

 

19

--------------------------------------------------------------------------------


 

unassumed liabilities relating to the assets sold or otherwise disposed of at
the time of, or within 45 days after, the date of such Asset Sale, (iii) the
amount of such gross cash proceeds required to be used to permanently repay any
Indebtedness (other than (x) Indebtedness pursuant to this Agreement and (y)
Indebtedness in respect of Interest Rate Protection Agreements and Other Hedging
Agreements entitled to the benefits of the respective Security Documents) which
is secured by the respective assets which were sold or otherwise disposed of,
(iv) the estimated net marginal increase in income taxes which will be payable
by Holdings’ consolidated group or any Subsidiary of Holdings with respect to
the fiscal year of Holdings in which the sale or other disposition occurs as a
result of such sale or other disposition, and (v) the amount of all reserves
required to be made maintained by Holdings or any of its Subsidiaries in
accordance with GAAP for any potential indemnity obligations that may be
required to be made by Holdings or any of its Subsidiaries as a result of such
Asset Sale; provided, however, (x) that such gross proceeds shall not include
any portion of such gross cash proceeds which Holdings determines in good faith
should be reserved for post-closing adjustments (to the extent Holdings delivers
to the Administrative Agent a certificate signed by an Authorized Officer of
Holdings as to such determination), it being understood and agreed that on the
day that all such post-closing adjustments have been determined (which shall not
be later than six months following the date of the respective Asset Sale), the
amount (if any) by which the reserved amount in respect of such Asset Sale
exceeds the actual post-closing adjustments payable by Holdings or any of its
Subsidiaries shall constitute Net Sale Proceeds on such date received by
Holdings and/or any of its Subsidiaries from such Asset Sale, and (y) at such
time as Holdings or any of its Subsidiaries are no longer required to maintain
any indemnity reserves in accordance with GAAP as a result of any Asset Sale,
the amount (if any) by which such reserved amount in respect of such Asset Sale
exceeds the actual amount of indemnity payments made by Holdings or any of its
Subsidiaries for which such reserves were required to be maintained in respect
of such Asset Sale shall constitute Net Sale Proceeds at such time.

 

“Non-Defaulting Lender” and “Non-Defaulting RL Lender” shall mean and include
each Lender or RL Lender, as the case may be, other than a Defaulting Lender.

 

“Non-U.S. Plan” shall mean any plan, fund (including, without limitation, any
superannuation fund) or other similar program established or maintained outside
the United States of America by Holdings or any one or more of its Subsidiaries
primarily for the benefit of employees of Holdings or such Subsidiaries residing
outside the United States of America, which plan, fund or other similar program
provides, or results in, retirement income, a deferral of income in
contemplation of retirement or payments to be made upon termination of
employment, and which plan is not subject to ERISA or the Code.

 

“Non-Wholly Owned Subsidiary” shall mean, as to any Person, each Subsidiary of
such Person which is not a Wholly-Owned Subsidiary of such Person.

 

“Note” shall mean each Initial Term Note, each Incremental Term Note, each
Revolving Note and the Swingline Note.

 

“Notice of Borrowing” shall have the meaning provided in Section 2.03(a).

 

20

--------------------------------------------------------------------------------


 

“Notice of Conversion/Continuation” shall have the meaning provided in Section
2.06.

 

“Notice Office” shall mean (i) for credit notices, the office of the
Administrative Agent located at 60 Wall Street, New York, New York 10005,
Attention: Erin Morrissey, Telephone No.: (212) 250-1765, and Telecopier No.:
(212) 797-5690, and (ii) for operational notices, the office of the
Administrative Agent located at 100 Plaza One, Jersey City New Jersey 07311,
Attention: Maxeen Jacques, Telephone No.: (201) 593-2483, and Telecopier No.:
(201) 593-2307, with a copy to Mary Hong at the above address in this clause
(ii), Telephone No.: (201) 593-2166, and Telecopier No.: (201) 593-2307, or (in
either case) such other office or person as the Administrative Agent
may hereafter designate in writing as such to the other parties hereto.

 

“Obligations” shall mean all amounts owing to the Administrative Agent, the
Collateral Agent, any Issuing Lender, the Swingline Lender or any Lender
pursuant to the terms of this Agreement or any other Credit Document, including,
without limitation, all amounts in respect of any principal, premium, interest
(including any interest accruing subsequent to the filing of a petition in
bankruptcy, reorganization or similar proceeding at the rate provided for in
this Agreement, whether or not such interest is an allowed claim under any such
proceeding or under applicable state, federal or foreign law), penalties, fees,
expenses, indemnifications, reimbursements (including Unpaid Drawings with
respect to Letters of Credit), damages and other liabilities, and guarantees of
the foregoing amounts.

 

“Off-Balance Sheet Liabilities” of any Person shall mean any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person.

 

“Other Hedging Agreements” shall mean any foreign exchange contracts, currency
swap agreements, commodity hedging agreements or other similar arrangements
designed to protect against fluctuations in currency values or commodity prices.

 

“Participant” shall have the meaning provided in Section 3.04(a).

 

“Patriot Act” shall have the meaning provided in Section 13.18.

 

“Payment Office” shall mean the office of the Administrative Agent located at
100 Plaza One, Jersey City, New Jersey 07311 or such other office as the
Administrative Agent may hereafter designate in writing as such to the other
parties hereto.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Section 4002 of ERISA, or any successor thereto.

 

“Percentage” of a Tranche of Loans shall mean, at any time, a fraction
(expressed as a percentage), the numerator of which is equal to the aggregate
outstanding principal amount of all Loans of such Tranche at such time and the
denominator of which is equal to the aggregate outstanding principal amount of
all Loans of all Tranches at such time.

 

21

--------------------------------------------------------------------------------


 

“Permitted Acquisition” shall mean the acquisition by the Borrower or a
Wholly-Owned Domestic Subsidiary of the Borrower which is a Subsidiary Guarantor
of an Acquired Entity or Business (including by way of merger of such Acquired
Entity or Business with and into the Borrower (so long as the Borrower is the
surviving corporation) or a Wholly-Owned Domestic Subsidiary of the Borrower
which is a Subsidiary Guarantor (so long as the Subsidiary Guarantor is the
surviving corporation)), provided that (in each case) (A) the consideration paid
or to be paid by the Borrower or such Wholly-Owned Domestic Subsidiary consists
solely of cash (including proceeds of Revolving Loans or Swingline Loans),
Holdings Common Stock, Qualified Preferred Stock of Holdings, the issuance or
incurrence of Indebtedness otherwise permitted by Section 10.04 and the
assumption/acquisition of any Indebtedness (calculated at face value) which is
permitted to remain outstanding in accordance with the requirements of
Section 10.04, (B) in the case of the acquisition of 100% of the Equity
Interests of any Acquired Entity or Business (including by way of merger), such
Acquired Entity or Business shall own no Equity Interests of any other Person
(other than de minimis amounts) unless either (x) such Acquired Entity or
Business owns 100% of the Equity Interests of such other Person or (y) if such
Acquired Entity or Business owns Equity Interests in any other Person which is a
Non-Wholly Owned Subsidiary of such Acquired Entity or Business, (1) such
Acquired Entity or Business shall not have been created or established in
contemplation of, or for purposes of, the respective Permitted Acquisition,
(2) any such Non-Wholly Owned Subsidiary of the Acquired Entity or Business
shall have been a Non-Wholly Owned Subsidiary of such Acquired Entity or
Business prior to the date of the respective Permitted Acquisition and shall not
have been created or established in contemplation thereof and (3) such Acquired
Entity or Business and/or its Wholly-Owned Subsidiaries own at least 85% of the
total value of all the assets owned by such Acquired Entity or Business and its
Subsidiaries (for purposes of such determination, excluding the value of the
Equity Interests of Non-Wholly Owned Subsidiaries held by such Acquired Entity
or Business and its Wholly-Owned Subsidiaries), (C) the Acquired Entity or
Business acquired pursuant to the respective Permitted Acquisition is in a
business permitted by Section 10.10 and (D) all requirements of Sections 9.15,
10.02 and 10.12 applicable to Permitted Acquisitions are satisfied.
Notwithstanding anything to the contrary contained in the immediately preceding
sentence, an acquisition which does not otherwise meet the requirements set
forth above in the definition of “Permitted Acquisition” shall constitute a
Permitted Acquisition if, and to the extent, the Required Lenders agree in
writing, prior to the consummation thereof, that such acquisition shall
constitute a Permitted Acquisition for purposes of this Agreement.

 

“Permitted Encumbrance” shall mean, with respect to any Mortgaged Property, such
exceptions to title as are set forth in the Mortgage Policy delivered with
respect thereto, all of which exceptions must be acceptable to the
Administrative Agent in its reasonable discretion.

 

“Permitted Holders” shall mean the collective reference to the Sponsor and its
Affiliates (provided that, for purposes of this definition, the reference to 10%
in the definition of Affiliate contained in this Section 1.01 shall be deemed to
be 51%, but excluding Holdings and its Subsidiaries).

 

“Permitted Liens” shall have the meaning provided in Section 10.01.

 

22

--------------------------------------------------------------------------------


 

“Person” shall mean any individual, partnership, joint venture, firm,
corporation, association, limited liability company, trust or other enterprise
or any government or political subdivision or any agency, department or
instrumentality thereof.

 

“Plan” shall mean any pension plan as defined in Section 3(2) of ERISA, which is
maintained or contributed to by (or to which there is an obligation to
contribute of) Holdings or a Subsidiary of Holdings or an ERISA Affiliate, and
each such plan for the five year period immediately following the latest date on
which Holdings, a Subsidiary of Holdings or an ERISA Affiliate maintained,
contributed to or had an obligation to contribute to such plan.

 

“Pledge Agreement” shall have the meaning provided in Section 6.11.

 

“Pledge Agreement Collateral” shall mean all “Collateral” as defined in the
Pledge Agreement.

 

“Pledgee” shall have the meaning provided in the Pledge Agreement.

 

“Preferred Equity”, as applied to the Equity Interests of any Person, shall mean
Equity Interests of such Person (other than common Equity Interests of such
Person) of any class or classes (however designed) that ranks prior, as to the
payment of dividends or as to the distribution of assets upon any voluntary or
involuntary liquidation, dissolution or winding up of such Person, to shares of
Equity Interests of any other class of such Person, and shall include any
Qualified Preferred Stock of Holdings.

 

“Prime Lending Rate” shall mean the rate which the Administrative Agent
announces from time to time as its prime lending rate, the Prime Lending Rate to
change when and as such prime lending rate changes. The Prime Lending Rate is a
reference rate and does not necessarily represent the lowest or best rate
actually charged to any customer by the Administrative Agent, which may make
commercial loans or other loans at rates of interest at, above or below the
Prime Lending Rate.

 

“Pro Forma Basis” shall mean, in connection with any calculation of compliance
with any financial covenant or financial term, the calculation thereof after
giving effect on a pro forma basis to (x) the incurrence of any Indebtedness
(other than revolving Indebtedness, except to the extent same is incurred to
refinance other outstanding Indebtedness or to finance a Permitted Acquisition)
after the first day of the relevant Calculation Period or Test Period, as the
case may be, as if such Indebtedness had been incurred (and the proceeds thereof
applied) on the first day of such Test Period or Calculation Period, as the case
may be, (y) the permanent repayment of any Indebtedness (other than revolving
Indebtedness, except to the extent accompanied by a corresponding permanent
commitment reduction) after the first day of the relevant Test Period or
Calculation Period, as the case may be, as if such Indebtedness had been retired
or repaid on the first day of such Test Period or Calculation Period, as the
case may be, and (z) any Permitted Acquisition then being consummated as well as
any other Permitted Acquisition if consummated after the first day of the
relevant Test Period or Calculation Period, as the case may be, and on or prior
to the date of the respective Permitted Acquisition then being effected, with
the following rules to apply in connection therewith:

 

23

--------------------------------------------------------------------------------


 

(i)                                     all Indebtedness (x) (other than
revolving Indebtedness, except to the extent same is incurred to refinance other
outstanding Indebtedness or to finance Permitted Acquisitions) incurred or
issued after the first day of the relevant Test Period or Calculation Period
(whether incurred to finance a Permitted Acquisition, to refinance Indebtedness
or otherwise) shall be deemed to have been incurred or issued (and the proceeds
thereof applied) on the first day of such Test Period or Calculation Period, as
the case may be, and remain outstanding through the date of determination and
(y) (other than revolving Indebtedness, except to the extent accompanied by a
corresponding permanent commitment reduction) permanently retired or redeemed
after the first day of the relevant Test Period or Calculation Period shall be
deemed to have been retired or redeemed on the first day of such Test Period or
Calculation Period, as the case may be, and remain retired through the date of
determination;

 

(ii)                                  all Indebtedness assumed to be outstanding
pursuant to preceding clause (i) shall be deemed to have borne interest at (x)
the rate applicable thereto, in the case of fixed rate indebtedness, or (y) the
rates which would have been applicable thereto during the respective period when
same was deemed outstanding, in the case of floating rate Indebtedness (although
interest expense with respect to any Indebtedness for periods while same was
actually outstanding during the respective period shall be calculated using the
actual rates applicable thereto while same was actually outstanding); provided
that all Indebtedness (whether actually outstanding or deemed outstanding)
bearing interest at a floating rate of interest shall be tested on the basis of
the rates applicable at the time the determination is made pursuant to said
provisions; and

 

(iii)                               in making any determination of Consolidated
EBITDA on a Pro Forma Basis, pro forma effect shall be given to any Permitted
Acquisition if effected during the respective Calculation Period or Test Period
as if same had occurred on the first day of the respective Calculation Period or
Test Period, as the case may be, and taking into account factually supportable
and identifiable cost savings and expenses which would otherwise be accounted
for as an adjustment pursuant to Article 11 of Regulation S-X under the
Securities Act, as if such cost savings or expenses were realized on the first
day of the respective period.

 

“Projections” shall mean the projections that were prepared by or on behalf of
the Borrower in connection with the Transaction that were delivered to the
Administrative Agent on October 10, 2007.

 

“Qualified Preferred Stock” shall mean any Preferred Equity of Holdings so long
as the terms of any such Preferred Equity (v) do not contain any mandatory put,
redemption, repayment, sinking fund or other similar provision prior to the one
year anniversary following the latest Maturity Date then in effect, (w) do not
require the cash payment of dividends or distributions that would otherwise not
be permitted to be paid or declared by the terms of this Agreement or any other
agreement or contract of Holdings or any of its Subsidiaries, (x) do not contain
any covenants (other than periodic reporting requirements), (y) do not grant the
holders thereof any voting rights except for (I) voting rights required to be
granted to such holders under applicable law and (II) limited customary voting
rights on fundamental matters such as mergers,

 

24

--------------------------------------------------------------------------------


 

consolidations, sales of all or substantially all of the assets of Holdings, or
liquidations involving Holdings, and (z) are otherwise reasonably satisfactory
to the Administrative Agent.

 

“Quarterly Payment Date” shall mean the last Business Day of each March, June,
September and December occurring after the Initial Borrowing Date.

 

“Real Property” of any Person shall mean all the right, title and interest of
such Person in and to land, improvements and fixtures, including Leaseholds.

 

“Recovery Event” shall mean the receipt by Holdings or any of its Subsidiaries
of any cash insurance proceeds or condemnation awards payable (i) by reason of
theft, loss, physical destruction, damage, taking or any other similar event
with respect to any property or assets of Holdings or any of its Subsidiaries
and (ii) under any policy of insurance required to be maintained under
Section 9.03 (other than business interruption insurance proceeds).

 

“Refinancing” shall mean the repayment in full of all amounts owing under, the
termination of all commitments in respect of, and the termination and release of
all guaranties and security interest relating to, the Credit Agreement, dated as
of June 14, 2004, among Technology Partners International, Inc., Madison Capital
Funding LLC, as agent, and the other lenders party thereto.

 

“Refinancing Documents” shall mean all pay-off letters, guaranty releases, Lien
releases (including, without limitation, UCC termination statements and mortgage
releases) and other documents and agreements entered into in connection with the
Refinancing.

 

“Register” shall have the meaning provided in Section 13.15.

 

“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing reserve requirements.

 

“Regulation T” shall mean Regulation T of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

 

“Regulation U” shall mean Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

 

“Regulation X” shall mean Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

 

“Release” shall mean the disposing, discharging, injecting, spilling, pumping,
leaking, leaching, dumping, emitting, escaping, emptying, pouring, seeping,
migrating or the like, into or upon any land or water or air, or otherwise
entering into the environment.

 

“Replaced Lender” shall have the meaning provided in Section 2.13.

 

25

--------------------------------------------------------------------------------


 

“Replacement Lender” shall have the meaning provided in Section 2.13.

 

“Reportable Event” shall mean an event described in Section 4043(c) of ERISA
with respect to a Plan that is subject to Title IV of ERISA other than those
events as to which the 30-day notice period is waived under subsection .22, .23,
.25, .27 or .28 of PBGC Regulation Section 4043.

 

“Required Lenders” shall mean, at any time, Non-Defaulting Lenders the sum of
whose outstanding Term Loans and Revolving Loan Commitments at such time (or,
after the termination of such Revolving Loan Commitments, outstanding Revolving
Loans and RL Percentages of (x) outstanding Swingline Loans at such time and (y)
Letter of Credit Outstandings at such time) represents at least a majority of
the sum of (i) all outstanding Term Loans of Non-Defaulting Lenders at such time
and (ii) the Total Revolving Loan Commitment in effect at such time less the
Revolving Loan Commitments of all Defaulting Lenders at such time (or, after the
termination of such Revolving Loan Commitment, the sum of then total outstanding
Revolving Loans of Non-Defaulting Lenders and the aggregate RL Percentages of
all Non-Defaulting Lenders of the total outstanding Swingline Loans and Letter
of Credit Outstandings at such time).

 

“Returns” shall have the meaning provided in Section 8.09.

 

“Revolving Loan” shall have the meaning provided in Section 2.01(b).

 

“Revolving Loan Commitment” shall mean, for each Lender, the amount set forth
opposite such Lender’s name in Schedule I directly below the column entitled
“Revolving Loan Commitment,” as same may be (x) reduced from time to time or
terminated pursuant to Sections 4.02, 4.03 and/or 11, as applicable, or (y)
adjusted from time to time as a result of assignments to or from such Lender
pursuant to Section 2.13 or 13.04(b).

 

“Revolving Loan Maturity Date” shall mean November 16, 2014.

 

“Revolving Note” shall have the meaning provided in Section 2.05(a).

 

“RL Lender” shall mean each Lender with a Revolving Loan Commitment or with
outstanding Revolving Loans.

 

“RL Percentage” of any RL Lender at any time shall mean a fraction (expressed as
a percentage) the numerator of which is the Revolving Loan Commitment of such RL
Lender at such time and the denominator of which is the Total Revolving Loan
Commitment at such time, provided that if the RL Percentage of any RL Lender is
to be determined after the Total Revolving Loan Commitment has been terminated,
then the RL Percentages of such RL Lender shall be determined immediately prior
(and without giving effect) to such termination.

 

“S&P” shall mean Standard & Poor’s Ratings Services, a division of
McGraw-Hill, Inc.

 

“Scheduled Incremental Term Loan Repayment” shall have the meaning provided in
Section 5.02(b)(ii).

 

26

--------------------------------------------------------------------------------


 

“Scheduled Incremental Term Loan Repayment Date” shall have the meaning provided
in Section 5.02(b)(ii).

 

“Scheduled Initial Term Loan Repayment” shall have the meaning provided in
Section 5.02(b)(i).

 

“Scheduled Initial Term Loan Repayment Date” shall have the meaning provided in
Section 5.02(b)(i).

 

“Scheduled Term Loan Repayment” shall mean each Scheduled Initial Term Loan
Repayment and each Scheduled Incremental Term Loan Repayment of a given Tranche,
as the context may require.

 

“Scheduled Term Loan Repayment Date” shall mean each Scheduled Initial Term Loan
Repayment Date and each Scheduled Incremental Term Loan Repayment Date of a
given Tranche, as the context may require.

 

“SEC” shall have the meaning provided in Section 9.01(g).

 

“Section 5.04(b)(ii) Certificate” shall have the meaning provided in
Section 5.04(b)(ii).

 

“Secured Creditors” shall have the meaning assigned that term in the respective
Security Documents.

 

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

 

“Security Agreement” shall have the meaning provided in Section 6.12.

 

“Security Agreement Collateral” shall mean all “Collateral” as defined in the
Security Agreement.

 

“Security Document” shall mean and include each of the Security Agreement, the
Pledge Agreement, and, after the execution and delivery thereof, each Mortgage
and each Additional Security Document.

 

“Shareholders’ Agreements” shall have the meaning provided in Section 6.05.

 

“Shareholder Subordinated Note” shall mean an unsecured junior subordinated note
issued by Holdings and not guaranteed by any Subsidiary of Holdings in the
form of Exhibit O, as the same may be modified, amended or supplemented from
time to time pursuant to the terms hereof and thereof.

 

“Sponsor” shall mean Information Services Group, Inc., a Delaware corporation.

 

27

--------------------------------------------------------------------------------


 

“Stated Amount” of each Letter of Credit shall mean, at any time, the maximum
amount available to be drawn thereunder (in each case determined without regard
to whether any conditions to drawing could then be met).

 

“Subsidiaries Guaranty” shall have the meaning provided in Section 6.10.

 

“Subsidiary” shall mean, as to any Person, (i) any corporation more than 50% of
whose stock of any class or classes having by the terms thereof ordinary voting
power to elect a majority of the directors of such corporation (irrespective of
whether or not at the time stock of any class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time owned by such Person and/or one or more Subsidiaries
of such Person and (ii) any partnership, limited liability company, association,
joint venture or other entity in which such Person and/or one or more
Subsidiaries of such Person has more than a 50% equity interest at the time.
Unless otherwise qualified, all references to a “Subsidiary” or to
“Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries of
Holdings.

 

“Subsidiary Guarantor” shall mean each Wholly-Owned Domestic Subsidiary of
Holdings (other than the Borrower) (whether existing on the Initial Borrowing
Date or established, created or acquired after the Initial Borrowing Date),
unless and until such time as the respective Wholly-Owned Domestic Subsidiary is
released from all of its obligations under the Subsidiaries Guaranty in
accordance with the terms and provisions thereof.

 

“Swingline Expiry Date” shall mean that date which is five Business Days prior
to the Revolving Loan Maturity Date.

 

“Swingline Lender” shall mean the Administrative Agent, in its capacity as
Swingline Lender hereunder.

 

“Swingline Loan” shall have the meaning provided in Section 2.01(d).

 

“Swingline Note” shall have the meaning provided in Section 2.05(a).

 

“Syndication Date” shall mean that date upon which the Administrative Agent
reasonably determines (in consultation with the Borrower) that the primary
syndication (and resultant addition of Persons as Lenders pursuant to Section
13.04(b)) has been completed.

 

“Tax Sharing Agreements” shall have the meaning provided in Section 6.05.

 

“Taxes” shall have the meaning provided in Section 5.04(a).

 

“Term Loan” shall mean each Initial Term Loan and each Incremental Term Loan.

 

“Term Loan Percentage” of a Tranche of Term Loans shall mean, at any time, a
fraction (expressed as a percentage), the numerator of which is equal to the
aggregate outstanding principal amount of all Term Loans of such Tranche at such
time and the

 

28

--------------------------------------------------------------------------------


 

denominator of which is equal to the aggregate outstanding principal amount of
all Term Loans of all Tranches at such time.

 

“Test Period” shall mean each period of four consecutive fiscal quarters of
Holdings then last ended, in each case taken as one accounting period
(determined, except as expressly provided in this Agreement, as if Holdings and
the Borrower were in existence, and owned TPI and its Subsidiaries, for the
respective periods prior to the Initial Borrowing Date); provided that in the
case of determinations of the Total Leverage Ratio, such further adjustments (if
any) as described in the proviso to the definition of “Total Leverage Ratio”
contained herein shall be made to the extent applicable.

 

“Total Commitment” shall mean, at any time, the sum of the Commitments of each
of the Lenders at such time.

 

“Total Incremental Term Loan Commitment” of any Tranche of Incremental Term
Loans shall mean, at any time, the sum of the Incremental Term Loan Commitments
of such Tranche of each of the Lenders at such time.

 

“Total Initial Term Loan Commitment” shall mean, at any time, the sum of the
Initial Term Loan Commitments of each of the Lenders at such time.

 

“Total Leverage Ratio” shall mean, on any date of determination, the ratio of
(x) Consolidated Indebtedness on such date to (y) Consolidated EBITDA for the
Test Period most recently ended on or prior to such date; provided that for
purposes of any calculation of the Total Leverage Ratio pursuant to this
Agreement, Consolidated EBITDA shall be determined on a Pro Forma Basis in
accordance with clause (iii) of the definition of “Pro Forma Basis” contained
herein.

 

“Total Revolving Loan Commitment” shall mean, at any time, the sum of the
Revolving Loan Commitments of each of the Lenders at such time.

 

“Total Unutilized Revolving Loan Commitment” shall mean, at any time, an amount
equal to the remainder of (x) the Total Revolving Loan Commitment in effect at
such time less (y) the sum of (i) the aggregate principal amount of all
Revolving Loans and Swingline Loans outstanding at such time plus (ii) the
aggregate amount of all Letter of Credit Outstandings at such time.

 

“TPI” shall mean TPI Advisory Services Americas, Inc., a Texas corporation.

 

“Tranche” shall mean the respective facility and commitments utilized in making
Loans hereunder, with there being three separate Tranches on the Effective Date,
i.e., Initial Term Loans, Revolving Loans and Swingline Loans; provided that,
for purposes of Sections 2.13, 5.02(g), 13.04(b), 13.12(a), 13.12(b) and the
definition of “Majority Lenders,” Revolving Loans and Swingline Loans shall be
deemed to constitute part of a single “Tranche.” In addition, and
notwithstanding the foregoing, any Incremental Term Loans extended after the
Initial Borrowing Date shall, except to the extent provided in Section 2.14(c),
be made pursuant to one or more additional Tranches of Term Loans which shall be
designated pursuant to the respective

 

29

--------------------------------------------------------------------------------


 

Incremental Term Loan Commitment Agreement in accordance with the relevant
requirements specified in Section 2.14.

 

“Transaction” shall mean, collectively, (i) the consummation of the Equity
Financing, (ii) the consummation of the Acquisition, (iii) the consummation of
the Refinancing, (iv) the execution and delivery by each Credit Party of the
Credit Documents to which it is a party and the incurrence of Initial Term Loans
on the Initial Borrowing Date and the use of proceeds thereof, and (v) the
payment of all fees and expenses in connection with the foregoing.

 

“Type” shall mean the type of Loan determined with regard to the interest option
applicable thereto, i.e., whether a Base Rate Loan or a Eurodollar Loan.

 

“UCC” shall mean the Uniform Commercial Code as from time to time in effect in
the relevant jurisdiction.

 

“Unfunded Current Liability” of any Plan shall mean the amount, if any, by which
the Accumulated Benefit Obligation (as defined under the Statement of Financial
Accounting Standards No. 87 (“SFAS 87”)) under the Plan as of the close of its
most recent plan year, determined in accordance with SFAS 87 as in effect on the
date hereof, exceeds the fair market value of the assets allocable thereto.

 

“United States” and “U.S.” shall each mean the United States of America.

 

“Unpaid Drawing” shall have the meaning provided in Section 3.05(a).

 

“Unutilized Revolving Loan Commitment” shall mean, with respect to any Lender at
any time, such Lender’s Revolving Loan Commitment at such time less the sum of
(i) the aggregate outstanding principal amount of all Revolving Loans made by
such Lender at such time and (ii) such Lender’s RL Percentage of the Letter of
Credit Outstandings at such time.

 

“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing (i) the then outstanding
principal amount of such Indebtedness into (ii) the product obtained by
multiplying (x) the amount of each then remaining installment or other required
scheduled payments of principal, including payment at final maturity, in respect
thereof, by (y) the number of years (calculated to the nearest one-twelfth) that
will elapse between such date and the making of such payment.

 

“Wholly-Owned Domestic Subsidiary” shall mean, as to any Person, any
Wholly-Owned Subsidiary of such Person which is a Domestic Subsidiary.

 

“Wholly-Owned Foreign Subsidiary” shall mean, as to any Person, any Wholly-Owned
Subsidiary of such Person which is a Foreign Subsidiary.

 

“Wholly-Owned Subsidiary” shall mean, as to any Person, (i) any corporation 100%
of whose capital stock is at the time owned by such Person and/or one or more
Wholly-Owned Subsidiaries of such Person and (ii) any partnership, association,
joint venture or other entity in which such Person and/or one or more
Wholly-Owned Subsidiaries of such Person has a 100% equity interest at such time
(other than, in the case of a Foreign Subsidiary of the

 

30

--------------------------------------------------------------------------------


 

Borrower with respect to the preceding clauses (i) and (ii), director’s
qualifying shares and/or other nominal amount of shares required to be held by
Persons other than the Borrower and its Subsidiaries under applicable law).

 

SECTION 2.                                                        Amount and
Terms of Credit.

 

2.01.                        The Commitments. (a) Subject to and upon the terms
and conditions set forth herein, each Lender with an Initial Term Loan
Commitment severally agrees to make, on the Initial Borrowing Date, a term loan
or term loans (each, an “Initial Term Loan” and, collectively, the “Initial Term
Loans”) to the Borrower, which Initial Term Loans (i) shall be denominated in
Dollars, (ii) except as hereinafter provided, shall, at the option of the
Borrower, be incurred and maintained as, and/or converted into, Base Rate Loans
or Eurodollar Loans, provided that, (A) except as otherwise specifically
provided in Section 2.10(b), all Initial Term Loans comprising the same
Borrowing shall at all times be of the same Type, and (B) unless the
Administrative Agent otherwise has agreed or has determined that the Syndication
Date has occurred (at which time this clause (B) shall no longer be applicable),
no more than three Borrowings of Initial Term Loans to be maintained as
Eurodollar Loans may be incurred prior to the 90th day after the Initial
Borrowing Date (or, if later, the last day of the Interest Period applicable to
the third Borrowing of Eurodollar Loans referred to below), each of which
Borrowings of Eurodollar Loans may only have an Interest Period of one month,
and the first of which Borrowings may only be made within five Business Days
after the Initial Borrowing Date, the second of which Borrowings may only be
made on the last day of the Interest Period of the first such Borrowing and the
third of which Borrowings may only be made on the last day of the Interest
Period of the second such Borrowing, and (iii) shall be made by each such Lender
in that aggregate principal amount which does not exceed the Initial Term Loan
Commitment of such Lender on the Initial Borrowing Date. Once repaid, Initial
Term Loans incurred hereunder may not be reborrowed.

 

(b) Subject to and upon the terms and conditions set forth herein, each Lender
with a Revolving Loan Commitment severally agrees to make, at any time and from
time to time on or after the Initial Borrowing Date and prior to the Revolving
Loan Maturity Date, a revolving loan or revolving loans (each, a “Revolving
Loan” and, collectively, the “Revolving Loans”) to the Borrower, which Revolving
Loans (i) shall be denominated in Dollars, (ii) shall, at the option of the
Borrower, be incurred and maintained as, and/or converted into, Base Rate Loans
or Eurodollar Loans, provided that, except as otherwise specifically provided in
Section 2.10(b), all Revolving Loans comprising the same Borrowing shall at all
times be of the same Type, (iii) may be repaid and reborrowed in accordance with
the provisions hereof, (iv) shall not exceed for any such Lender at any time
outstanding that aggregate principal amount which, when added to the product of
(x) such Lender’s RL Percentage and (y) the sum of (I) the aggregate amount of
all Letter of Credit Outstandings (exclusive of Unpaid Drawings which are repaid
with the proceeds of, and simultaneously with the incurrence of, the respective
incurrence of Revolving Loans) at such time and (II) the aggregate principal
amount of all Swingline Loans (exclusive of Swingline Loans which are repaid
with the proceeds of, and simultaneously with the incurrence of, the respective
incurrence of Revolving Loans) then outstanding, equals the Revolving Loan
Commitment of such Lender at such time, and (v) shall not exceed for all such
Lenders at any time outstanding that aggregate principal amount which, when
added to the sum of (I) the aggregate amount of all Letter of Credit
Outstandings (exclusive of Unpaid Drawings

 

31

--------------------------------------------------------------------------------


 

which are repaid with the proceeds of, and simultaneously with the incurrence
of, the respective incurrence of Revolving Loans) at such time and (II) the
aggregate principal amount of all Swingline Loans (exclusive of Swingline Loans
which are repaid with the proceeds of, and simultaneously with the incurrence
of, the respective incurrence of Revolving Loans) then outstanding, equals the
Total Revolving Loan Commitment at such time.

 

(c) Subject to and upon the terms and conditions set forth herein, each Lender
with an Incremental Term Loan Commitment for a given Tranche of Incremental Term
Loans severally agrees to make a term loan or term loans (each, an “Incremental
Term Loan” and, collectively, the “Incremental Term Loans”) to the Borrower,
which Incremental Term Loans (i) shall be incurred pursuant to a single drawing
of such Tranche on the respective Incremental Term Loan Borrowing Date,
(ii) shall be denominated in Dollars, (iii) except as hereinafter provided,
shall, at the option of the Borrower, be incurred and maintained as, and/or
converted into, Base Rate Loans or Eurodollar Loans, provided that, except as
otherwise specifically provided in Section 2.10(b), all Incremental Term Loans
of a given Tranche made as part of the same Borrowing shall at all times consist
of Incremental Term Loans of the same Type, and (iv) shall not exceed for any
such Incremental Term Loan Lender at any time of any incurrence thereof, the
Incremental Term Loan Commitment of such Incremental Term Loan Lender for such
Tranche on the respective Incremental Term Loan Borrowing Date. Once repaid,
Incremental Term Loans incurred hereunder may not be reborrowed.

 

(d) Subject to and upon the terms and conditions set forth herein, the Swingline
Lender agrees to make, at any time and from time to time on or after the Initial
Borrowing Date and prior to the Swingline Expiry Date, a revolving loan or
revolving loans (each, a “Swingline Loan” and, collectively, the “Swingline
Loans”) to the Borrower, which Swingline Loans (i) shall be incurred and
maintained as Base Rate Loans, (ii) shall be denominated in Dollars,
(iii) may be repaid and reborrowed in accordance with the provisions hereof,
(iv) shall not exceed in aggregate principal amount at any time outstanding,
when combined with the aggregate principal amount of all Revolving Loans then
outstanding and the aggregate amount of all Letter of Credit Outstandings at
such time, an amount equal to the Total Revolving Loan Commitment at such time,
and (v) shall not exceed in aggregate principal amount at any time outstanding
the Maximum Swingline Amount. Notwithstanding anything to the contrary contained
in this Section 2.01(d), (i) the Swingline Lender shall not be obligated to make
any Swingline Loans at a time when a Lender Default exists with respect to an RL
Lender unless the Swingline Lender has entered into arrangements satisfactory to
it and the Borrower to eliminate the Swingline Lender’s risk with respect to the
Defaulting Lender’s or Defaulting Lenders’ participation in such Swingline
Loans, including by cash collateralizing such Defaulting Lender’s or Defaulting
Lenders’ RL Percentage of the outstanding Swingline Loans, and (ii) the
Swingline Lender shall not make any Swingline Loan after it has received written
notice from the Borrower, any other Credit Party or the Required Lenders stating
that a Default or an Event of Default exists and is continuing until such time
as the Swingline Lender shall have received written notice (A) of rescission of
all such notices from the party or parties originally delivering such notice or
notices or (B) of the waiver of such Default or Event of Default by the Required
Lenders.

 

(e) On any Business Day, the Swingline Lender may, in its sole discretion, give
notice to the RL Lenders that the Swingline Lender’s outstanding Swingline Loans
shall be

 

32

--------------------------------------------------------------------------------


 

funded with one or more Borrowings of Revolving Loans (provided that such notice
shall be deemed to have been automatically given upon the occurrence of a
Default or an Event of Default under Section 11.05 or upon the exercise of any
of the remedies provided in the last paragraph of Section 11), in which case one
or more Borrowings of Revolving Loans constituting Base Rate Loans (each such
Borrowing, a “Mandatory Borrowing”) shall be made on the immediately succeeding
Business Day by all RL Lenders pro rata based on each such RL Lender’s RL
Percentage (determined before giving effect to any termination of the Revolving
Loan Commitments pursuant to the last paragraph of Section 11) and the proceeds
thereof shall be applied directly by the Swingline Lender to repay the Swingline
Lender for such outstanding Swingline Loans. Each RL Lender hereby irrevocably
agrees to make Revolving Loans upon one Business Day’s notice pursuant to each
Mandatory Borrowing in the amount and in the manner specified in the preceding
sentence and on the date specified in writing by the Swingline Lender
notwithstanding (i) the amount of the Mandatory Borrowing may not comply with
the Minimum Borrowing Amount otherwise required hereunder, (ii) whether any
conditions specified in Section 7 are then satisfied, (iii) whether a Default or
an Event of Default then exists, (iv) the date of such Mandatory Borrowing, and
(v) the amount of the Total Revolving Loan Commitment at such time. In the event
that any Mandatory Borrowing cannot for any reason be made on the date otherwise
required above (including, without limitation, as a result of the commencement
of a proceeding under the Bankruptcy Code with respect to the Borrower), then
each RL Lender hereby agrees that it shall forthwith purchase (as of the date
the Mandatory Borrowing would otherwise have occurred, but adjusted for any
payments received from the Borrower on or after such date and prior to such
purchase) from the Swingline Lender such participations in the outstanding
Swingline Loans as shall be necessary to cause the RL Lenders to share in such
Swingline Loans ratably based upon their respective RL Percentages (determined
before giving effect to any termination of the Revolving Loan Commitments
pursuant to the last paragraph of Section 11), provided that (x) all interest
payable on the Swingline Loans shall be for the account of the Swingline Lender
until the date as of which the respective participation is required to be
purchased and, to the extent attributable to the purchased participation, shall
be payable to the participant from and after such date and (y) at the time any
purchase of participations pursuant to this sentence is actually made, the
purchasing RL Lender shall be required to pay the Swingline Lender interest on
the principal amount of participation purchased for each day from and including
the day upon which the Mandatory Borrowing would otherwise have occurred to but
excluding the date of payment for such participation, at the overnight Federal
Funds Rate for the first three days and at the interest rate otherwise
applicable to Revolving Loans maintained as Base Rate Loans hereunder for each
day thereafter.

 

2.02.        Minimum Amount of Each Borrowing. The aggregate principal amount of
each Borrowing of Loans under a respective Tranche shall not be less than the
Minimum Borrowing Amount applicable to such Tranche. More than one Borrowing
may occur on the same date, but at no time shall there be outstanding more than
twelve Borrowings of Eurodollar Loans in the aggregate for all Tranches of Loans
(unless a greater number of such Borrowings is agreed to by the Administrative
Agent).

 

2.03.        Notice of Borrowing. (a) Whenever the Borrower desires to incur (x)
Eurodollar Loans hereunder, the Borrower shall give the Administrative Agent at
the Notice Office at least three Business Days’ prior notice of each Eurodollar
Loan to be incurred hereunder, and (y) Base Rate Loans hereunder (excluding
Swingline Loans and Revolving Loans

 

33

--------------------------------------------------------------------------------


 

made pursuant to a Mandatory Borrowing), the Borrower shall give the
Administrative Agent at the Notice Office at least one Business Day’s prior
notice of each Base Rate Loan to be incurred hereunder, provided that (in each
case) any such notice shall be deemed to have been given on a certain day only
if given before 11:00 A.M. (New York time) on such day. Each such notice (each,
a “Notice of Borrowing”), except as otherwise expressly provided in
Section 2.10, shall be irrevocable and shall be in writing, or by telephone
promptly confirmed in writing, in the form of Exhibit A-1, appropriately
completed to specify: (i) the aggregate principal amount of the Loans to be
incurred pursuant to such Borrowing; (ii) the date of such Borrowing (which
shall be a Business Day); (iii) whether the Loans being incurred pursuant to
such Borrowing shall constitute Initial Term Loans, Revolving Loans or
Incremental Term Loans and, if Incremental Term Loans, the specific Tranche
thereof; (iv) whether the Loans being incurred pursuant to such Borrowing are to
be initially maintained as Base Rate Loans or, to the extent permitted
hereunder, Eurodollar Loans and, if Eurodollar Loans, the initial Interest
Period to be applicable thereto; and (v) in the case of a Borrowing of Revolving
Loans the proceeds of which are to be utilized to finance, in whole or in part,
a Permitted Acquisition (or to pay any fees and expenses incurred in connection
therewith), the amount of the Total Unutilized Revolving Loan Commitment after
giving effect to such Borrowing. The Administrative Agent shall promptly give
each Lender which is required to make Loans of the Tranche specified in the
respective Notice of Borrowing, notice of such proposed Borrowing, of such
Lender’s proportionate share thereof and of the other matters required by the
immediately preceding sentence to be specified in the Notice of Borrowing.

 

(b) (i) Whenever the Borrower desires to incur Swingline Loans hereunder, the
Borrower shall give the Swingline Lender no later than 1:00 P.M. (New York time)
on the date that a Swingline Loan is to be incurred, written notice or
telephonic notice promptly confirmed in writing of each Swingline Loan to be
incurred hereunder. Each such notice shall be irrevocable and specify in each
case (A) the date of Borrowing (which shall be a Business Day), (B) the
aggregate principal amount of the Swingline Loans to be incurred pursuant to
such Borrowing, and (C) in the case of a Borrowing of Swingline Loans the
proceeds of which are to be utilized to finance, in whole or in part, a
Permitted Acquisition (or to pay any fees and expenses incurred in connection
therewith), the amount of the Total Unutilized Revolving Loan Commitment after
giving effect to such Borrowing.

 

(ii) Mandatory Borrowings shall be made upon the notice specified in
Section 2.01(e), with the Borrower irrevocably agreeing, by its incurrence of
any Swingline Loan, to the making of the Mandatory Borrowings as set forth in
Section 2.01(e).

(c) Without in any way limiting the obligation of the Borrower to confirm in
writing any telephonic notice of any Borrowing or prepayment of Loans, the
Administrative Agent or the Swingline Lender, as the case may be, may act
without liability upon the basis of telephonic notice of such Borrowing or
prepayment, as the case may be, believed by the Administrative Agent or the
Swingline Lender, as the case may be, in good faith to be from an Authorized
Officer of the Borrower, prior to receipt of written confirmation. In each such
case, the Borrower hereby waives the right to dispute the Administrative Agent’s
or the Swingline Lender’s record of the terms of such telephonic notice of such
Borrowing or prepayment of Loans, as the case may be, absent manifest error.

 

34

--------------------------------------------------------------------------------


 

2.04.                        Disbursement of Funds. No later than 1:00 P.M. (New
York time) on the date specified in each Notice of Borrowing (or (x) in the case
of Swingline Loans, no later than 4:00 P.M. (New York time) on the date
specified pursuant to Section 2.03(b)(i) or (y) in the case of Mandatory
Borrowings, no later than 1:00 P.M. (New York time) on the date specified in
Section 2.01(e)), each Lender with a Commitment of the respective Tranche will
make available its pro rata portion (determined in accordance with Section 2.07)
of each such Borrowing requested to be made on such date (or in the case of
Swingline Loans, the Swingline Lender will make available the full amount
thereof). All such amounts will be made available in Dollars and in immediately
available funds at the Payment Office, and the Administrative Agent will, except
in the case of Revolving Loans made pursuant to a Mandatory Borrowing, make
available to the Borrower at the Payment Office the aggregate of the amounts so
made available by the Lenders. Unless the Administrative Agent shall have been
notified by any Lender prior to the date of Borrowing that such Lender does not
intend to make available to the Administrative Agent such Lender’s portion of
any Borrowing to be made on such date, the Administrative Agent may assume that
such Lender has made such amount available to the Administrative Agent on such
date of Borrowing and the Administrative Agent may (but shall not be obligated
to), in reliance upon such assumption, make available to the Borrower a
corresponding amount. If such corresponding amount is not in fact made available
to the Administrative Agent by such Lender, the Administrative Agent shall be
entitled to recover from such Lender such corresponding amount on demand from
such Lender. If such Lender does not pay such corresponding amount forthwith
upon the Administrative Agent’s demand therefor, the Administrative Agent shall
promptly notify the Borrower and the Borrower shall immediately pay such
corresponding amount to the Administrative Agent. The Administrative Agent also
shall be entitled to recover on demand from such Lender or the Borrower, as the
case may be, interest on such corresponding amount in respect of each day from
the date such corresponding amount was made available by the Administrative
Agent to the Borrower until the date such corresponding amount is recovered by
the Administrative Agent, at a rate per annum equal to (i) if recovered from
such Lender, the overnight Federal Funds Rate for the first three days and at
the interest rate otherwise applicable to such Loans for each day thereafter,
and (ii) if recovered from the Borrower, the rate of interest applicable to the
respective Borrowing, as determined pursuant to Section 2.08. Nothing in this
Section 2.04 shall be deemed to relieve any Lender from its obligation to make
Loans hereunder or to prejudice any rights which the Borrower may have against
any Lender as a result of any failure by such Lender to make Loans hereunder.

 

2.05.                        Notes. (a) The Borrower’s obligation to pay the
principal of, and interest on, the Loans made by each Lender shall be evidenced
in the Register maintained by the Administrative Agent pursuant to Section 13.15
and shall, if requested by such Lender, also be evidenced (i) in the case of
Initial Term Loans, by a promissory note duly executed and delivered by the
Borrower substantially in the form of Exhibit B-1, with blanks appropriately
completed in conformity herewith (each, an “Initial Term Note” and,
collectively, the “Initial Term Notes”), (ii) in the case of Revolving Loans, by
a promissory note duly executed and delivered by the Borrower substantially in
the form of Exhibit B-2, with blanks appropriately completed in conformity
herewith (each, a “Revolving Note” and, collectively, the “Revolving Notes”),
(iii) in the case of Incremental Term Loans, by a promissory note duly executed
and delivered by the Borrower substantially in the form of Exhibit B-3, with
blanks appropriately completed in conformity herewith (each, an “Incremental
Term Note” and, collectively, the “Incremental Term Notes”), and (iv) in the
case of Swingline Loans, by a promissory note duly executed and

 

35

--------------------------------------------------------------------------------


 

delivered by the Borrower substantially in the form of Exhibit B-4, with blanks
appropriately completed in conformity herewith (the “Swingline Note”).

 

(b) The Initial Term Note issued to each Lender that has an Initial Term Loan
Commitment or outstanding Initial Term Loans shall (i) be executed by the
Borrower, (ii) be payable to such Lender or its registered assigns and be dated
the Initial Borrowing Date (or, if issued after the Initial Borrowing Date, be
dated the date of issuance thereof), (iii) be in a stated principal amount equal
to the Initial Term Loans made by such Lender on the Initial Borrowing Date (or,
if issued after the Initial Borrowing Date, be in a stated principal amount
equal to the outstanding Initial Term Loans of such Lender at such time) and be
payable in the outstanding principal amount of Initial Term Loans evidenced
thereby from time to time, (iv) mature on the Initial Term Loan Maturity Date,
(v) bear interest as provided in the appropriate clause of Section 2.08 in
respect of the Base Rate Loans and Eurodollar Loans, as the case may be,
evidenced thereby, (vi) be subject to voluntary prepayment as provided in
Section 5.01, and mandatory repayment as provided in Section 5.02, and (vii) be
entitled to the benefits of this Agreement and the other Credit Documents.

 

(c) The Revolving Note issued to each Lender that has a Revolving Loan
Commitment or outstanding Revolving Loans shall (i) be executed by the Borrower,
(ii) be payable to such Lender or its registered assigns and be dated the
Initial Borrowing Date (or, if issued after the Initial Borrowing Date, be dated
the date of the issuance thereof), (iii) be in a stated principal amount equal
to the Revolving Loan Commitment of such Lender (or, if issued after the
termination thereof, be in a stated principal amount equal to the outstanding
Revolving Loans of such Lender at such time) and be payable in the outstanding
principal amount of the Revolving Loans evidenced thereby from time to time,
(iv) mature on the Revolving Loan Maturity Date, (v) bear interest as provided
in the appropriate clause of Section 2.08 in respect of the Base Rate Loans and
Eurodollar Loans, as the case may be, evidenced thereby, (vi) be subject to
voluntary prepayment as provided in Section 5.01, and mandatory repayment as
provided in Section 5.02, and (vii) be entitled to the benefits of this
Agreement and the other Credit Documents.

 

(d) The Incremental Term Note issued to each Lender with an Incremental Term
Loan Commitment or outstanding Incremental Term Loans under a given Tranche
shall (i) be executed by the Borrower, (ii) be payable to such Lender or its
registered assigns and be dated the applicable Incremental Term Loan Borrowing
Date (or, if issued after such Incremental Term Loan Borrowing Date, be dated
the date of the issuance thereof), (iii) be in a stated principal amount equal
to the Incremental Term Loans of such Tranche made by such Lender on the
applicable Incremental Term Loan Borrowing Date (or, if issued thereafter, be in
a stated principal amount equal to the outstanding principal amount of the
Incremental Term Loans of such Lender at such time for such Tranche of
Incremental Term Loans), (iv) mature on the Incremental Term Loan Maturity Date
for such Tranche of Incremental Term Loans, (v) bear interest as provided in the
appropriate clause of Section 2.08 in respect of the Base Rate Loans and
Eurodollar Loans, as the case may be, evidenced thereby, (vi) be subject to
voluntary prepayment as provided in Section 5.01, and mandatory repayment as
provided in Section 5.02, and (vii) be entitled to the benefits of this
Agreement and the other Credit Documents.

 

36

--------------------------------------------------------------------------------


 

(e) The Swingline Note issued to the Swingline Lender shall (i) be executed by
the Borrower, (ii) be payable to the Swingline Lender or its registered assigns
and be dated the Initial Borrowing Date, (iii) be in a stated principal amount
equal to the Maximum Swingline Amount and be payable in the outstanding
principal amount of the Swingline Loans evidenced thereby from time to time,
(iv) mature on the Swingline Expiry Date, (v) bear interest as provided in the
appropriate clause of Section 2.08 in respect of the Base Rate Loans evidenced
thereby, (vi) be subject to voluntary prepayment as provided in Section 5.01,
and mandatory repayment as provided in Section 5.02, and (vii) be entitled to
the benefits of this Agreement and the other Credit Documents.

 

(f) Each Lender will note on its internal records the amount of each Loan made
by it and each payment in respect thereof and prior to any transfer of any of
its Notes will endorse on the reverse side thereof the outstanding principal
amount of Loans evidenced thereby. Failure to make any such notation or any
error in such notation shall not affect the Borrower’s obligations in respect of
such Loans.

 

(g) Notwithstanding anything to the contrary contained above in this
Section 2.05 or elsewhere in this Agreement, Notes shall only be delivered to
Lenders which at any time specifically request the delivery of such Notes. No
failure of any Lender to request or obtain a Note evidencing its Loans to the
Borrower shall affect or in any manner impair the obligations of the Borrower to
pay the Loans (and all related Obligations) incurred by the Borrower which would
otherwise be evidenced thereby in accordance with the requirements of this
Agreement, and shall not in any way affect the security or guaranties therefor
provided pursuant to the various Credit Documents. Any Lender which does not
have a Note evidencing its outstanding Loans shall in no event be required to
make the notations otherwise described in preceding clause (f). At any time when
any Lender requests the delivery of a Note to evidence any of its Loans, the
Borrower shall promptly execute and deliver to the respective Lender the
requested Note in the appropriate amount or amounts to evidence such Loans.

 

2.06.        Conversions. The Borrower shall have the option to convert, on any
Business Day, all or a portion equal to at least the Minimum Borrowing Amount of
the outstanding principal amount of Loans (other than Swingline Loans which
may not be converted pursuant to this Section 2.06) made pursuant to one or more
Borrowings (so long as of the same Tranche) of one or more Types of Loans into a
Borrowing (of the same Tranche) of another Type of Loan, provided that
(i) except as otherwise provided in Section 2.10(b), Eurodollar Loans may be
converted into Base Rate Loans only on the last day of an Interest Period
applicable to the Loans being converted and no such partial conversion of
Eurodollar Loans shall reduce the outstanding principal amount of such
Eurodollar Loans made pursuant to a single Borrowing to less than the Minimum
Borrowing Amount applicable thereto, (ii) unless the Required Lenders otherwise
agree, Base Rate Loans may only be converted into Eurodollar Loans if no Event
of Default is in existence on the date of the conversion, (iii) unless the
Administrative Agent otherwise has agreed or has determined that the Syndication
Date has occurred (at which time this clause (iii) shall no longer be
applicable), prior to the 90th day following the Initial Borrowing Date,
conversions of Initial Term Loans that are maintained as Base Rate Loans into
Eurodollar Loans may only be made if any such conversion is effective on the
first day of the first, second or third Interest Period referred to in clause
(B) of Section 2.01(a)(ii) and so long as such conversion does not result in a
greater number of Borrowings of

 

37

--------------------------------------------------------------------------------


 

Eurodollar Loans prior to the 90th day after the Initial Borrowing Date than are
permitted under Section 2.01(a)(ii), and (iv) no conversion pursuant to this
Section 2.06 shall result in a greater number of Borrowings of Eurodollar Loans
than is permitted under Section 2.02. Each such conversion shall be effected by
the Borrower by giving the Administrative Agent at the Notice Office prior to
11:00 A.M. (New York time) at least (x) in the case of conversions of Base Rate
Loans into Eurodollar Loans, three Business Days’ prior notice, and (y) in the
case of conversions of Eurodollar Loans into Base Rate Loans, one Business Day’s
prior notice (each, a “Notice of Conversion/Continuation”), in each case in the
form of Exhibit A-2, appropriately completed to specify the Loans to be so
converted, the Borrowing or Borrowings pursuant to which such Loans were
incurred and, if to be converted into Eurodollar Loans, the Interest Period to
be initially applicable thereto. The Administrative Agent shall give each Lender
prompt notice of any such proposed conversion affecting any of its Loans.

 

2.07.                        Pro Rata Borrowings. All Borrowings of Initial Term
Loans, Incremental Term Loans and Revolving Loans under this Agreement shall be
incurred from the Lenders pro rata on the basis of their Initial Term Loan
Commitments, applicable Incremental Term Loan Commitments or Revolving Loan
Commitments, as the case may be, provided that all Mandatory Borrowings shall be
incurred from the RL Lenders pro rata on the basis of their RL Percentages. It
is understood that no Lender shall be responsible for any default by any other
Lender of its obligation to make Loans hereunder and that each Lender shall be
obligated to make the Loans provided to be made by it hereunder, regardless of
the failure of any other Lender to make its Loans hereunder.

 

2.08.                        Interest. (a) The Borrower agrees to pay interest
in respect of the unpaid principal amount of each Base Rate Loan from the date
of Borrowing thereof until the earlier of (i) the maturity thereof (whether by
acceleration or otherwise) and (ii) the conversion of such Base Rate Loan to a
Eurodollar Loan pursuant to Section 2.06 or 2.09, as applicable, at a rate per
annum which shall be equal to the sum of the relevant Applicable Margin plus the
Base Rate as in effect from time to time.

 

(b) The Borrower agrees to pay interest in respect of the unpaid principal
amount of each Eurodollar Loan from the date of Borrowing thereof until the
earlier of (i) the maturity thereof (whether by acceleration or otherwise) and
(ii) the conversion of such Eurodollar Loan to a Base Rate Loan pursuant to
Section 2.06, 2.09 or 2.10, as applicable, at a rate per annum which shall,
during each Interest Period applicable thereto, be equal to the sum of the
relevant Applicable Margin plus the Eurodollar Rate for such Interest Period.

 

(c) Overdue principal and, to the extent permitted by law, overdue interest in
respect of each Loan shall, in each case, bear interest at a rate per annum
equal to the rate which is 2% in excess of the rate then borne by such Loans
from time to time, and all other overdue amounts payable hereunder and under any
other Credit Document shall bear interest at a rate per annum equal to the rate
which is 2% in excess of the rate applicable to Revolving Loans that are
maintained as Base Rate Loans from time to time. Interest that accrues under
this Section 2.08(c) shall be payable on demand.

 

(d) Accrued (and theretofore unpaid) interest shall be payable (i) in respect of
each Base Rate Loan, (x) quarterly in arrears on each Quarterly Payment Date,
(y) on the date of

 

38

--------------------------------------------------------------------------------


 

any repayment or prepayment in full of all outstanding Base Rate Loans of any
Tranche, and (z) at maturity (whether by acceleration or otherwise) and, after
such maturity, on demand, and (ii) in respect of each Eurodollar Loan, (x) on
the last day of each Interest Period applicable thereto and, in the case of an
Interest Period in excess of three months, on each date occurring at three month
intervals after the first day of such Interest Period, and (y) on the date of
any repayment or prepayment (on the amount repaid or prepaid), at maturity
(whether by acceleration or otherwise) and, after such maturity, on demand.

 

(e) Upon each Interest Determination Date, the Administrative Agent shall
determine the Eurodollar Rate for each Interest Period applicable to the
respective Eurodollar Loans and shall promptly notify the Borrower and the
Lenders thereof. Each such determination shall, absent manifest error, be final
and conclusive and binding on all parties hereto.

 

2.09.                        Interest Periods. At the time the Borrower gives
any Notice of Borrowing or Notice of Conversion/Continuation in respect of the
making of, or conversion into, any Eurodollar Loan (in the case of the initial
Interest Period applicable thereto) or prior to 11:00 A.M. (New York time) on
the third Business Day prior to the expiration of an Interest Period applicable
to such Eurodollar Loan (in the case of any subsequent Interest Period), the
Borrower shall have the right to elect the interest period (each, an “Interest
Period”) applicable to such Eurodollar Loan, which Interest Period shall, at the
option of the Borrower (but otherwise subject to the provisions of clause (B) of
the proviso in Section 2.01(a)(ii)), be a one, two, three, six or (if agreed to
by all Lenders under the relevant Tranche) nine or twelve month period, provided
that (in each case):

 

(i)                                     all Eurodollar Loans comprising a
Borrowing shall at all times have the same Interest Period;

 

(ii)                                  the initial Interest Period for any
Eurodollar Loan shall commence on the date of Borrowing of such Eurodollar Loan
(including the date of any conversion thereto from a Base Rate Loan) and each
Interest Period occurring thereafter in respect of such Eurodollar Loan shall
commence on the day on which the next preceding Interest Period applicable
thereto expires;

 

(iii)                               if any Interest Period for a Eurodollar Loan
begins on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period, such Interest Period shall
end on the last Business Day of such calendar month;

 

(iv)                              if any Interest Period for a Eurodollar Loan
would otherwise expire on a day which is not a Business Day, such Interest
Period shall expire on the next succeeding Business Day; provided, however, that
if any Interest Period for a Eurodollar Loan would otherwise expire on a day
which is not a Business Day but is a day of the month after which no further
Business Day occurs in such month, such Interest Period shall expire on the next
preceding Business Day;

 

(v)                                 unless the Required Lenders otherwise agree,
no Interest Period may be selected at any time when an Event of Default is then
in existence; and

 

39

--------------------------------------------------------------------------------


 

(vi)                              no Interest Period in respect of any Borrowing
of any Tranche of Loans shall be selected which extends beyond the Maturity Date
for such Tranche of Loans.

 

If by 11:00 A.M. (New York time) on the third Business Day prior to the
expiration of any Interest Period applicable to a Borrowing of Eurodollar Loans,
the Borrower has failed to elect, or is not permitted to elect, a new Interest
Period to be applicable to such Eurodollar Loans as provided above, the Borrower
shall be deemed to have elected to convert such Eurodollar Loans into Base Rate
Loans effective as of the expiration date of such current Interest Period.

 

2.10.                        Increased Costs, Illegality, etc. (a) In the event
that any Lender shall have determined (which determination shall, absent
manifest error, be final and conclusive and binding upon all parties hereto but,
with respect to clause (i) below, may be made only by the Administrative Agent):

 

(i)                                     on any Interest Determination Date that,
by reason of any changes arising after the Effective Date affecting the
interbank Eurodollar market, adequate and fair means do not exist for
ascertaining the applicable interest rate on the basis provided for in the
definition of Eurodollar Rate; or

 

(ii)                                  at any time, that such Lender shall incur
increased costs or reductions in the amounts received or receivable hereunder
with respect to any Eurodollar Loan because of (x) any change since the
Effective Date in any applicable law or governmental rule, regulation, order,
guideline or request (whether or not having the force of law) or in the
interpretation or administration thereof and including the introduction of any
new law or governmental rule, regulation, order, guideline or request, such as,
but not limited to: (A) a change in the basis of taxation of payment to any
Lender of the principal of or interest on the Loans or the Notes or any other
amounts payable hereunder (except for changes in the rate of tax on, or
determined by reference to, the net income or net profits of such Lender
pursuant to the laws of the jurisdiction in which it is organized or in which
its principal office or applicable lending office is located or any subdivision
thereof or therein) or (B) a change in official reserve requirements, but, in
all events, excluding reserves required under Regulation D to the extent
included in the computation of the Eurodollar Rate and/or (y) other
circumstances arising since the Effective Date affecting such Lender, the
interbank Eurodollar market or the position of such Lender in such market; or

 

(iii)                               at any time, that the making or continuance
of any Eurodollar Loan has been made (x) unlawful by any law or governmental
rule, regulation or order, (y) impossible by compliance by any Lender in good
faith with any governmental request (whether or not having force of law) or (z)
impracticable as a result of a contingency occurring after the Effective Date
which materially and adversely affects the interbank Eurodollar market;

 

then, and in any such event, such Lender (or the Administrative Agent, in the
case of clause (i) above) shall promptly give notice (by telephone promptly
confirmed in writing) to the Borrower and, except in the case of clause
(i) above, to the Administrative Agent of such determination (which notice the
Administrative Agent shall promptly transmit to each of the

 

40

--------------------------------------------------------------------------------


 

other Lenders). Thereafter (x) in the case of clause (i) above, Eurodollar Loans
shall no longer be available until such time as the Administrative Agent
notifies the Borrower and the Lenders that the circumstances giving rise to such
notice by the Administrative Agent no longer exist, and any Notice of Borrowing
or Notice of Conversion/Continuation given by the Borrower with respect to
Eurodollar Loans which have not yet been incurred (including by way of
conversion) shall be deemed rescinded by the Borrower, (y) in the case of clause
(ii) above, the Borrower agrees to pay to such Lender, upon such Lender’s
written request therefor, such additional amounts (in the form of an increased
rate of, or a different method of calculating, interest or otherwise as such
Lender in its sole discretion shall determine) as shall be required to
compensate such Lender for such increased costs or reductions in amounts
received or receivable hereunder (a written notice as to the additional amounts
owed to such Lender, showing in reasonable detail the basis for the calculation
thereof, submitted to the Borrower by such Lender shall, absent manifest error,
be final and conclusive and binding on all the parties hereto) and (z) in the
case of clause (iii) above, the Borrower shall take one of the actions specified
in Section 2.10(b) as promptly as possible and, in any event, within the time
period required by law.

 

(b) At any time that any Eurodollar Loan is affected by the circumstances
described in Section 2.10(a)(ii), the Borrower may, and in the case of a
Eurodollar Loan affected by the circumstances described in Section 2.10(a)(iii),
the Borrower shall, either (x) if the affected Eurodollar Loan is then being
made initially or pursuant to a conversion, cancel such Borrowing by giving the
Administrative Agent telephonic notice (confirmed in writing) on the same date
that the Borrower was notified by the affected Lender or the Administrative
Agent pursuant to Section 2.10(a)(ii) or (iii) or (y) if the affected Eurodollar
Loan is then outstanding, upon at least three Business Days’ written notice to
the Administrative Agent, require the affected Lender to convert such Eurodollar
Loan into a Base Rate Loan, provided that, if more than one Lender is affected
at any time, then all affected Lenders must be treated the same pursuant to this
Section 2.10(b).

 

(c) If any Lender determines that after the Effective Date the introduction of
or any change in any applicable law or governmental rule, regulation, order,
guideline, directive or request (whether or not having the force of law)
concerning capital adequacy, or any change in interpretation or administration
thereof by the NAIC or any governmental authority, central bank or comparable
agency, will have the effect of increasing the amount of capital required or
expected to be maintained by such Lender or any corporation controlling such
Lender based on the existence of such Lender’s Commitments hereunder or its
obligations hereunder, then the Borrower agrees to pay to such Lender, upon such
Lender’s written request therefor, such additional amounts as shall be required
to compensate such Lender or such other corporation for the increased cost to
such Lender or such other corporation or the reduction in the rate of return to
such Lender or such other corporation as a result of such increase of capital.
In determining such additional amounts, each Lender will act reasonably, in good
faith and in a manner generally consistent with such Lender’s standard
practices, provided that such Lender’s determination of compensation owing under
this Section 2.10(c) shall, absent manifest error, be final and conclusive and
binding on all the parties hereto. Each Lender, upon determining that any
additional amounts will be payable pursuant to this Section 2.10(c), will give
prompt written notice thereof to the Borrower, which notice shall show in
reasonable detail the basis for calculation of such additional amounts.

 

41

--------------------------------------------------------------------------------


 

2.11.        Compensation. The Borrower agrees to compensate each Lender, upon
its written request (which request shall set forth in reasonable detail the
basis for requesting such compensation), for all losses, expenses and
liabilities (including, without limitation, any loss, expense or liability
incurred by reason of the liquidation or reemployment of deposits or other funds
required by such Lender to fund its Eurodollar Loans but excluding loss of
anticipated profits) which such Lender may sustain:  (i) if for any reason
(other than a default by such Lender or the Administrative Agent) a Borrowing
of, or conversion from or into, Eurodollar Loans does not occur on a date
specified therefor in a Notice of Borrowing or Notice of Conversion/Continuation
(whether or not withdrawn by the Borrower or deemed withdrawn pursuant to
Section 2.10(a)); (ii) if any prepayment or repayment (including any prepayment
or repayment made pursuant to Section 5.01, Section 5.02 or as a result of an
acceleration of the Loans pursuant to Section 11) or conversion of any of its
Eurodollar Loans occurs on a date which is not the last day of an Interest
Period with respect thereto; (iii) if any prepayment of any of its Eurodollar
Loans is not made on any date specified in a notice of prepayment given by the
Borrower; or (iv) as a consequence of (x) any other default by the Borrower to
repay Eurodollar Loans when required by the terms of this Agreement or any Note
held by such Lender or (y) any election made pursuant to Section 2.10(b). Any
Lender’s determination of compensation owing to it under this Section 2.11
shall, absent manifest error, be final and conclusive and binding on all parties
hereto.

 

2.12.        Change of Lending Office. Each Lender agrees that on the occurrence
of any event giving rise to the operation of Section 2.10(a)(ii) or (iii),
Section 2.10(c), Section 3.06 or Section 5.04 with respect to such Lender, it
will, if requested by the Borrower, use reasonable efforts (subject to overall
policy considerations of such Lender) to designate another lending office for
any Loans or Letters of Credit affected by such event, provided that such
designation is made on such terms that such Lender and its lending office suffer
no economic, legal or regulatory disadvantage, with the object of avoiding the
consequence of the event giving rise to the operation of such Section. Nothing
in this Section 2.12 shall affect or postpone any of the obligations of the
Borrower or the right of any Lender provided in Sections 2.10, 3.06 and 5.04.

 

2.13.        Replacement of Lenders. (x) If any Lender becomes a Defaulting
Lender, (y) upon the occurrence of any event giving rise to the operation of
Section 2.10(a)(ii) or (iii), Section 2.10(c), Section 3.06 or Section 5.04 with
respect to any Lender which results in such Lender charging to the Borrower
increased costs in excess of those being generally charged by the other Lenders
or (z) in the case of a refusal by a Lender to consent to a proposed change,
waiver, discharge or termination with respect to this Agreement which has been
approved by the Required Lenders as (and to the extent) provided in Section
13.12(b), the Borrower shall have the right, in accordance with Section
13.04(b), if no Default or Event of Default then exists or would exist after
giving effect to such replacement, to replace such Lender (the “Replaced
Lender”) with one or more other Eligible Transferees, none of whom shall
constitute a Defaulting Lender at the time of such replacement (collectively,
the “Replacement Lender”) and each of which shall be reasonably acceptable to
the Administrative Agent (if not already a Lender) or, in the case of a
replacement as provided in Section 13.12(b) where the consent of the respective
Lender is required with respect to less than all Tranches of its Loans or
Commitments, to replace the Commitments and/or outstanding Loans of such Lender
in respect of each Tranche where the consent of such Lender would otherwise be
individually required, with identical

 

42

--------------------------------------------------------------------------------


 

Commitments and/or Loans of the respective Tranche provided by the Replacement
Lender; provided that:

 

(a)           at the time of any replacement pursuant to this Section 2.13, the
Replacement Lender shall enter into one or more Assignment and Assumption
Agreements pursuant to Section 13.04(b) (and with all fees payable pursuant to
said Section 13.04(b) to be paid by the Replacement Lender and/or the Replaced
Lender (as may be agreed to at such time by and among the Borrower, the
Replacement Lender and the Replaced Lender)) pursuant to which the Replacement
Lender shall acquire all of the Commitments and outstanding Loans (or, in the
case of the replacement of only (a) the Revolving Loan Commitment, the Revolving
Loan Commitment and outstanding Revolving Loans and participations in Letter of
Credit Outstandings and/or (b) the outstanding Term Loans of a Tranche, the
outstanding Term Loans of such Tranche) of, and in each case (except for the
replacement of only the outstanding Term Loans of the Replaced Lender) all
participations in Letters of Credit by, the Replaced Lender and, in connection
therewith, shall pay to (x) the Replaced Lender in respect thereof an amount
equal to the sum of (A) an amount equal to the principal of, and all accrued
interest on, all outstanding Loans of the respective Replaced Lender under each
Tranche with respect to which such Replaced Lender is being replaced, (B) an
amount equal to all Unpaid Drawings (unless there are no Unpaid Drawings with
respect to the Tranche being replaced) that have been funded by (and not
reimbursed to) such Replaced Lender, together with all then unpaid interest with
respect thereto at such time, and (C) an amount equal to all accrued, but
theretofore unpaid, Fees owing to the Replaced Lender (but only with respect to
the relevant Tranche, in the case of the replacement of less than all Tranches
of Loans then held by the respective Replaced Lender) pursuant to Section 4.01,
(y) except in the case of the replacement of only the outstanding Term Loans of
a Replaced Lender, each Letter of Credit Issuer an amount equal to such Replaced
Lender’s RL Percentage of any Unpaid Drawing relating to Letters of Credit
issued by such Letter of Credit Issuer (which at such time remains an Unpaid
Drawing) to the extent such amount was not theretofore funded by such Replaced
Lender and (z) in the case of any replacement of Revolving Loan Commitments, the
Swingline Lender an amount equal to such Replaced Lender’s RL Percentage of any
Mandatory Borrowing to the extent such amount was not theretofore funded by such
Replaced Lender to the Swingline Lender; and

 

(b)           all obligations of the Borrower then owing to the Replaced Lender
(other than those (x) specifically described in clause (a) above in respect of
which the assignment purchase price has been, or is concurrently being, paid,
but including all amounts, if any, owing under Section 2.11 or (y) relating to
any Tranche of Loans and/or Commitments of the respective Replaced Lender which
will remain outstanding after giving effect to the respective replacement) shall
be paid in full to such Replaced Lender concurrently with such replacement.

 

Upon receipt by the Replaced Lender of all amounts required to be paid to it
pursuant to this Section 2.13, the Administrative Agent shall be entitled (but
not obligated) and authorized to execute an Assignment and Assumption Agreement
on behalf of such Replaced Lender, and any such Assignment and Assumption
Agreement so executed by the Administrative Agent and the

 

43

--------------------------------------------------------------------------------


 

Replacement Lender shall be effective for purposes of this Section 2.13 and
Section 13.04. Upon the execution of the respective Assignment and Assumption
Agreement, the payment of amounts referred to in clauses (a) and (b) above,
recordation of the assignment on the Register by the Administrative Agent
pursuant to Section 13.15 and, if so requested by the Replacement Lender,
delivery to the Replacement Lender of the appropriate Note or Notes executed by
the Borrower, (x) the Replacement Lender shall become a Lender hereunder and,
unless the respective Replaced Lender continues to have outstanding Term Loans
and/or a Revolving Loan Commitment hereunder, the Replaced Lender shall cease to
constitute a Lender hereunder, except with respect to indemnification provisions
under this Agreement (including, without limitation, Sections 2.10, 2.11, 3.06,
5.04, 12.06, 13.01 and 13.06), which shall survive as to such Replaced Lender,
and (y) except in the case of the replacement of only outstanding Term Loans
pursuant to this Section 2.13, the RL Percentages of the Lenders shall be
automatically adjusted at such time to give effect to such replacement.

 

2.14.        Incremental Term Loan Commitments. (a) The Borrower shall have the
right, in coordination with the Administrative Agent as to all of the matters
set forth below in this Section 2.14, but without requiring the consent of any
of the Lenders, to request at any time after the earlier to occur of (x) 60 days
following the Initial Borrowing Date and (y) the Syndication Date, that one or
more Lenders (and/or one or more other Persons which are Eligible Transferees
and which will become Lenders) provide Incremental Term Loan Commitments to the
Borrower and, subject to the terms and conditions contained in this Agreement
and in the respective Incremental Term Loan Commitment Agreement, make
Incremental Term Loans pursuant thereto; it being understood and agreed,
however, that (i) no Lender shall be obligated to provide an Incremental Term
Loan Commitment as a result of any such request by the Borrower, and until such
time, if any, as such Lender has agreed in its sole discretion to provide an
Incremental Term Loan Commitment and executed and delivered to the
Administrative Agent and the Borrower an Incremental Term Loan Commitment
Agreement as provided in clause (b) of this Section 2.14, such Lender shall not
be obligated to fund any Incremental Term Loans, (ii) any Lender (including any
Eligible Transferee who will become a Lender) may so provide an Incremental Term
Loan Commitment without the consent of any other Lender, (iii) each Tranche of
Incremental Term Loan Commitments shall be denominated in Dollars, (iv) the
aggregate amount of all Incremental Term Loan Commitments provided pursuant to
this Section 2.14 (and the aggregate principal amount of all Incremental Term
Loans funded pursuant thereto) shall not exceed the Incremental Term Loan
Commitment Cap, and an Authorized Officer of Holdings shall have delivered to
the Administrative Agent a certificate certifying (and containing the
calculations in reasonable detail demonstrating) the remaining amount of the
Incremental Term Loan Commitment Cap as of such time pursuant to clause (x) of
the definition thereof, (v) the amount of each Tranche of Incremental Term Loan
Commitments shall be in a minimum aggregate amount for all Lenders which provide
an Incremental Term Loan Commitment under such Tranche of Incremental Term Loans
(including Eligible Transferees who will become Lenders) of at least (I) for
Incremental Term Loan Commitments being added to (and thereafter constituting a
part of) a then outstanding Tranche of Term Loans, $5,000,000, and (II) for
Incremental Term Loan Commitments constituting a new Tranche of Incremental Term
Loans, $25,000,000 and, in either case, in integral multiples of $1,000,000 in
excess thereof, (vi) all Incremental Term Loans shall be made on or prior to
November 16, 2013, (vii) the up front fees and, if applicable, any unutilized
commitment fees and/or other fees, payable to each Incremental Term Loan Lender
in respect of each Incremental Term Loan Commitment shall be separately

 

44

--------------------------------------------------------------------------------


 

agreed to by the Borrower, the Administrative Agent and each such Incremental
Term Loan Lender, (viii) each Tranche of Incremental Term Loans shall (I) have
an Incremental Term Loan Maturity Date of no earlier than the Initial Term Loan
Maturity Date, (II) have a Weighted Average Life to Maturity of no less than the
Weighted Average Life to Maturity as then in effect for the Initial Term Loans
and (III) be subject to the Applicable Margins as are set forth in the
Incremental Term Loan Commitment Agreement governing such Tranche of Incremental
Term Loans; provided, however, that if the effective “interest rate margin” for
such Incremental Term Loans as of the Incremental Term Loan Borrowing Date
therefor (which, for such purposes only, shall be determined by the
Administrative Agent and deemed to include all upfront or similar fees and/or
original issue discount (amortized over the shorter of (x) the life of such
Incremental Term Loans and (y) the four years following the date of incurrence
of such Incremental Term Loans) payable to all Lenders providing such
Incremental Term Loans, but exclusive of any arrangement, structuring or other
fees payable in connection therewith that are not shared with all Lenders
providing such Incremental Term Loans) exceeds the effective “interest rate
margin” then applicable to the then outstanding Term Loans of each Tranche (as
such “interest rate margin” shall have been determined by the Administrative
Agent on the same basis as provided in the immediately preceding parenthetical),
then the Applicable Margin for the then outstanding Term Loans of each Tranche
shall be increased to the Applicable Increased Term Loan Margin for the
Incremental Term Loans effective as of the relevant Incremental Term Loan
Borrowing Date, (ix) the proceeds of all Incremental Term Loans shall be used
only for the purposes permitted by Section 8.08(c), (x) each Incremental Term
Loan Commitment Agreement shall specifically designate the Tranche or Tranches
of the Incremental Term Loan Commitments being provided thereunder (which
Tranche shall be a new Tranche (i.e., not the same as the Initial Term Loans or
any other then existing Tranche of Term Loans) unless the requirements of
Section 2.14(c) are satisfied), (xi) all Incremental Term Loans (and all
interest, fees and other amounts payable thereon) shall be Obligations under
this Agreement and the other applicable Credit Documents and shall be secured by
the Security Documents, and guaranteed under the Guaranties, on a pari passu
basis with all other Obligations secured by the Security Documents and
guaranteed under the Guaranties, and (xii) each Lender (including any Eligible
Transferee who will become a Lender) agreeing to provide an Incremental Term
Loan Commitment pursuant to an Incremental Term Loan Commitment Agreement shall,
subject to the satisfaction of the relevant conditions set forth in this
Agreement, make Incremental Term Loans under the Tranche specified in such
Incremental Term Loan Commitment Agreement as provided in Section 2.01(c) and
such Incremental Term Loans shall thereafter be deemed to be Incremental Term
Loans under such Tranche for all purposes of this Agreement and the other
applicable Credit Documents.

 

(b) At the time of the provision of Incremental Term Loan Commitments pursuant
to this Section 2.14, the Borrower, the Administrative Agent and each such
Lender or other Eligible Transferee which agrees to provide an Incremental Term
Loan Commitment (each, an “Incremental Term Loan Lender”) shall execute and
deliver to the Administrative Agent an Incremental Term Loan Commitment
Agreement, with the effectiveness of each Incremental Term Loan Commitment
provided therein (and the making of the respective Incremental Term Loans
thereunder) to occur on the date set forth in such Incremental Term Loan
Commitment Agreement, which date in any event shall be no earlier than the date
on which (w) all fees required to be paid in connection therewith at the time of
such effectiveness shall have been paid (including, without limitation, any
agreed upon up-front or arrangement fees owing to the

 

45

--------------------------------------------------------------------------------


 

Administrative Agent (or any affiliate thereof)), (x) all Incremental Term Loan
Commitment Requirements are satisfied, (y) all other conditions set forth in
this Section 2.14 shall have been satisfied, and (z) all other conditions
precedent that may be set forth in such Incremental Term Loan Commitment
Agreement shall have been satisfied.  The Administrative Agent shall promptly
notify each Lender as to the effectiveness of each Incremental Term Loan
Commitment Agreement, and at such time, (i) Schedule I shall be deemed modified
to reflect the Incremental Term Loan Commitments of the affected Lenders and
(ii) to the extent requested by any Incremental Term Loan Lender, Incremental
Term Notes will be issued, at the Borrower’s expense, to such Incremental Term
Loan Lender in conformity with the requirements of Section 2.05.

 

(c) Notwithstanding anything to the contrary contained above in this Section
2.14, the Incremental Term Loan Commitments provided by an Incremental Term Loan
Lender or Incremental Term Loan Lenders, as the case may be, pursuant to each
Incremental Term Loan Commitment Agreement shall constitute a new Tranche, which
shall be separate and distinct from the existing Tranches pursuant to this
Agreement (with a designation which may be made in letters (i.e., A, B, C,
etc.), numbers (1, 2, 3, etc.) or a combination thereof (i.e., A-1, A-2, A-3,
B-1, B-2, B-3, C-1, C-2, C-3, etc.), provided that, with the consent of the
Administrative Agent, the parties to a given Incremental Term Loan Commitment
Agreement may specify therein that the respective Incremental Term Loans made
pursuant thereto shall constitute part of, and be added to, a then outstanding
Tranche of Term Loans so long as the following requirements are satisfied:

 

(i)            the Incremental Term Loans to be made pursuant to such
Incremental Term Loan Commitment Agreement shall have the same Maturity Date and
shall have the same Applicable Margins as the Tranche of Term Loans to which the
new Incremental Term Loans are being added; 

 

(ii)           the new Incremental Term Loans to be made pursuant to such
Incremental Term Loan Commitment Agreement shall have the same Scheduled Term
Loan Repayment Dates as then remain with respect to the Tranche of Term Loans to
which such new Incremental Term Loans are being added (with the amount of each
Scheduled Term Loan Repayment applicable to such new Incremental Term Loans to
be the same (on a proportionate basis) as is theretofore applicable to the
Tranche of Term Loans to which such new Incremental Term Loans are being added,
thereby increasing the amount of each then remaining Scheduled Term Loan
Repayment of the respective Tranche of Term Loans proportionately); and

 

(iii)          on the date of the making of such new Incremental Term Loans, and
notwithstanding anything to the contrary set forth in Section 2.09, such new
Incremental Term Loans shall be added to (and form part of) each Borrowing of
outstanding Term Loans of the respective Tranche on a pro rata basis (based on
the relative sizes of the various outstanding Borrowings), so that each Lender
will participate proportionately in each then outstanding Borrowing of Term
Loans of the respective Tranche.

 

To the extent the provisions of preceding clause (iii) require that Lenders
making new Incremental Term Loans add such Incremental Term Loans to the then
outstanding Borrowings

 

46

--------------------------------------------------------------------------------


 

of Eurodollar Loans of the respective Tranche of Term Loans, it is acknowledged
that the effect thereof may result in such new Incremental Term Loans having
short Interest Periods (i.e., an Interest Period that began during an Interest
Period then applicable to outstanding Eurodollar Loans of the respective Tranche
and which will end on the last day of such Interest Period).

 

SECTION 3.           Letters of Credit.

 

3.01.        Letters of Credit. (a) Subject to and upon the terms and conditions
set forth herein, the Borrower may request that an Issuing Lender issue, at any
time and from time to time on and after the Initial Borrowing Date and prior to
the 30th day prior to the Revolving Loan Maturity Date, for the account of the
Borrower and for the benefit of (x) any holder (or any trustee, agent or other
similar representative for any such holders) of L/C Supportable Obligations, an
irrevocable standby letter of credit, in a form customarily used by such Issuing
Lender or in such other form as is reasonably acceptable to such Issuing Lender,
and (y) sellers of goods to the Borrower or any of its Subsidiaries, an
irrevocable trade letter of credit, in a form customarily used by such Issuing
Lender or in such other form as has been approved by such Issuing Lender (each
such letter of credit, a “Letter of Credit” and, collectively, the “Letters of
Credit”). All Letters of Credit shall be denominated in Dollars and shall be
issued on a sight basis only.

 

(b) Subject to and upon the terms and conditions set forth herein, each Issuing
Lender agrees that it will, at any time and from time to time on and after the
Initial Borrowing Date and prior to the 30th day prior to the Revolving Loan
Maturity Date, following its receipt of the respective Letter of Credit Request,
issue for account of the Borrower, one or more Letters of Credit as are
permitted to remain outstanding hereunder without giving rise to a Default or an
Event of Default, provided that no Issuing Lender shall be under any obligation
to issue any Letter of Credit of the types described above if at the time of
such issuance:

 

(i)            any order, judgment or decree of any governmental authority or
arbitrator shall purport by its terms to enjoin or restrain such Issuing Lender
from issuing such Letter of Credit or any requirement of law applicable to such
Issuing Lender or any request or directive (whether or not having the force of
law) from any governmental authority with jurisdiction over such Issuing Lender
shall prohibit, or request that such Issuing Lender refrain from, the issuance
of letters of credit generally or such Letter of Credit in particular or shall
impose upon such Issuing Lender with respect to such Letter of Credit any
restriction or reserve or capital requirement (for which such Issuing Lender is
not otherwise compensated hereunder) not in effect with respect to such Issuing
Lender on the date hereof, or any unreimbursed loss, cost or expense which was
not applicable or in effect with respect to such Issuing Lender as of the date
hereof and which such Issuing Lender reasonably and in good faith deems material
to it; or

 

(ii)           such Issuing Lender shall have received from the Borrower, any
other Credit Party or the Required Lenders prior to the issuance of such Letter
of Credit notice of the type described in the second sentence of Section
3.03(b).

 

3.02.        Maximum Letter of Credit Outstandings; Final Maturities.
Notwithstanding anything to the contrary contained in this Agreement, (i) no
Letter of Credit shall be issued

 

47

--------------------------------------------------------------------------------


 

the Stated Amount of which, when added to the Letter of Credit Outstandings
(exclusive of Unpaid Drawings which are repaid on the date of, and prior to the
issuance of, the respective Letter of Credit) at such time would exceed either
(x) $3,500,000 or (y) when added to the sum of (I) the aggregate principal
amount of all Revolving Loans then outstanding and (II) the aggregate principal
amount of all Swingline Loans then outstanding, an amount equal to the Total
Revolving Loan Commitment at such time, and (ii) each Letter of Credit shall by
its terms terminate (x) in the case of standby Letters of Credit, on or before
the earlier of (A) the date which occurs 12 months after the date of the
issuance thereof (although any such standby Letter of Credit may be extendible
for successive periods of up to 12 months, but, in each case, not beyond the
second Business Day prior to the Revolving Loan Maturity Date, on terms
reasonably acceptable to the respective Issuing Lender) and (B) two Business
Days prior to the Revolving Loan Maturity Date, and (y) in the case of trade
Letters of Credit, on or before the earlier of (A) the date which occurs 180
days after the date of issuance thereof and (B) two Business Days prior to the
Revolving Loan Maturity Date.

 

3.03.        Letter of Credit Requests; Minimum Stated Amount. (a) Whenever the
Borrower desires that a Letter of Credit be issued for its account, the Borrower
shall give the Administrative Agent and the respective Issuing Lender at least
five Business Days’ (or such shorter period as is acceptable to such Issuing
Lender) written notice thereof (including by way of facsimile). Each notice
shall be in the form of Exhibit C, appropriately completed (each, a “Letter of
Credit Request”).

 

(b) The making of each Letter of Credit Request shall be deemed to be a
representation and warranty by the Borrower to the Lenders that such Letter of
Credit may be issued in accordance with, and will not violate the requirements
of, Section 3.02.  Unless the respective Issuing Lender has received notice from
the Borrower, any other Credit Party or the Required Lenders before it issues a
Letter of Credit that one or more of the conditions specified in Section 6 or 7,
as applicable, are not then satisfied, or that the issuance of such Letter of
Credit would violate Section 3.02, then such Issuing Lender shall, subject to
the terms and conditions of this Agreement, issue the requested Letter of Credit
for the account of the Borrower in accordance with such Issuing Lender’s usual
and customary practices.  Upon the issuance of or modification or amendment to
any Letter of Credit, each Issuing Lender shall promptly notify the Borrower and
the Administrative Agent, in writing of such issuance, modification or amendment
and such notice shall be accompanied by a copy of such Letter of Credit or the
respective modification or amendment thereto, as the case may be.  Promptly
after receipt of such notice, the Administrative Agent shall notify the
Participants, in writing, of such issuance, modification or amendment.  On the
first Business Day of each week, each Issuing Lender shall furnish the
Administrative Agent with a written (including via facsimile) report of the
daily aggregate outstandings of Letters of Credit issued by such Issuing Lender
for the immediately preceding week.  Notwithstanding anything to the contrary
contained in this Agreement, in the event that a Lender Default exists with
respect to an RL Lender, no Issuing Lender shall be required to issue any Letter
of Credit unless such Issuing Lender has entered into arrangements satisfactory
to it and the Borrower to eliminate such Issuing Lender’s risk with respect to
the participation in Letters of Credit by the Defaulting Lender or Lenders,
including by cash collateralizing such Defaulting Lender’s or Lenders’ RL
Percentage of the Letter of Credit Outstandings.

 

48

--------------------------------------------------------------------------------


 

(c) The initial Stated Amount of each Letter of Credit shall not be less than
$25,000 or such lesser amount as is acceptable to the respective Issuing Lender.

 

3.04.        Letter of Credit Participations. (a) Immediately upon the issuance
by an Issuing Lender of any Letter of Credit, such Issuing Lender shall be
deemed to have sold and transferred to each RL Lender, and each such RL Lender
(in its capacity under this Section 3.04, a “Participant”) shall be deemed
irrevocably and unconditionally to have purchased and received from such Issuing
Lender, without recourse or warranty, an undivided interest and participation,
to the extent of such Participant’s RL Percentage, in such Letter of Credit,
each drawing or payment made thereunder and the obligations of the Borrower
under this Agreement with respect thereto, and any security therefor or guaranty
pertaining thereto. Upon any change in the Revolving Loan Commitments or RL
Percentages of the Lenders pursuant to Section 2.13, 4.02(b) or 13.04(b), it is
hereby agreed that, with respect to all outstanding Letters of Credit and Unpaid
Drawings relating thereto, there shall be an automatic adjustment to the
participations pursuant to this Section 3.04 to reflect the new RL Percentages
of the assignor and assignee Lender, as the case may be.

 

(b) In determining whether to pay under any Letter of Credit, no Issuing Lender
shall have any obligation relative to the other Lenders other than to confirm
that any documents required to be delivered under such Letter of Credit appear
to have been delivered and that they appear to substantially comply on their
face with the requirements of such Letter of Credit.  Any action taken or
omitted to be taken by an Issuing Lender under or in connection with any Letter
of Credit issued by it shall not create for such Issuing Lender any resulting
liability to the Borrower, any other Credit Party, any Lender or any other
Person unless such action is taken or omitted to be taken with gross negligence
or willful misconduct on the part of such Issuing Lender (as determined by a
court of competent jurisdiction in a final and non-appealable decision).

 

(c) In the event that an Issuing Lender makes any payment under any Letter of
Credit issued by it and the Borrower shall not have reimbursed such amount in
full to such Issuing Lender pursuant to Section 3.05(a), such Issuing Lender
shall promptly notify the Administrative Agent, which shall promptly notify each
Participant of such failure, and each Participant shall promptly and
unconditionally pay to such Issuing Lender the amount of such Participant’s RL
Percentage of such unreimbursed payment in Dollars and in same day funds.  If
the Administrative Agent so notifies, prior to 12:00 Noon (New York time) on any
Business Day, any Participant required to fund a payment under a Letter of
Credit, such Participant shall make available to the respective Issuing Lender
in Dollars such Participant’s RL Percentage of the amount of such payment on
such Business Day in same day funds.  If and to the extent such Participant
shall not have so made its RL Percentage of the amount of such payment available
to respective Issuing Lender, such Participant agrees to pay to such Issuing
Lender, forthwith on demand such amount, together with interest thereon, for
each day from such date until the date such amount is paid to such Issuing
Lender at the overnight Federal Funds Rate for the first three days and at the
interest rate applicable to Revolving Loans that are maintained as Base Rate
Loans for each day thereafter.  The failure of any Participant to make available
to an Issuing Lender its RL Percentage of any payment under any Letter of Credit
issued by such Issuing Lender shall not relieve any other Participant of its
obligation hereunder to make available to such Issuing Lender its RL Percentage
of any payment under any Letter of Credit on the date

 

49

--------------------------------------------------------------------------------


 

required, as specified above, but no Participant shall be responsible for the
failure of any other Participant to make available to such Issuing Lender such
other Participant’s RL Percentage of any such payment.

 

(d) Whenever an Issuing Lender receives a payment of a reimbursement obligation
as to which it has received any payments from the Participants pursuant to
clause (c) above, such Issuing Lender shall pay to each such Participant which
has paid its RL Percentage thereof, in Dollars and in same day funds, an amount
equal to such Participant’s share (based upon the proportionate aggregate amount
originally funded by such Participant to the aggregate amount funded by all
Participants) of the principal amount of such reimbursement obligation and
interest thereon accruing after the purchase of the respective participations.

 

(e) Upon the request of any Participant, each Issuing Lender shall furnish to
such Participant copies of any Letter of Credit issued by it and such other
documentation as may reasonably be requested by such Participant.

 

(f) The obligations of the Participants to make payments to each Issuing Lender
with respect to Letters of Credit shall be irrevocable and not subject to any
qualification or exception whatsoever and shall be made in accordance with the
terms and conditions of this Agreement under all circumstances, including,
without limitation, any of the following circumstances:

 

(i)            any lack of validity or enforceability of this Agreement or any
of the other Credit Documents;

 

(ii)           the existence of any claim, setoff, defense or other right which
Holdings or any of its Subsidiaries may have at any time against a beneficiary
named in a Letter of Credit, any transferee of any Letter of Credit (or any
Person for whom any such transferee may be acting), the Administrative Agent,
any Participant, or any other Person, whether in connection with this Agreement,
any Letter of Credit, the transactions contemplated herein or any unrelated
transactions (including any underlying transaction between Holdings or any
Subsidiary of Holdings and the beneficiary named in any such Letter of Credit);

 

(iii)          any draft, certificate or any other document presented under any
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;

 

(iv)          the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Credit Documents; or

 

(v)           the occurrence of any Default or Event of Default.

 

3.05.        Agreement to Repay Letter of Credit Drawings. (a) The Borrower
agrees to reimburse each Issuing Lender, by making payment to the Administrative
Agent in immediately available funds at the Payment Office, for any payment or
disbursement made by such Issuing Lender under any Letter of Credit issued by it
(each such amount, so paid until reimbursed by the Borrower, an “Unpaid
Drawing”), not later than one Business Day following

 

50

--------------------------------------------------------------------------------


 

receipt by the Borrower of notice of such payment or disbursement (provided that
no such notice shall be required to be given if a Default or an Event of Default
under Section 11.05 shall have occurred and be continuing, in which case the
Unpaid Drawing shall be due and payable immediately without presentment, demand,
protest or notice of any kind (all of which are hereby waived by the Borrower)),
with interest on the amount so paid or disbursed by such Issuing Lender, to the
extent not reimbursed prior to 12:00 Noon (New York time) on the date of such
payment or disbursement, from and including the date paid or disbursed to but
excluding the date such Issuing Lender was reimbursed by the Borrower therefor
at a rate per annum equal to the Base Rate as in effect from time to time plus
the Applicable Margin for Revolving Loans that are maintained as Base Rate
Loans; provided, however, to the extent such amounts are not reimbursed prior to
12:00 Noon (New York time) on the third Business Day following the receipt by
the Borrower of notice of such payment or disbursement or following the
occurrence of a Default or an Event of Default under Section 11.05, interest
shall thereafter accrue on the amounts so paid or disbursed by such Issuing
Lender (and until reimbursed by the Borrower) at a rate per annum equal to the
Base Rate as in effect from time to time plus the Applicable Margin for
Revolving Loans that are maintained as Base Rate Loans plus 2%, with such
interest to be payable on demand. Each Issuing Lender shall give the Borrower
prompt written notice of each Drawing under any Letter of Credit issued by it,
provided that the failure to give any such notice shall in no way affect, impair
or diminish the Borrower’s obligations hereunder.

 

(b) The obligations of the Borrower under this Section 3.05 to reimburse each
Issuing Lender with respect to drafts, demands and other presentations for
payment under Letters of Credit issued by it (each, a “Drawing”) (including, in
each case, interest thereon) shall be absolute and unconditional under any and
all circumstances and irrespective of any setoff, counterclaim or defense to
payment which Holdings or any Subsidiary of Holdings may have or have had
against any Lender (including in its capacity as an Issuing Lender or as a
Participant), including, without limitation, any defense based upon the failure
of any drawing under a Letter of Credit to conform to the terms of the Letter of
Credit or any nonapplication or misapplication by the beneficiary of the
proceeds of such Drawing; provided, however, that the Borrower shall not be
obligated to reimburse any Issuing Lender for any wrongful payment made by such
Issuing Lender under a Letter of Credit issued by it as a result of acts or
omissions constituting willful misconduct or gross negligence on the part of
such Issuing Lender (as determined by a court of competent jurisdiction in a
final and non-appealable decision).

 

3.06.        Increased Costs. If at any time after the Effective Date, the
introduction of or any change in any applicable law, rule, regulation, order,
guideline or request or in the interpretation or administration thereof by the
NAIC or any governmental authority charged with the interpretation or
administration thereof, or compliance by any Issuing Lender or any Participant
with any request or directive by the NAIC or by any such governmental authority
(whether or not having the force of law), shall either (i) impose, modify or
make applicable any reserve, deposit, capital adequacy or similar requirement
against letters of credit issued by any Issuing Lender or participated in by any
Participant, or (ii) impose on any Issuing Lender or any Participant any other
conditions relating, directly or indirectly, to this Agreement or any Letter of
Credit; and the result of any of the foregoing is to increase the cost to any
Issuing Lender or any Participant of issuing, maintaining or participating in
any Letter of Credit, or reduce the amount of any sum received or receivable by
any Issuing Lender or any Participant hereunder or reduce the rate of return on
its capital with respect to Letters of Credit (except for changes in the rate of

 

51

--------------------------------------------------------------------------------


 

tax on, or determined by reference to, the net income or net profits of such
Issuing Lender or such Participant pursuant to the laws of the jurisdiction in
which it is organized or in which its principal office or applicable lending
office is located or any subdivision thereof or therein), then, upon the
delivery of the certificate referred to below to the Borrower by any Issuing
Lender or any Participant (a copy of which certificate shall be sent by such
Issuing Lender or such Participant to the Administrative Agent), the Borrower
agrees to pay to such Issuing Lender or such Participant such additional amount
or amounts as will compensate such Issuing Lender or such Participant for such
increased cost or reduction in the amount receivable or reduction on the rate of
return on its capital. Any Issuing Lender or any Participant, upon determining
that any additional amounts will be payable to it pursuant to this Section 3.06,
will give prompt written notice thereof to the Borrower, which notice shall
include a certificate submitted to the Borrower by such Issuing Lender or such
Participant (a copy of which certificate shall be sent by such Issuing Lender or
such Participant to the Administrative Agent), setting forth in reasonable
detail the basis for the calculation of such additional amount or amounts
necessary to compensate such Issuing Lender or such Participant; provided that
the determination of any such amounts shall be made in good faith by such Lender
and in a manner generally consistent with such Lender’s standard practices. The
certificate required to be delivered pursuant to this Section 3.06 shall, absent
manifest error, be final and conclusive and binding on the Borrower.

 

SECTION 4.           Commitment Commission; Fees; Reductions of Commitment.

 

4.01.        Fees. (a) The Borrower agrees to pay to the Administrative Agent
for distribution to each Non-Defaulting RL Lender a commitment commission (the
“Commitment Commission”) for the period from and including the Effective Date to
and including the Revolving Loan Maturity Date (or such earlier date on which
the Total Revolving Loan Commitment has been terminated) computed at a rate per
annum equal to ½ of 1% of the Unutilized Revolving Loan Commitment of such
Non-Defaulting RL Lender as in effect from time to time. Accrued Commitment
Commission shall be due and payable quarterly in arrears on each Quarterly
Payment Date and on the date upon which the Total Revolving Loan Commitment is
terminated.

 

(b) The Borrower agrees to pay to the Administrative Agent for distribution to
each RL Lender (based on each such RL Lender’s respective RL Percentage) a fee
in respect of each Letter of Credit (the “Letter of Credit Fee”) for the period
from and including the date of issuance of such Letter of Credit to and
including the date of termination or expiration of such Letter of Credit,
computed at a rate per annum equal to the Applicable Margin for Revolving Loans
that are maintained as Eurodollar Loans on the daily Stated Amount of each such
Letter of Credit.  Accrued Letter of Credit Fees shall be due and payable
quarterly in arrears on each Quarterly Payment Date and on the first day on or
after the termination of the Total Revolving Loan Commitment upon which no
Letters of Credit remain outstanding.

 

(c) The Borrower agrees to pay to each Issuing Lender, for its own account, a
facing fee in respect of each Letter of Credit issued by it (the “Facing Fee”)
for the period from and including the date of issuance of such Letter of Credit
to and including the date of termination or expiration of such Letter of Credit,
computed at a rate per annum equal to 1/8 of 1% on the daily Stated Amount of
such Letter of Credit, provided that in any event the minimum amount of Facing
Fees payable in any twelve-month period for each Letter of Credit shall be not

 

52

--------------------------------------------------------------------------------


 

less than $500, it being agreed that, on the day of issuance of any Letter of
Credit and on each anniversary thereof prior to the termination or expiration of
such Letter of Credit, if $500 will exceed the amount of Facing Fees that will
accrue with respect to such Letter of Credit for the immediately succeeding
twelve-month period, the full $500 shall be payable on the date of issuance of
such Letter of Credit and on each such anniversary thereof. Except as otherwise
provided in the proviso to the immediately preceding sentence, accrued Facing
Fees shall be due and payable quarterly in arrears on each Quarterly Payment
Date and upon the first day on or after the termination of the Total Revolving
Loan Commitment upon which no Letters of Credit remain outstanding.

 

(d) The Borrower agrees to pay to each Issuing Lender, for its own account, upon
each payment under, issuance of, or amendment to, any Letter of Credit issued by
it, such amount as shall at the time of such event be the administrative charge
and the reasonable expenses which such Issuing Lender is generally imposing in
connection with such occurrence with respect to letters of credit.

 

(e) The Borrower agrees to pay to the Administrative Agent for distribution to
the respective Incremental Term Loan Lenders such fees as may be agreed to as
provided in Section 2.14(a).

 

(f) The Borrower agrees to pay to the Administrative Agent (or its applicable
affiliate) such fees as may be agreed to in writing from time to time by
Holdings or any of its Subsidiaries and the Administrative Agent (or its
applicable affiliate).

 

4.02.        Voluntary Termination of Unutilized Commitments. (a) Upon at least
three Business Days’ prior written notice to the Administrative Agent at the
Notice Office (which notice the Administrative Agent shall promptly transmit to
each of the Lenders), the Borrower shall have the right, at any time or from
time to time, without premium or penalty to terminate the Total Unutilized
Revolving Loan Commitment in whole, or reduce it in part, pursuant to this
Section 4.02(a), in an integral multiple of $1,000,000 in the case of partial
reductions to the Total Unutilized Revolving Loan Commitment, provided that each
such reduction shall apply proportionately to permanently reduce the Revolving
Loan Commitment of each RL Lender.

 

(b) In the case of a refusal by a Lender to consent to a proposed change,
waiver, discharge or termination with respect to this Agreement which has been
approved by the Required Lenders as (and to the extent) provided in Section
13.12(b), the Borrower shall have the right, subject to obtaining the consents
required by Section 13.12(b), upon five Business Days’ prior written notice to
the Administrative Agent at the Notice Office (which notice the Administrative
Agent shall promptly transmit to each of the Lenders), to terminate all of the
Commitments of such Lender so long as all Loans, together with accrued and
unpaid interest, Fees and all other amounts, owing to such Lender (including all
amounts, if any, owing pursuant to Section 2.11 but excluding the termination of
any Commitments and payment of amounts owing in respect of Loans (and related
Commitments) of any Tranche maintained by such Lender, if such Commitments are
not being terminated and Loans are not being repaid pursuant to Section
13.12(b)) are repaid concurrently with the effectiveness of such termination (at
which time Schedule I shall be deemed modified to reflect such changed amounts)
and such Lender’s

 

53

--------------------------------------------------------------------------------


 

RL Percentage of all outstanding Letters of Credit is cash collateralized in a
manner satisfactory to the Administrative Agent and the respective Issuing
Lenders, and at such time, unless the respective Lender continues to have
outstanding Loans or Commitments hereunder, such Lender shall no longer
constitute a “Lender” for purposes of this Agreement, except with respect to
indemnifications under this Agreement (including, without limitation, Sections
2.10, 2.11, 3.06, 5.04, 12.06, 13.01 and 13.06), which shall survive as to such
repaid Lender.

 

4.03.        Mandatory Reduction of Commitments. (a) The Total Commitment (and
the Commitments of each Lender) shall terminate in its entirety on February 24,
2008, unless the Initial Borrowing Date has occurred on or prior to such date.

 

(b) In addition to any other mandatory commitment reductions pursuant to this
Section 4.03, the Total Initial Term Loan Commitment (and the Initial Term Loan
Commitment of each Lender) shall terminate in its entirety on the Initial
Borrowing Date (after giving effect to the incurrence of Initial Term Loans on
such date).

 

(c) In addition to any other mandatory commitment reductions pursuant to this
Section 4.03, the Total Incremental Term Loan Commitment under a given Tranche
(and the Incremental Term Loan Commitment under such Tranche of each Lender)
shall terminate in its entirety on the Incremental Term Loan Borrowing Date for
such Tranche of Incremental Term Loans (after giving effect to the incurrence of
Incremental Term Loans of such Tranche on such date).

 

(d) In addition to any other mandatory commitment reductions pursuant to this
Section 4.03, the Total Revolving Loan Commitment (and the Revolving Loan
Commitment of each Lender) shall terminate in its entirety upon the Revolving
Loan Maturity Date.

 

SECTION 5.   Prepayments; Payments; Taxes.

 

5.01.        Voluntary Prepayments. (a) The Borrower shall have the right to
prepay the Loans, without premium or penalty, in whole or in part at any time
and from time to time on the following terms and conditions:  (i) the Borrower
shall give the Administrative Agent prior to 11:00 A.M. (New York time) at the
Notice Office (x) at least one Business Day’s prior written notice (or
telephonic notice promptly confirmed in writing) of its intent to prepay Base
Rate Loans (or same day notice in the case of a prepayment of Swingline Loans)
and (y) at least three Business Days’ prior written notice (or telephonic notice
promptly confirmed in writing) of its intent to prepay Eurodollar Loans, which
notice (in each case) shall specify whether Initial Term Loans, Incremental Term
Loans under a given Tranche, Revolving Loans or Swingline Loans shall be
prepaid, the amount of such prepayment and the Types of Loans to be prepaid and,
in the case of Eurodollar Loans, the specific Borrowing or Borrowings pursuant
to which such Eurodollar Loans were made, and which notice the Administrative
Agent shall, except in the case of a prepayment of Swingline Loans, promptly
transmit to each of the Lenders; (ii) (x) each partial prepayment of Term Loans
pursuant to this Section 5.01(a) shall be in an aggregate principal amount of at
least $1,000,000 (or such lesser amount as is acceptable to the Administrative
Agent in any given case), (y) each partial prepayment of Revolving Loans
pursuant to this Section 5.01(a) shall be in an aggregate principal amount of at
least $250,000 (or such lesser amount as is acceptable to the Administrative
Agent in any given case) and (z) each

 

54

--------------------------------------------------------------------------------


 

partial prepayment of Swingline Loans pursuant to this Section 5.01(a) shall be
in an aggregate principal amount of at least $100,000 (or such lesser amount as
is acceptable to the Administrative Agent in any given case), provided that if
any partial prepayment of Eurodollar Loans made pursuant to any Borrowing shall
reduce the outstanding principal amount of Eurodollar Loans made pursuant to
such Borrowing to an amount less than the Minimum Borrowing Amount applicable
thereto, then such Borrowing may not be continued as a Borrowing of Eurodollar
Loans (and same shall automatically be converted into a Borrowing of Base Rate
Loans) and any election of an Interest Period with respect thereto given by the
Borrower shall have no force or effect; (iii) each prepayment pursuant to this
Section 5.01(a) in respect of any Loans made pursuant to a Borrowing shall be
applied pro rata among such Loans, provided that at the Borrower’s election in
connection with any prepayment of Revolving Loans pursuant to this Section
5.01(a), such prepayment shall not, so long as no Default or Event of Default
then exists, be applied to any Revolving Loan of a Defaulting Lender; (iv) each
voluntary prepayment in respect of any Tranche of Term Loans made pursuant to
this Section 5.01(a) shall be allocated among each of the outstanding Tranches
of Term Loans on a pro rata basis, with each Tranche of Term Loans to be
allocated its Term Loan Percentage of the amount of such prepayment; and (v)
each voluntary prepayment of any Tranche of Term Loans pursuant to this Section
5.01(a) shall be applied to reduce the then remaining Scheduled Term Loan
Repayments of such Tranche of Term Loans in a manner to be determined by the
Borrower at the time that it delivers a (and as specified in the respective)
notice of prepayment pursuant to this Section 5.01(a) (i.e., in direct order of
maturity, in inverse order of maturity or pro rata based upon the then remaining
principal amount of each such Scheduled Term Loan Repayment of the respective
Tranche after giving effect to all prior reductions thereto), although if the
Borrower fails to so specify the manner of application in any such notice, such
voluntary prepayment shall reduce the then remaining Scheduled Term Loan
Repayments of such Tranche of Term Loans on a pro rata basis (based upon the
then remaining principal amount of each such Scheduled Term Loan Repayment of
the respective Tranche after giving effect to all prior reductions thereto).

 

(b) In the case of a refusal by a Lender to consent to a proposed change,
waiver, discharge or termination with respect to this Agreement which has been
approved by the Required Lenders as (and to the extent) provided in Section
13.12(b), the Borrower may, upon five Business Days’ prior written notice to the
Administrative Agent at the Notice Office (which notice the Administrative Agent
shall promptly transmit to each of the Lenders), repay all Loans of such Lender
(including all amounts, if any, owing pursuant to Section 2.11), together with
accrued and unpaid interest, Fees and all other amounts then owing to such
Lender (or owing to such Lender with respect to each Tranche which gave rise to
the need to obtain such Lender’s individual consent) in accordance with, and
subject to the requirements of, said Section 13.12(b), so long as (A) in the
case of the repayment of Revolving Loans of any Lender pursuant to this clause
(b), (x) the Revolving Loan Commitment of such Lender is terminated concurrently
with such repayment pursuant to Section 4.02(b) (at which time Schedule I shall
be deemed modified to reflect the changed Revolving Loan Commitments) and (y)
such Lender’s RL Percentage of all outstanding Letters of Credit is cash
collateralized in a manner satisfactory to the Administrative Agent and the
respective Issuing Lenders, and (B) the consents, if any, required by Section
13.12(b) in connection with the repayment pursuant to this clause (b) shall have
been obtained. Each prepayment of any Tranche of Term Loans pursuant to this
Section 5.01(b) shall reduce the then remaining Scheduled Term Loan Repayments
of such Tranche of Term Loans on

 

55

--------------------------------------------------------------------------------


 

a pro rata basis (based upon the then remaining principal amount of each such
Scheduled Term Loan Repayment of such Tranche after giving effect to all prior
reductions thereto).

 

5.02.        Mandatory Repayments. (a) On any day on which the sum of (I) the
aggregate outstanding principal amount of all Revolving Loans (after giving
effect to all other repayments thereof on such date), (II) the aggregate
outstanding principal amount of all Swingline Loans (after giving effect to all
other repayments thereof on such date) and (III) the aggregate amount of all
Letter of Credit Outstandings exceeds the Total Revolving Loan Commitment at
such time, the Borrower shall promptly (but, in any event, within one Business
Day thereafter) prepay the principal of Swingline Loans and, after all Swingline
Loans have been repaid in full or if no Swingline Loans are outstanding,
Revolving Loans in an amount equal to such excess. If, after giving effect to
the prepayment of all outstanding Swingline Loans and Revolving Loans, the
aggregate amount of the Letter of Credit Outstandings exceeds the Total
Revolving Loan Commitment at such time, the Borrower shall promptly (but, in any
event, within one Business Day thereafter) pay to the Administrative Agent at
the Payment Office an amount of cash and/or Cash Equivalents equal to the amount
of such excess (up to a maximum amount equal to the Letter of Credit
Outstandings at such time), such cash and/or Cash Equivalents to be held as
security for all Obligations of the Borrower to the Issuing Lenders and the
Lenders hereunder in a cash collateral account to be established by the
Administrative Agent.

 

(b) (i) In addition to any other mandatory repayments pursuant to this Section
5.02, on each date set forth below (each, a “Scheduled Initial Term Loan
Repayment Date”), the Borrower shall be required to repay that principal amount
of Initial Term Loans, to the extent then outstanding, as is set forth opposite
each such date below (each such repayment, as the same may be (x) reduced as
provided in Section 5.01(a), 5.01(b) or 5.02(g) or (y) increased as provided in
Section 2.14(c), a “Scheduled Initial Term Loan Repayment”):

 

Scheduled Initial Term Loan Repayment Date

 

Amount

 

 

 

 

 

The last Business Day of Holdings’ fiscal quarter ending March 31, 2008

 

$

237,500

 

 

 

 

 

The last Business Day of Holdings’ fiscal quarter ending June 30, 2008

 

$

237,500

 

 

 

 

 

The last Business Day of Holdings’ fiscal quarter ending September 30, 2008

 

$

237,500

 

 

 

 

 

The last Business Day of Holdings’ fiscal quarter ending December 31, 2008

 

$

237,500

 

 

 

 

 

The last Business Day of Holdings’ fiscal quarter ending March 31, 2009

 

$

237,500

 

 

 

 

 

The last Business Day of Holdings’ fiscal quarter ending June 30, 2009

 

$

237,500

 

 

56

--------------------------------------------------------------------------------


 

Scheduled Initial Term Loan Repayment Date

 

Amount

 

 

 

 

 

The last Business Day of Holdings’ fiscal quarter ending September 30, 2009

 

$

237,500

 

 

 

 

 

 

The last Business Day of Holdings’ fiscal quarter ending December 31, 2009

 

$

237,500

 

 

 

 

 

 

The last Business Day of Holdings’ fiscal quarter ending March 31, 2010

 

$

237,500

 

 

 

 

 

 

The last Business Day of Holdings’ fiscal quarter ending June 30, 2010

 

$

237,500

 

 

 

 

 

 

The last Business Day of Holdings’ fiscal quarter ending September 30, 2010

 

$

237,500

 

 

 

 

 

 

The last Business Day of Holdings’ fiscal quarter ending December 31, 2010

 

$

237,500

 

 

 

 

 

 

The last Business Day of Holdings’ fiscal quarter ending March 31, 2011

 

$

237,500

 

 

 

 

 

 

The last Business Day of Holdings’ fiscal quarter ending June 30, 2011

 

$

237,500

 

 

 

 

 

 

The last Business Day of Holdings’ fiscal quarter ending September 30, 2011

 

$

237,500

 

 

 

 

 

 

The last Business Day of Holdings’ fiscal quarter ending December 31, 2011

 

$

237,500

 

 

 

 

 

 

The last Business Day of Holdings’ fiscal quarter ending March 31, 2012

 

$

237,500

 

 

 

 

 

 

The last Business Day of Holdings’ fiscal quarter ending June 30, 2012

 

$

237,500

 

 

 

 

 

 

The last Business Day of Holdings’ fiscal quarter ending September 30, 2012

 

$

237,500

 

 

 

 

 

 

The last Business Day of Holdings’ fiscal quarter ending December 31, 2012

 

$

237,500

 

 

 

 

 

 

The last Business Day of Holdings’ fiscal quarter ending March 31, 2013

 

$

237,500

 

 

57

--------------------------------------------------------------------------------


 

Scheduled Initial Term Loan Repayment Date

 

Amount

 

 

 

 

 

The last Business Day of Holdings’ fiscal quarter ending June 30, 2013

 

$

237,500

 

 

 

 

 

The last Business Day of Holdings’ fiscal quarter ending September 30, 2013

 

$

237,500

 

 

 

 

 

The last Business Day of Holdings’ fiscal quarter ending December 31, 2013

 

$

237,500

 

 

 

 

 

The last Business Day of Holdings’ fiscal quarter ending March 31, 2014

 

$

237,500

 

 

 

 

 

The last Business Day of Holdings’ fiscal quarter ending June 30, 2014

 

$

237,500

 

 

 

 

 

The last Business Day of Holdings’ fiscal quarter ending September 30, 2014

 

$

237,500

 

 

 

 

 

Initial Term Loan Maturity Date

 

$

88,587,500

 

 

(ii)         In addition to any other mandatory repayments pursuant to this
Section 5.02, the Borrower shall be required to make, with respect to each
Tranche of Incremental Term Loans, to the extent then outstanding, scheduled
amortization payments of such Tranche of Incremental Term Loans on the dates and
in the principal amounts set forth in the respective Incremental Term Loan
Commitment Agreement (each such date, a “Scheduled Incremental Term Loan
Repayment Date”, and each such repayment, as the same may be (x) reduced as
provided in Section 5.01(a), 5.01(b) or 5.02(g) or (y) increased as provided in
Section 2.14(c), a “Scheduled Incremental Term Loan Repayment”).

(c) In addition to any other mandatory repayments pursuant to this Section 5.02,
on each date on or after the Initial Borrowing Date upon which Holdings or any
of its Subsidiaries receives any cash proceeds from any issuance or incurrence
by Holdings or any of its Subsidiaries of Indebtedness for borrowed money (other
than Indebtedness for borrowed money permitted to be incurred pursuant to
Section 10.04 as in effect on the Effective Date), an amount equal to 100% of
the Net Cash Proceeds of the respective issuance or incurrence of Indebtedness
shall be applied on such date as a mandatory repayment in accordance with the
requirements of Sections 5.02(g) and (h).

(d) In addition to any other mandatory repayments pursuant to this Section 5.02,
within three Business Days after each date on or after the Initial Borrowing
Date upon which Holdings or any of its Subsidiaries receives any cash proceeds
from any Asset Sale, an amount equal to 100% of the Net Sale Proceeds therefrom
shall be applied within such three-Business Day period as a mandatory repayment
in accordance with the requirements of Sections 5.02(g) and (h); provided,
however, that with respect to no more than $1,000,000 in the aggregate of such
Net Sale Proceeds received by Holdings and its Subsidiaries in any fiscal year
of Holdings,

 

58

--------------------------------------------------------------------------------


 

such Net Sale Proceeds shall not be required to be so applied within such
three-Business Day period so long as no Default or Event of Default then exists
and such Net Sale Proceeds shall be used to purchase assets (other than
inventory and working capital) used or to be used in the businesses permitted
pursuant to Section 10.10 within 360 days following the date of such Asset Sale,
and provided further, that if all or any portion of such Net Sale Proceeds not
required to be so applied as provided above in this Section 5.02(d) are not so
reinvested within such 360-day period (or such earlier date, if any, as Holdings
or the relevant Subsidiary determines not to reinvest the Net Sale Proceeds from
such Asset Sale as set forth above), such remaining portion shall be applied on
the last day of such period (or such earlier date, as the case may be) as
provided above in this Section 5.02(d) without regard to the preceding proviso.

 

(e) In addition to any other mandatory repayments pursuant to this Section 5.02,
on each Excess Cash Flow Payment Date, an amount equal to the remainder (if
positive) of (x) the Applicable Excess Cash Flow Repayment Percentage of the
Excess Cash Flow for the related Excess Cash Flow Payment Period minus (y) the
aggregate amount of principal repayments of Loans to the extent (and only to the
extent) that such repayments were made as a voluntary prepayment pursuant to
Section 5.01 with internally generated funds (but in a case of a voluntary
prepayment of Revolving Loans or Swingline Loans, only to the extent accompanied
by a voluntary reduction to the Total Revolving Loan Commitment in an amount
equal to such prepayment) during the relevant Excess Cash Flow Payment Period,
shall be applied as a mandatory repayment in accordance with the requirements of
Sections 5.02(g) and (h).

(f) In addition to any other mandatory repayments or commitment reductions
pursuant to this Section 5.02, within three Business Days after each date on or
after the Initial Borrowing Date upon which Holdings or any of its Subsidiaries
receives any cash proceeds from any Recovery Event (other than Recovery Events
where the Net Cash Proceeds therefrom do not exceed $25,000), an amount equal to
100% of the Net Cash Proceeds from such Recovery Event shall be applied within
such three-Business Day period as a mandatory repayment in accordance with the
requirements of Sections 5.02(g) and (h); provided, however, that (i) so long as
no Default or Event of Default then exists and such Net Cash Proceeds do not
exceed $1,000,000, an amount equal to such Net Cash Proceeds shall not be
required to be so applied within such three-Business Day period to the extent
that such Net Cash Proceeds shall be used to replace or restore properties or
assets in respect of which such Net Cash Proceeds were paid within 360 days
following the date of the receipt of such Net Cash Proceeds, and (ii) if the
amount of such Net Cash Proceeds exceeds $1,000,000, then an amount equal to the
entire amount of such Net Cash Proceeds (and not just the portion thereof in
excess of $1,000,000) shall be applied as provided above in this Section 5.02(f)
without regard to preceding clause (i) of this proviso, and provided further,
that if all or any portion of such Net Cash Proceeds not required to be so
applied pursuant to the preceding proviso are not so used within 360 days after
the date of the receipt of such Net Cash Proceeds (or such earlier date, if any,
as Holdings or the relevant Subsidiary determines not to reinvest the Net Cash
Proceeds relating to such Recovery Event as set forth above), an amount equal to
such remaining portion shall be applied on the last day of such period (or such
earlier date, as the case may be) as provided above in this Section 5.02(f)
without regard to the preceding proviso.

 

(g) Each amount required to be applied pursuant to Sections 5.02(c), (d), (e)
and (f) in accordance with this Section 5.02(g) shall be applied to repay the
outstanding principal

 

59

--------------------------------------------------------------------------------


 

amount of Term Loans and shall be allocated among each Tranche of outstanding
Term Loans on a pro rata basis, with each Tranche of outstanding Term Loans to
be allocated its Term Loan Percentage of the amount of the respective repayment;
provided, however, if at the time of any repayment pursuant to this Section
5.02(g) any Event of Default exists or any Default under Section 11.01 or 11.05
exists, each such amount shall be applied to repay the outstanding principal
amount of all Loans (including Revolving Loans) and shall be allocated among
each Tranche of outstanding Loans on a pro rata basis, with each Tranche of
outstanding Loans to be allocated its Percentage of the amount of the respective
repayment.  The amount of each principal repayment of each Tranche of Term Loans
made as required by Sections 5.02(c), (d), (e) and (f) shall be applied to
reduce the then remaining Scheduled Term Loan Repayments of such Tranche of Term
Loans on a pro rata basis (based upon the then remaining principal amount of
each such Scheduled Term Loan Repayment of the respective Tranche after giving
effect to all prior reductions thereto).

 

(h) With respect to each repayment of Loans required by this Section 5.02, the
Borrower may designate the Types of Loans of the respective Tranche which are to
be repaid and, in the case of Eurodollar Loans, the specific Borrowing or
Borrowings of the respective Tranche pursuant to which such Eurodollar Loans
were made, provided that each repayment of any Loans made pursuant to a
Borrowing shall be applied pro rata among such Loans.  In the absence of a
designation by the Borrower as described in the preceding sentence, the
Administrative Agent shall make such designation in its sole discretion with a
view, but not an obligation, to minimize breakage costs that would be owing by
the Borrower under Section 2.11.

 

(i) In addition to any other mandatory repayments pursuant to this Section 5.02,
all then outstanding Loans of a respective Tranche shall be repaid in full on
the respective Maturity Date for such Tranche of Loans.

 

5.03.        Method and Place of Payment.  Except as otherwise specifically
provided herein, all payments under this Agreement and under any Note shall be
made to the Administrative Agent for the account of the Lender or Lenders
entitled thereto not later than 12:00 Noon (New York time) on the date when due
and shall be made in Dollars in immediately available funds at the Payment
Office.  Whenever any payment to be made hereunder or under any Note shall be
stated to be due on a day which is not a Business Day, the due date thereof
shall be extended to the next succeeding Business Day and, with respect to
payments of principal, interest shall be payable at the applicable rate during
such extension.

 

5.04.        Net Payments.  (a)  All payments made by the Borrower hereunder and
under any Note will be made without setoff, counterclaim or other defense. 
Except as provided in Section 5.04(b), all such payments will be made free and
clear of, and without deduction or withholding for, any present or future taxes,
levies, imposts, duties, fees, assessments or other like charges now or
hereafter imposed by any jurisdiction or by any political subdivision or taxing
authority thereof or therein with respect to such payments (but excluding any
tax imposed on or measured in whole or in part by the net income or net
franchise taxes (imposed in lieu of net income taxes) of a Lender pursuant to
the laws of the jurisdiction in which it is organized or the jurisdiction in
which the principal office or applicable lending office of such Lender is
located or any subdivision thereof or therein) and all interest, penalties or
similar liabilities with respect thereto (all such non-excluded taxes, levies,
imposts, duties, fees, assessments or other

 

60

--------------------------------------------------------------------------------


 

charges being referred to collectively as “Taxes”). If any Taxes are so levied
or imposed, the Borrower agrees to pay the full amount of such Taxes, and such
additional amounts as may be necessary so that every payment of all amounts due
hereunder or under any Note, after withholding or deduction for or on account of
any Taxes, will not be less than the amount provided for herein or in such Note.
The Borrower will furnish to the Administrative Agent within 45 days after the
date the payment of any Taxes is due pursuant to applicable law certified copies
of tax receipts evidencing such payment by such Borrower. The Borrower agrees to
indemnify and hold harmless each Lender, and reimburse such Lender upon its
written request, for the amount of any Taxes so levied or imposed and paid by
such Lender.

 

(b) Each Lender that is not a United States person (as such term is defined in
Section 7701(a)(30) of the Code) agrees to deliver to the Borrower and the
Administrative Agent on or prior to the Effective Date or, in the case of a
Lender that is an assignee or transferee of an interest under this Agreement
pursuant to Section 2.13 or 13.04(b) (unless the respective Lender was already a
Lender hereunder immediately prior to such assignment or transfer), on the date
of such assignment or transfer to such Lender, (i) two accurate and complete
original signed copies of IRS Form W-8ECI or Form W-8BEN (with respect to a
complete exemption under an income tax treaty) (or successor forms) certifying
to such Lender’s entitlement as of such date to a complete exemption from United
States withholding tax with respect to payments to be made under this Agreement
and under any Note, or (ii) if the Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code and cannot deliver either IRS Form W-8ECI or
Form W-8BEN (with respect to a complete exemption under an income tax treaty)
(or any successor forms) pursuant to clause (i) above, (x) a certificate
substantially in the form of Exhibit D (any such certificate, a “Section
5.04(b)(ii) Certificate”) and (y) two accurate and complete original signed
copies of IRS Form W-8BEN (with respect to the portfolio interest exemption) (or
successor form) certifying to such Lender’s entitlement as of such date to a
complete exemption from United States withholding tax with respect to payments
of interest to be made under this Agreement and under any Note. In addition,
each Lender agrees that from time to time after the Effective Date, when a lapse
in time or change in circumstances renders the previous certification obsolete
or inaccurate in any material respect, such Lender will deliver to the Borrower
and the Administrative Agent two new accurate and complete original signed
copies of IRS Form W-8ECI, Form W-8BEN (with respect to the benefits of any
income tax treaty), or Form W-8BEN (with respect to the portfolio interest
exemption) and a Section 5.04(b)(ii) Certificate, as the case may be, and such
other forms as may be required in order to confirm or establish the entitlement
of such Lender to a continued exemption from or reduction in United States
withholding tax with respect to payments under this Agreement and any Note, or
such Lender shall immediately notify the Borrower and the Administrative Agent
of its inability to deliver any such Form or Certificate, in which case such
Lender shall not be required to deliver any such Form or Certificate pursuant to
this Section 5.04(b). Notwithstanding anything to the contrary contained in
Section 5.04(a), but subject to Section 13.04(b) and the immediately succeeding
sentence, (x) the Borrower shall be entitled, to the extent it is required to do
so by law, to deduct or withhold income or similar taxes imposed by the United
States (or any political subdivision or taxing authority thereof or therein)
from interest, Fees or other amounts payable hereunder for the account of any
Lender which is not a United States person (as such term is defined in Section
7701(a)(30) of the Code) for U.S. Federal income tax purposes to the extent that
such Lender has not provided to the Borrower U.S. IRS Forms that establish a
complete exemption from such deduction or withholding and (y) the Borrower shall
not be obligated

 

61

--------------------------------------------------------------------------------


 

pursuant to Section 5.04(a) to gross-up payments to be made to a Lender in
respect of income or similar taxes imposed by the United States if (I) such
Lender has not provided to the Borrower the IRS Forms required to be provided to
the Borrower pursuant to this Section 5.04(b) or (II) in the case of a payment,
other than interest, to a Lender described in clause (ii) above, to the extent
that such forms do not establish a complete exemption from withholding of such
taxes. Notwithstanding anything to the contrary contained in the preceding
sentence or elsewhere in this Section 5.04, the Borrower agrees to pay any
additional amounts and to indemnify each Lender in the manner set forth in
Section 5.04(a) (without regard to the identity of the jurisdiction requiring
the deduction or withholding) in respect of any amounts deducted or withheld by
it as described in the immediately preceding sentence as a result of any changes
after the Effective Date in any applicable law, treaty, governmental rule,
regulation, guideline or order, or in the interpretation thereof, relating to
the deducting or withholding of income or similar Taxes.

 

(c) If any Lender, in its sole discretion, determines that it has received or
been granted a refund in respect of any Taxes paid as to which indemnification
has been paid by the Borrower pursuant to this Section 5.04, it shall promptly
remit to the Borrower such refund, net of all out-of-pocket costs and expenses
of the Lender; provided, however, that the Borrower agrees to promptly return
any such amount to such Lender in the event such Lender is required to repay
such refund to the relevant taxing authority (plus interest at the rate
applicable to underpayments of tax).  Nothing contained herein shall impose an
obligation on any Lender to apply for any such refund or disclose its tax
returns or any other information regarding its taxes that it deems
confidential.  No Lender shall be required to pay any amounts pursuant to this
Section 5.04(c) at any time that a Default or an Event of Default exists.

 

SECTION 6.           Conditions Precedent to Credit Events on the Initial
Borrowing Date.  The obligation of each Lender to make Loans, and the obligation
of each Issuing Lender to issue Letters of Credit, on the Initial Borrowing
Date, are subject to the satisfaction of the following conditions:

 

6.01.        Effective Date; Notes. On or prior to the Initial Borrowing Date,
(i) the Effective Date shall have occurred as provided in Section 13.10 and (ii)
there shall have been delivered to the Administrative Agent for the account of
each of the Lenders that has requested same the appropriate Initial Term Note
and/or Revolving Note executed by the Borrower and, if requested by the
Swingline Lender, the Swingline Note executed by the Borrower, in each case in
the amount, maturity and as otherwise provided herein.

 

6.02.        Officer’s Certificate. On the Initial Borrowing Date, the
Administrative Agent shall have received a certificate, dated the Initial
Borrowing Date and signed on behalf of the Borrower by the Chairman of the
Board, the Chief Executive Officer, the President or any Vice President of the
Borrower, certifying on behalf of the Borrower that all of the conditions in
Sections 6.06, 6.07 and 7.01 have been satisfied on such date.

 

6.03.        Opinions of Counsel. On the Initial Borrowing Date, the
Administrative Agent shall have received from (i) Simpson Thacher & Bartlett
LLP, special counsel to the Credit Parties, an opinion addressed to the
Administrative Agent, the Collateral Agent and each of the Lenders and dated the
Initial Borrowing Date covering the matters set forth in Exhibit E-1

 

62

--------------------------------------------------------------------------------


 

and (ii) Andrews Kurth LLP, Texas counsel to certain of the Credit Parties, an
opinion addressed to the Administrative Agent, the Collateral Agent and each of
the Lenders and dated the Initial Borrowing Date covering the matters set forth
in Exhibit E-2.

 

6.04.        Company Documents; Proceedings; etc. On the Initial Borrowing Date,
the Administrative Agent shall have received (a) a certificate from each Credit
Party, dated the Initial Borrowing Date, signed by the Chairman of the Board,
the Chief Executive Officer, the President or any Vice President of such Credit
Party, and attested to by the Secretary or any Assistant Secretary of such
Credit Party, in the form of Exhibit F with appropriate insertions, together
with copies of the certificate or articles of incorporation and by-laws (or
other equivalent organizational documents), as applicable, of such Credit Party,
the resolutions of such Credit Party referred to in such certificate and each of
the foregoing shall be in form and substance reasonably acceptable to the
Administrative Agent, and (b) good standing certificates (including bring-down
telegrams or facsimiles) of a recent date for each Credit Party from its
jurisdiction of organization.

 

6.05.        Shareholders’ Agreements; Management Agreements; Tax Sharing
Agreements; Existing Indebtedness Agreements.  On or prior to the Initial
Borrowing Date, there shall have been delivered to the Administrative Agent true
and correct copies of the following documents (to the extent that same exist),
certified as such by an Authorized Officer of Holdings:

 

(i)            all agreements entered into by Holdings or any of its
Subsidiaries governing the terms and relative rights of its Equity Interests and
any agreements entered into by its shareholders relating to any such entity with
respect to its Equity Interests (collectively, the “Shareholders’ Agreements”);

 

(ii)           all material agreements with members of, or with respect to, the
management of Holdings or any of its Subsidiaries (collectively, the “Management
Agreements”);

 

(iii)          all tax sharing, tax allocation and other similar agreements
entered into by Holdings or any of its Subsidiaries (collectively, the “Tax
Sharing Agreements”); and

 

(iv)          all agreements evidencing or relating to Indebtedness of Holdings
or any of its Subsidiaries which is to remain outstanding after giving effect to
the Transaction (the “Existing Indebtedness Agreements”);

 

all of which Shareholders’ Agreements, Management Agreements, Tax Sharing
Agreements and Existing Indebtedness Agreements shall be in form and substance
reasonably satisfactory to the Administrative Agent and shall be in full force
and effect on the Initial Borrowing Date.

 

6.06.        Consummation of the Transaction; etc. (a) On or prior to the
Initial Borrowing Date, (i) Holdings shall have received cash proceeds in an
aggregate amount equal to at least $121,000,000 from the Equity Financing and
(ii) Holdings shall have contributed the full amount of such proceeds to the
Borrower as a cash common equity contribution.

 

(b) On the Initial Borrowing Date (and concurrently with the receipt by the
Borrower of the cash proceeds from the Equity Financing and the incurrence of
the Initial Term

 

63

--------------------------------------------------------------------------------


 

Loans on such date), the Acquisition shall have been consummated in accordance
with the terms and conditions of the Acquisition Agreement, and the Acquisition
Agreement shall not have been altered, amended or otherwise changed or
supplemented or any condition therein waived if such alteration, amendment,
change, supplement or waiver would be adverse to the interests of the Lenders in
any material respect, in any such case without the prior written consent of the
Administrative Agent (such consent not to be unreasonably withheld). On the
Initial Borrowing Date, the Administrative Agent shall have received true and
correct copies of all Acquisition Documents.

 

(c)        On the Initial Borrowing Date (and concurrently with the receipt by
the Borrower of the cash proceeds from the Equity Financing and the incurrence
of the Initial Term Loans on such date), the Refinancing shall have been
consummated. On the Initial Borrowing Date, the Administrative Agent shall have
received true and correct copies of all Refinancing Documents. 

 

6.07.        Adverse Change, Approvals. (a) Since December 31, 2006, there shall
not have occurred any Company Material Adverse Effect except as set forth in
Section 3.1(m) of the Acquisition Agreement.

 

(b) On or prior to the Initial Borrowing Date, all necessary governmental
(domestic and foreign) and material third party approvals and/or consents
(including shareholder approvals of TPI and the Sponsor) in connection with the
credit facilities provided in this Agreement shall have been obtained and remain
in effect.

 

6.08.        Patriot Act. On or prior to the Initial Borrowing Date, the
Administrative Agent and the Lenders shall have received all documentation and
other information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including, without
limitation, the Patriot Act to the extent reasonably requested prior to the
Initial Borrowing Date.

 

6.09.        Financial Statements; Pro Forma Financial Statements; Projections.
On or prior to the Initial Borrowing Date, the Administrative Agent shall have
received true and correct copies of the historical financial statements, the pro
forma financial statements and the Projections referred to in Sections 8.05(a)
and (d).

 

6.10.        Subsidiaries Guaranty. On the Initial Borrowing Date, each
Subsidiary Guarantor shall have duly authorized, executed and delivered the
Subsidiaries Guaranty in the form of Exhibit G (as amended, modified or
supplemented from time to time, the “Subsidiaries Guaranty”), and the
Subsidiaries Guaranty shall be in full force and effect.

 

6.11.        Pledge Agreement. On the Initial Borrowing Date, each Credit Party
shall have duly authorized, executed and delivered the Pledge Agreement in the
form of Exhibit H (as amended, modified, restated and/or supplemented from time
to time, the “Pledge Agreement”) and shall have delivered to the Collateral
Agent, as Pledgee thereunder, all of the Pledge Agreement Collateral, if any,
referred to therein and then owned by such Credit Party, (x) endorsed in blank
in the case of promissory notes constituting Pledge Agreement Collateral and (y)
together with executed and undated endorsements for transfer in the case of
Equity Interests

 

64

--------------------------------------------------------------------------------


 

constituting certificated Pledge Agreement Collateral, along with evidence that
all other actions required by the Pledge Agreement or by applicable law or
otherwise reasonably required by the Collateral Agent, in each case to perfect
the security interests purported to be created by the Pledge Agreement have been
taken and the Pledge Agreement shall be in full force and effect.

 

6.12.        Security Agreement.  On the Initial Borrowing Date, each Credit
Party shall have duly authorized, executed and delivered the Security Agreement
in the form of Exhibit I (as amended, modified, restated and/or supplemented
from time to time, the “Security Agreement”) covering all of such Credit Party’s
Security Agreement Collateral, together with (but otherwise subject to the grace
period (if any) set forth in the Security Agreement for the perfection of
certain Security Agreement Collateral to the extent such perfection cannot be
accomplished by the Initial Borrowing Date after the Credit Parties’
commercially reasonable efforts to do so):

 

(i)            proper financing statements (Form UCC-1 or the equivalent) fully
executed or authorized for filing under the UCC or other appropriate filing
offices of each jurisdiction as may be necessary to perfect the security
interests purported to be created by the Security Agreement;

 

(ii)           certified copies of requests for information or copies (Form
UCC-11), or equivalent reports as of a recent date, listing all effective
financing statements that name Holdings or any of its Subsidiaries as debtor and
that are filed in the jurisdictions referred to in clause (i) above and in such
other jurisdictions in which Collateral is located on the Initial Borrowing
Date, together with copies of such other financing statements that name Holdings
or any of its Subsidiaries as debtor (none of which shall cover any of the
Collateral except (x) to the extent evidencing Permitted Liens or (y) those in
respect of which the Collateral Agent shall have received termination statements
(Form UCC-3) or such other termination statements as shall be required by local
law fully executed for filing); and

 

(iii)          evidence that all other actions required by the Security
Agreement or applicable law or otherwise reasonably required by the Collateral
Agent, in each case to perfect and protect the security interests purported to
be created by the Security Agreement have been taken, and the Security Agreement
shall be in full force and effect.

 

6.13.        Solvency Certificate; Insurance Certificates.  On the Initial
Borrowing Date, the Administrative Agent shall have received:

 

(i)            a solvency certificate from the Chief Financial Officer of
Holdings in the form of Exhibit N; and

 

(ii)           certificates of insurance complying with the requirements of
Section 9.03 for the business and properties of Holdings and its Subsidiaries,
in form and substance reasonably satisfactory to the Administrative Agent and
naming the Collateral Agent as an additional insured and/or as loss payee, and
stating that such insurance shall not be canceled without at least 30 days’
prior written notice by the insurer to the Collateral Agent.

 

65

--------------------------------------------------------------------------------


 

6.14.        Fees, etc. On the Initial Borrowing Date, the Borrower shall have
paid to the Administrative Agent, Deutsche Bank Securities Inc. and each Lender
all costs, fees and expenses (including, without limitation, reasonable legal
fees and expenses) and other compensation contemplated hereby payable to the
Administrative Agent, Deutsche Bank Securities Inc. or such Lender to the extent
then due.

 

In determining the satisfaction of the conditions specified in this Section 6,
(x) to the extent any item is required to be satisfactory to any Lender, such
item shall be deemed satisfactory to each Lender which has not notified the
Administrative Agent in writing prior to the occurrence of the Initial Borrowing
Date that the respective item or matter does not meet its satisfaction and (y)
in determining whether any Lender is aware of any fact, condition or event that
has occurred and which would reasonably be expected to have a Company Material
Adverse Effect or a Material Adverse Effect, each Lender which has not notified
the Administrative Agent in writing prior to the occurrence of the Initial
Borrowing Date of such fact, condition or event shall be deemed not to be aware
of any such fact, condition or event on the Initial Borrowing Date. Upon the
Administrative Agent’s good faith determination that the conditions specified in
this Section 6 have been met (after giving effect to the preceding sentence),
then the Initial Borrowing Date shall have been deemed to have occurred,
regardless of any subsequent determination that one or more of the conditions
thereto had not been met (although the occurrence of the Initial Borrowing Date
shall not release Holdings or the Borrower from any liability for failure to
satisfy one or more of the applicable conditions contained in this Section 6).

 

SECTION 7.   Conditions Precedent to All Credit Events. The obligation of each
Lender to make Loans (including Loans made on the Initial Borrowing Date), and
the obligation of each Issuing Lender to issue Letters of Credit (including
Letters of Credit issued on the Initial Borrowing Date), are subject, at the
time of each such Credit Event (except as hereinafter indicated), to the
satisfaction of the following conditions:

 

7.01.        No Default; Representations and Warranties. At the time of each
such Credit Event and also after giving effect thereto (i) there shall exist no
Default or Event of Default and (ii) all representations and warranties
contained herein and in the other Credit Documents shall be true and correct in
all material respects with the same effect as though such representations and
warranties had been made on the date of such Credit Event (it being understood
and agreed that any representation or warranty which by its terms is made as of
a specified date shall be required to be true and correct in all material
respects only as of such specified date).

 

7.02.        Notice of Borrowing; Letter of Credit Request. (a)  Prior to the
making of each Loan (other than a Swingline Loan or a Revolving Loan made
pursuant to a Mandatory Borrowing), the Administrative Agent shall have received
a Notice of Borrowing meeting the requirements of Section 2.03(a). Prior to the
making of each Swingline Loan, the Swingline Lender shall have received the
notice referred to in Section 2.03(b)(i).

 

(b) Prior to the issuance of each Letter of Credit (other than an Existing
Letter of Credit), the Administrative Agent and the respective Issuing Lender
shall have received a Letter of Credit Request meeting the requirements of
Section 3.03(a).

 

66

--------------------------------------------------------------------------------


 

The acceptance of the benefits of each Credit Event shall constitute a
representation and warranty by Holdings and the Borrower to the Administrative
Agent and each of the Lenders that all the conditions specified in Section 6
(with respect to Credit Events on the Initial Borrowing Date) and in this
Section 7 (with respect to Credit Events on or after the Initial Borrowing Date)
and applicable to such Credit Event are satisfied as of that time. All of the
Notes, certificates, legal opinions and other documents and papers referred to
in Section 6 and in this Section 7, unless otherwise specified, shall be
delivered to the Administrative Agent at the Notice Office for the account of
each of the Lenders and, except for the Notes, in sufficient counterparts or
copies for each of the Lenders.

 

SECTION 8.   Representations, Warranties and Agreements. In order to induce the
Lenders to enter into this Agreement and to make the Loans, and issue (or
participate in) the Letters of Credit as provided herein, each of Holdings and
the Borrower makes the following representations, warranties and agreements, in
each case after giving effect to the Transaction, all of which shall survive the
execution and delivery of this Agreement and the Notes and the making of the
Loans and the issuance of the Letters of Credit, with the occurrence of the
Initial Borrowing Date and each Credit Event on or after the Initial Borrowing
Date being deemed to constitute a representation and warranty that the matters
specified in this Section 8 are true and correct in all material respects on and
as of the Initial Borrowing Date and on the date of each such other Credit Event
(it being understood and agreed that any representation or warranty which by its
terms is made as of a specified date shall be required to be true and correct in
all material respects only as of such specified date).

 

8.01.        Company Status. Each of Holdings and each of its Subsidiaries (i)
is a duly organized and validly existing Company in good standing under the laws
of the jurisdiction of its organization, (ii) has the Company power and
authority to own its property and assets and to transact the business in which
it is engaged and presently proposes to engage and (iii) is duly qualified and
is authorized to do business and is in good standing in each jurisdiction where
the ownership, leasing or operation of its property or the conduct of its
business requires such qualifications except for failures to be so qualified or
authorized which, either individually or in the aggregate, could not reasonably
be expected to have a Material Adverse Effect.

 

8.02.        Power and Authority. Each Credit Party has the power and authority
to execute, deliver and perform the terms and provisions of each of the
Documents to which it is party and has taken all necessary action to authorize
the execution, delivery and performance by it of each of such Documents. Each
Credit Party has duly executed and delivered each of the Documents to which it
is party, and each of such Documents constitutes its legal, valid and binding
obligation enforceable in accordance with its terms, except to the extent that
the enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws generally affecting creditors’
rights and by equitable principles (regardless of whether enforcement is sought
in equity or at law).

 

8.03.        No Violation. Neither the execution, delivery or performance by any
Credit Party of the Documents to which it is a party, nor compliance by it with
the terms and provisions thereof, (i) will contravene any provision of any law,
statute, rule or regulation or any order, writ, injunction or decree of any
court or governmental instrumentality, (ii) will conflict with or result in any
breach of any of the terms, covenants, conditions or provisions of, or

 

67

--------------------------------------------------------------------------------


 

constitute a default under, or result in the creation or imposition of (or the
obligation to create or impose) any Lien (except pursuant to the Security
Documents) upon any of the property or assets of any Credit Party or any of its
Subsidiaries pursuant to the terms of any indenture, mortgage, deed of trust,
credit agreement or loan agreement, or any other material agreement, contract or
instrument, in each case to which any Credit Party or any of its Subsidiaries is
a party or by which it or any of its property or assets is bound or to which it
may be subject, or (iii) will violate any provision of the certificate or
articles of incorporation, certificate of formation, limited liability company
agreement or by-laws (or equivalent organizational documents), as applicable, of
any Credit Party or any of its Subsidiaries.

 

8.04.        Approvals. No order, consent, approval, license, authorization or
validation of, or filing, recording or registration with (except for (x) those
that have otherwise been obtained or made on or prior to the Initial Borrowing
Date and which remain in full force and effect on the Initial Borrowing Date and
(y) filings which are necessary to perfect the security interests created under
the Security Documents, which filings will be made within ten days following the
Initial Borrowing Date), or exemption by, any governmental or public body or
authority, or any subdivision thereof, is required to be obtained or made by, or
on behalf of, any Credit Party to authorize, or is required to be obtained or
made by, or on behalf of, any Credit Party in connection with, (i) the
execution, delivery and performance of any Document or (ii) the legality,
validity, binding effect or enforceability of any such Document.

 

8.05.        Financial Statements; Financial Condition Undisclosed Liabilities;
Projections. (a)(i)  The audited consolidated balance sheet of TPI for its
fiscal year ended December 31, 2006 and the related audited consolidated
statements of income and cash flows and changes in shareholders’ equity of TPI
for its fiscal year ended on such date, in each case furnished to the Lenders
prior to the Effective Date, present fairly in all material respects the
consolidated financial position of TPI at the date of said balance sheet and the
consolidated results of its operations for the respective periods covered
thereby. The unaudited consolidated balance sheet of TPI for its fiscal quarter
ended June 30, 2007 and the related unaudited consolidated statements of income
and cash flows and changes in shareholders’ equity of TPI for its fiscal quarter
ended on such date, in each case furnished to the Lenders prior to the Effective
Date, present fairly in all material respects the consolidated financial
position of TPI at the date of said financial statements and the consolidated
results of its operations for the period covered thereby (except for normal
year-end audit adjustments and the absence of footnotes). All of the foregoing
historical financial statements have been prepared in accordance with GAAP
consistently applied (except, in the case of the aforementioned interim
financial statements, for normal year-end audit adjustments and the absence of
footnotes).

 

(ii)           The unaudited consolidated pro forma balance sheet of Holdings as
of June 30, 2007 (after giving effect to the Transaction and the financing
therefor), and the related unaudited consolidated pro forma statements of
income, cash flows and shareholders equity of Holdings for the twelve-month
period ended on such date (after giving effect to the Transaction and the
financing therefor), copies of which have been furnished to the Lenders prior to
the Effective Date, present fairly in all material respects the consolidated pro
forma financial position of Holdings as of June 30, 2007 and the consolidated
pro forma results of the operations of Holdings for the period covered thereby.
All of the foregoing pro forma financial statements

 

68

--------------------------------------------------------------------------------


 

have been prepared on a basis consistent with the historical financial
statements of TPI set forth in preceding clause (i).

 

(b) On and as of the Initial Borrowing Date, and after giving effect to the
Transaction and to all Indebtedness (including the Loans) being incurred or
assumed and Liens created by the Credit Parties in connection therewith, (i) the
sum of the assets, at a fair valuation, of the Borrower (on a stand-alone basis)
and of Holdings and its Subsidiaries (taken as a whole) will exceed its or their
respective debts, (ii) the Borrower (on a stand-alone basis) and Holdings and
its Subsidiaries (taken as a whole) has or have not incurred and does or do not
intend to incur, and does or do not believe that it or they will incur, debts
beyond its or their respective ability to pay such debts as such debts mature,
and (iii) the Borrower (on a stand-alone basis) and Holdings and its
Subsidiaries (taken as a whole) will have sufficient capital with which to
conduct its or their respective businesses. For purposes of this Section
8.05(b), “debt” means any liability on a claim, and “claim” means (a) right to
payment, whether or not such a right is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed,
legal, equitable, secured, or unsecured or (b) right to an equitable remedy for
breach of performance if such breach gives rise to a payment, whether or not
such right to an equitable remedy is reduced to judgment, fixed, contingent,
matured, unmatured, disputed, undisputed, secured or unsecured. The amount of
contingent liabilities at any time shall be computed as the amount that, in the
light of all the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability.

 

(c) Except as fully disclosed in the financial statements delivered pursuant to
Section 8.05(a), and except for the Indebtedness incurred under this Agreement,
there were as of the Initial Borrowing Date no liabilities or obligations with
respect to Holdings or any of its Subsidiaries of any nature whatsoever (whether
absolute, accrued, contingent or otherwise and whether or not due) which, either
individually or in the aggregate, could reasonably be expected to be material to
Holdings and its Subsidiaries taken as a whole. As of the Initial Borrowing
Date, neither Holdings nor the Borrower know of any basis for the assertion
against it or any of its Subsidiaries of any liability or obligation of any
nature whatsoever that is not fully disclosed in the financial statements
delivered pursuant to Section 8.05(a) or referred to in the immediately
preceding sentence which, either individually or in the aggregate, could
reasonably be expected to be material to Holdings and its Subsidiaries taken as
a whole.

 

(d) The Projections delivered to the Administrative Agent and the Lenders prior
to the Initial Borrowing Date have been prepared in good faith and are based on
reasonable assumptions, and there are no statements or conclusions in the
Projections which are based upon or include information known to Holdings or the
Borrower to be misleading in any material respect or which fail to take into
account material information known to Holdings or the Borrower regarding the
matters reported therein. On the Initial Borrowing Date, Holdings and the
Borrower believe that the Projections are reasonable and attainable, it being
recognized by the Lenders, however, that projections as to future events are not
to be viewed as facts and that the actual results during the period or periods
covered by the Projections may differ from the projected results.

 

(e) After giving effect to the Transaction (but for this purpose assuming that
the Transaction and the related financing had occurred prior to December 31,
2006), since

 

69

--------------------------------------------------------------------------------


 

December 31, 2006, there has not occurred any event, change, occurrence,
condition or circumstance which, either individually or in the aggregate has
had, or could reasonably be expected to have, a Material Adverse Effect (or, to
the extent that this representation and warranty is made on the Initial
Borrowing Date, a Company Material Adverse Effect).

 

8.06.        Litigation. There are no actions, suits or proceedings pending or,
to the knowledge of Holdings and the Borrower, threatened that has had, or could
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect (or, to the extent that this representation and warranty
is made on the Initial Borrowing Date, a Company Material Adverse Effect).

 

8.07.        True and Complete Disclosure. All factual information (taken as a
whole) furnished by or on behalf of Holdings or the Borrower in writing to the
Administrative Agent or any Lender (including, without limitation, all
information contained in the Documents) for purposes of or in connection with
this Agreement, the other Documents or any transaction contemplated herein or
therein is, and all other such factual information (taken as a whole) hereafter
furnished by or on behalf of Holdings or the Borrower in writing to the
Administrative Agent or any Lender will be, true and accurate in all material
respects on the date as of which such information is dated or certified and not
incomplete by omitting to state any fact necessary to make such information
(taken as a whole) not misleading in any material respect at such time in light
of the circumstances under which such information was provided, it being
understood and agreed that for purposes of this Section 8.07, such factual
information shall not include the Projections or any Pro Forma financial
information.

 

8.08.        Use of Proceeds; Margin Regulations. (a)  All proceeds of the
Initial Term Loans will be used by the Borrower solely to finance, in part, the
Refinancing and the Acquisition and to pay the fees and expenses incurred in
connection with the Transaction.

 

(b) All proceeds of the Revolving Loans and the Swingline Loans will be used for
the working capital and general corporate purposes of the Borrower and its
Subsidiaries (including to finance Capital Expenditures and Permitted
Acquisitions); provided, however, no part of the proceeds of any Revolving Loans
or Swingline Loans may be used on the Initial Borrowing Date to finance the
Refinancing or the Acquisition or to pay any fees and expenses incurred in
connection with the Transaction.

 

(c) Subject to Section 2.14(a), all proceeds of the Incremental Term Loans will
be used by the Borrower for the working capital and general corporate purposes
of the Borrower and its Subsidiaries (including to finance Capital Expenditures
and Permitted Acquisitions).

 

(d) No part of any Credit Event (or the proceeds thereof) will be used to
purchase or carry any Margin Stock or to extend credit for the purpose of
purchasing or carrying any Margin Stock. Neither the making of any Loan nor the
use of the proceeds thereof nor the occurrence of any other Credit Event will
violate or be inconsistent with the provisions of Regulation T, U or X of the
Board of Governors of the Federal Reserve System.

 

8.09.        Tax Returns and Payments. Each of Holdings and each of its
Subsidiaries has timely filed or caused to be timely filed with the appropriate
taxing authority all federal and

 

70

--------------------------------------------------------------------------------


 

all material state and other material returns, statements, forms and reports for
taxes (the “Returns”) required to be filed by, or with respect to the income,
properties or operations of, Holdings and/or any of its Subsidiaries. The
Returns accurately reflect in all material respects all liability for taxes of
Holdings and its Subsidiaries, as applicable, for the periods covered thereby.
Each of Holdings and each of its Subsidiaries has paid all material taxes and
assessments payable by it, other than those that are being contested in good
faith and adequately disclosed and for which adequate reserves have been
established and fully provided for on the financial statements of Holdings and
its Subsidiaries in accordance with GAAP. There is no action, suit, proceeding,
investigation, audit or claim now pending or, to the knowledge of Holdings,
threatened by any authority regarding any taxes relating to Holdings or any of
its Subsidiaries that has had, or could reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect. As of the Initial
Borrowing Date, neither Holdings nor any of its Subsidiaries has entered into an
agreement or waiver or been requested to enter into an agreement or waiver
extending any statute of limitations relating to the payment or collection of
taxes of Holdings or any of its Subsidiaries, or is aware of any circumstances
that would cause the taxable years or other taxable periods of Holdings or any
of its Subsidiaries not to be subject to the normally applicable statute of
limitations.

 

8.10.        Compliance with ERISA. (a) Except as could not, either individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect: 
(i) each Plan (and each related trust, insurance contract or fund) is in
compliance with its terms and with all applicable laws, including without
limitation ERISA and the Code; (ii) each Plan (and each related trust, if any)
which is intended to be qualified under Section 401(a) of the Code has received
a favorable determination letter from the IRS to the effect that it meets the
requirements of Sections 401(a) and 501(a) of the Code covering all tax law
changes prior to the Economic Growth and Tax Relief Reconciliation Act of 2001
or is comprised of a master or prototype plan that has received a favorable
opinion letter from the IRS; (iii) no Reportable Event has occurred; (iv) no
Plan which is a Multiemployer Plan is insolvent or in reorganization; (v) no
Plan has an Unfunded Current Liability; (vi) no Plan which is subject to Section
412 of the Code or Section 302 of ERISA has an accumulated funding deficiency,
within the meaning of such sections of the Code or ERISA, or has applied for or
received a waiver of an accumulated funding deficiency or an extension of any
amortization period, within the meaning of Section 412 of the Code or Section
303 or 304 of ERISA; (vii) all contributions required to be made with respect to
a Plan have been timely made or have been reflected on the most recent
consolidated balance sheet of Holdings delivered pursuant to this Agreement or
accrued in the accounting records of Holdings and its Subsidiaries; (viii)
neither Holdings nor any Subsidiary of Holdings nor any ERISA Affiliate has
incurred any liability to or on account of a Plan pursuant to Section 515, 4062,
4063, 4064, 4069, 4201, 4204 or 4212 of ERISA or Section 436(f), 4971 or 4975 of
the Code or expects to incur any such liability under any of the foregoing
sections with respect to any Plan; (ix) no condition exists which presents a
material risk to Holdings or any Subsidiary of Holdings or any ERISA Affiliate
of incurring a liability to or on account of a Plan pursuant to the foregoing
provisions of ERISA and the Code; (x) no proceedings have been instituted to
terminate or appoint a trustee to administer any Plan which is subject to Title
IV of ERISA; (xi) no action, suit, proceeding, hearing, audit or investigation
with respect to the administration, operation or the investment of assets of any
Plan (other than routine claims for benefits) is pending, expected or
threatened; (xii) there has been no violation of the applicable requirements of
Section 404 or 405 of ERISA or the exclusive benefit rule under Section 401(a)
of the Code by any fiduciary or disqualified

 

71

--------------------------------------------------------------------------------


 

person with respect to any Plan for which Holdings, any Subsidiary of Holdings
or any ERISA Affiliate may be directly or indirectly liable; (xiii) neither
Holdings or any Subsidiary of Holdings or any ERISA Affiliate has filed, or is
considering filing, an application under the IRS Employee Plans Compliance
Resolution System or the Department of Labor’s Voluntary Fiduciary Correction
Program with respect to any Plan; (xiv) using actuarial assumptions and
computation methods consistent with Part 1 of subtitle E of Title IV of ERISA,
the aggregate liabilities of Holdings and its Subsidiaries and its ERISA
Affiliates to all Plans which are Multiemployer Plans in the event of a complete
withdrawal therefrom, as of the close of the most recent fiscal year of each
such Plan ended prior to the date of the most recent Credit Event, would not be
material; (xv) each group health plan (as defined in Section 607(1) of ERISA or
Section 4980B(g)(2) of the Code) of Holdings, any Subsidiary of Holdings, or any
ERISA Affiliate has at all times been operated in compliance with the provisions
of Part 6 of subtitle B of Title I of ERISA and Section 4980B of the Code; (xvi)
each group health plan (as defined in 45 Code of Federal Regulations Section
160.103) of Holdings, any Subsidiary of Holdings, or any ERISA Affiliate has
been operated in compliance with the provisions of the Health Insurance
Portability and Accountability Act of 1996 and the regulations promulgated
thereunder; (xvii) no lien imposed under the Code or ERISA on the assets of
Holdings or any Subsidiary of Holdings or any ERISA Affiliate exists or is
likely to arise on account of any Plan; (xviii) and Holdings and its
Subsidiaries may cease contributions to or terminate any Plan maintained by any
of them without incurring any liability.

 

(b) Except as could not, either individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect:  each Non-U.S. Plan has been
maintained in compliance with its terms and with the requirements of any and all
applicable laws, statutes, rules, regulations and orders and has been
maintained, where required, in good standing with applicable regulatory
authorities; (ii) all contributions required to be made with respect to a
Non-U.S. Plan have been timely made; (iii) neither Holdings nor any of its
Subsidiaries has incurred any obligation in connection with the termination of,
or withdrawal from, any Non U.S. Plan; and (iv) the present value of the accrued
benefit liabilities (whether or not vested) under each Non-U.S. Plan, determined
as of the end of Holdings’ most recently ended fiscal year on the basis of
actuarial assumptions, each of which is reasonable, did not exceed the current
value of the assets of such Non-U.S. Plan allocable to such benefit liabilities.

 

8.11.        Security Documents. (a)  The provisions of the Security Agreement
are effective to create in favor of the Collateral Agent for the benefit of the
Secured Creditors a legal, valid and enforceable security interest in all right,
title and interest of the Credit Parties in the Security Agreement Collateral
described therein, and the Collateral Agent, for the benefit of the Secured
Creditors, has (or within 10 days following the Initial Borrowing Date will
have) a fully perfected security interest in all right, title and interest in
all of the Security Agreement Collateral described therein to the extent that
the Security Agreement Collateral consists of the type of property in which a
security interest may be perfected by possession, by filing a financing
statement under the UCC as enacted in any relevant jurisdiction or by a filing
of a Grant of Security Interest in the respective form attached to the Security
Agreement in the United States Patent and Trademark Office or in the United
States Copyright Office, in each case as and to the extent provided in the
Security Agreement, subject to no other Liens other than Permitted Liens. The
recordation of (x) the Grant of Security Interest in U.S. Patents and (y) the
Grant of Security Interest in U.S. Trademarks in the respective form attached to
the Security

 

72

--------------------------------------------------------------------------------


 

Agreement, in each case in the United States Patent and Trademark Office,
together with filings on Form UCC-1 made pursuant to the Security Agreement,
will create, as may be perfected by such filings and recordation, a perfected
security interest in the United States trademarks and patents covered by the
Security Agreement, and the recordation of the Grant of Security Interest in
U.S. Copyrights in the form attached to the Security Agreement with the United
States Copyright Office, together with filings on Form UCC-1 made pursuant to
the Security Agreement, will create, as may be perfected by such filings and
recordation, a perfected security interest in the United States copyrights
covered by the Security Agreement.

 

(b) The security interests created under the Pledge Agreement in favor of the
Collateral Agent, as Pledgee, for the benefit of the Secured Creditors,
constitute first priority perfected security interests in the Pledge Agreement
Collateral described in the Pledge Agreement, subject to no security interests
of any other Person. No filings or recordings are required in order to perfect
(or maintain the perfection or priority of) the security interests created in
the Pledge Agreement Collateral under the Pledge Agreement other than with
respect to that portion of the Pledge Agreement Collateral constituting a
“general intangible” under the UCC.

 

(c) After the execution and delivery thereof, each Mortgage creates, as security
for the obligations purported to be secured thereby, a valid and enforceable
perfected security interest in and mortgage lien on the respective Mortgaged
Property in favor of the Collateral Agent (or such other trustee as may be
required or desired under local law) for the benefit of the Secured Creditors,
superior and prior to the rights of all third Persons (except that the security
interest and mortgage lien created on such Mortgaged Property may be subject to
the Permitted Liens related thereto) and subject to no other Liens (other than
Permitted Liens related thereto).

 

8.12.        Properties. All Real Property owned or leased by Holdings or any of
its Subsidiaries as of the Initial Borrowing Date, and the nature of the
interest therein, is set forth in Schedule IV. Each of Holdings and each of its
Subsidiaries has good and marketable title to all material properties (and to
all buildings, fixtures and improvements located thereon) owned by it, including
all material property reflected in the most recent historical balance sheets
referred to in Section 8.05(a) (except as sold or otherwise disposed of since
the date of such balance sheet in the ordinary course of business or as
permitted by the terms of this Agreement), free and clear of all Liens, other
than Permitted Liens. Each of Holdings and each of its Subsidiaries has a valid
leasehold interest in the material properties leased by it free and clear of all
Liens other than Permitted Liens.

 

8.13.        Capitalization. On the Initial Borrowing Date, the authorized
capital stock of Holdings consists of 1,000 shares of common stock, $.01 par
value per share (such authorized shares of common stock, together with any
subsequently authorized shares of common stock of Holdings, “Holdings Common
Stock”), all of which are owned by the Sponsor on such date. All outstanding
shares of capital stock of Holdings have been duly and validly issued, are fully
paid and non-assessable and have been issued free of preemptive rights. Holdings
does not have outstanding any capital stock or other securities convertible into
or exchangeable for its capital stock or any rights to subscribe for or to
purchase, or any options for the purchase of, or any agreement providing for the
issuance (contingent or otherwise) of, or any calls, commitments or claims of
any character relating to, its capital stock or any stock appreciation or
similar rights,

 

73

--------------------------------------------------------------------------------


 

except for (i) options, warrants and rights which may be issued from time to
time to purchase, or which are convertible into, Holdings Common Stock and (ii)
Qualified Preferred Stock of Holdings that may be convertible into Holdings
Common Stock.

 

8.14.        Subsidiaries. On and as of the Initial Borrowing Date, Holdings has
no Subsidiaries other than those Subsidiaries listed on Schedule V (which
Schedule identifies the correct legal name, direct owner, percentage ownership
and jurisdiction of organization of each Subsidiary). All outstanding shares of
Equity Interests of each Subsidiary of Holdings have been duly and validly
issued, are fully paid and non-assessable and have been issued free of
preemptive rights. No Subsidiary of Holdings has outstanding any securities
convertible into or exchangeable for its Equity Interests or outstanding any
right to subscribe for or to purchase, or any options or warrants for the
purchase of, or any agreement providing for the issuance (contingent or
otherwise) of or any calls, commitments or claims of any character relating to,
its Equity Interests or any stock appreciation or similar rights.

 

8.15.        Compliance with Statutes, etc. (a)  Each of Holdings and each of
its Subsidiaries is in compliance with all applicable statutes, regulations and
orders of, and all applicable restrictions imposed by, all governmental bodies,
domestic or foreign, in respect of the conduct of its business and the ownership
of its property (including, without limitation, applicable statutes,
regulations, orders and restrictions relating to environmental standards and
controls), except such noncompliances as could not, either individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.

 

(b) To the extent applicable, each of Holdings and each of its Subsidiaries is
in compliance, in all material respects, with (i) the Trading with the Enemy
Act, as amended, and each of the foreign assets control regulations of the
United States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended)
and any other enabling legislation or executive order relating thereto, and (ii)
the Patriot Act.

 

8.16.        Investment Company Act. Neither Holdings nor any of its
Subsidiaries is an “investment company” or a company “controlled” by an
“investment company,” within the meaning of the Investment Company Act of 1940,
as amended.

 

8.17.        Environmental Matters. (a)  Each of Holdings and each of its
Subsidiaries is in compliance with all applicable Environmental Laws and the
requirements of any permits issued under such Environmental Laws. There are no
pending or, to the knowledge of Holdings and the Borrower, threatened
Environmental Claims against Holdings or any of its Subsidiaries or any Real
Property owned, leased or operated by Holdings or any of its Subsidiaries
(including any such claim arising out of the ownership, lease or operation by
Holdings or any of its Subsidiaries of any Real Property formerly owned, leased
or operated by Holdings or any of its Subsidiaries but no longer owned, leased
or operated by Holdings or any of its Subsidiaries). There are no facts,
circumstances, conditions or occurrences with respect to the business or
operations of Holdings or any of its Subsidiaries, or any Real Property owned,
leased or operated by Holdings or any of its Subsidiaries (including any Real
Property formerly owned, leased or operated by Holdings or any of its
Subsidiaries but no longer owned, leased or operated by Holdings or any of its
Subsidiaries) or, to the knowledge of Holdings and the Borrower, any property
adjoining or adjacent to any such Real Property that could be reasonably
expected (i) to

 

74

--------------------------------------------------------------------------------


 

form the basis of an Environmental Claim against Holdings or any of its
Subsidiaries or any Real Property owned, leased or operated by Holdings or any
of its Subsidiaries or (ii) to cause any Real Property owned, leased or operated
by Holdings or any of its Subsidiaries to be subject to any restrictions on the
ownership, lease, occupancy or transferability of such Real Property by Holdings
or any of its Subsidiaries under any applicable Environmental Law.

 

(b) Hazardous Materials have not at any time been generated, used, treated or
stored on, or transported to or from, or Released on or from, any Real Property
owned, leased or operated by the Borrower or any of its Subsidiaries or, to the
knowledge of Holdings and the Borrower, any property adjoining or adjacent to
any Real Property, where such generation, use, treatment, storage,
transportation or Release has violated or could be reasonably expected to
violate any applicable Environmental Law or give rise to an Environmental Claim.

 

(c) Notwithstanding anything to the contrary in this Section 8.17, the
representations and warranties made in this Section 8.17 shall be untrue only if
the effect of any or all conditions, violations, claims, restrictions, failures
and noncompliances of the types described above could, either individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.

 

8.18.        Employment and Labor Relations. Neither Holdings nor any of its
Subsidiaries is engaged in any unfair labor practice that could reasonably be
expected, either individually or in the aggregate, to have a Material Adverse
Effect. There is (i) no unfair labor practice complaint pending against Holdings
or any of its Subsidiaries or, to the knowledge of Holdings, threatened against
any of them, before the National Labor Relations Board, and no grievance or
arbitration proceeding arising out of or under any collective bargaining
agreement is so pending against Holdings or any of its Subsidiaries or, to the
knowledge of Holdings, threatened against any of them, (ii) no strike, labor
dispute, slowdown or stoppage pending against Holdings or any of its
Subsidiaries or, to the knowledge of Holdings, threatened against Holdings or
any of its Subsidiaries, (iii)  no equal employment opportunity charges or other
claims of employment discrimination are pending or, to Holdings’ knowledge,
threatened against Holdings or any of its Subsidiaries, and (iv) no wage and
hour department investigation has been made of Holdings or any of its
Subsidiaries, except (with respect to any matter specified in clauses (i)
through (iv) above, either individually or in the aggregate) such as could not
reasonably be expected to have a Material Adverse Effect.

 

8.19.        Intellectual Property, etc. Each of Holdings and each of its
Subsidiaries owns or has the right to use all the patents, trademarks, permits,
domain names, service marks, trade names, copyrights, licenses, franchises,
inventions, trade secrets, proprietary information and know-how of any type,
whether or not written (including, but not limited to, rights in computer
programs and databases) and formulas, or rights with respect to the foregoing,
and has obtained assignments of all leases, licenses and other rights of
whatever nature, necessary for the present conduct of its business, without any
known conflict with the rights of others which, or the failure to own or have
which, as the case may be, could reasonably be expected, either individually or
in the aggregate, to have a Material Adverse Effect.

 

8.20.        Indebtedness. Schedule VI sets forth a list of all Indebtedness
(including Contingent Obligations) of Holdings and its Subsidiaries as of the
Initial Borrowing Date and

 

75

--------------------------------------------------------------------------------


 

which is to remain outstanding after giving effect to the Transaction (excluding
the Loans and the Letters of Credit, the “Existing Indebtedness”), in each case
showing the aggregate principal amount thereof and the name of the respective
borrower and any Credit Party or any of its Subsidiaries which directly or
indirectly guarantees such debt.

 

8.21.        Insurance. Schedule VII sets forth a listing of all insurance
maintained by Holdings and its Subsidiaries as of the Initial Borrowing Date,
with the amounts insured (and any deductibles) set forth therein.

 

8.22.        Representations and Warranties in Acquisition Agreement. All
representations and warranties set forth in the Acquisition Agreement were true
and correct in all material respects at the time as of which such
representations and warranties were made (or deemed made) and shall be true and
correct in all material respects as of the Initial Borrowing Date as if such
representations or warranties were made on and as of such date (it being
understood and agreed that any such representation or warranty which by its
terms is made as of a specified date shall be true and correct in all material
respects as of such specified date (but, in each case, only to the extent that
the Borrower (or an Affiliate thereof) has the right to terminate its
obligations under the Acquisition Agreement as a result of a breach of such
representations and determined without regard to whether any notice is required
to be delivered in connection therewith)).

 

SECTION 9.   Affirmative Covenants. Each of Holdings and the Borrower hereby
covenants and agrees that on and after the Effective Date and until the Total
Commitment and all Letters of Credit have terminated and the Loans, Notes and
Unpaid Drawings (in each case together with interest thereon), Fees and all
other Obligations (other than indemnities described in Section 13.13 which are
not then due and payable) incurred hereunder and thereunder, are paid in full:

 

9.01.        Information Covenants. Holdings will furnish to each Lender:

 

(a) Monthly Reports. Within 30 days after the end of each fiscal month of
Holdings (other than the last fiscal month of any fiscal quarter of Holdings and
commencing with Holdings’ fiscal month ending October 31, 2007), an executive
summary report (in form reasonably acceptable to the Administrative Agent) of
the consolidated statements of income of, and the aggregate amount of Capital
Expenditures made by, Holdings and its Subsidiaries for such fiscal month and
for the elapsed portion of the fiscal year ended with the last day of such
fiscal month and the amount of the consolidated cash balances of Holdings and
its Subsidiaries as of the last day of such fiscal month, in each case setting
forth comparative figures for the corresponding fiscal month in the prior fiscal
year, all of which shall be certified by an Authorized Officer of Holdings that
they fairly present in all material respects in accordance with GAAP the
financial condition of Holdings and its Subsidiaries as of the dates indicated
and the results of their operations for the periods indicated, subject to normal
year-end audit adjustments and the absence of footnotes.

 

(b) Quarterly Financial Statements. Within 45 days after the close of each of
the first three quarterly accounting periods in each fiscal year of Holdings
(commencing

 

76

--------------------------------------------------------------------------------


 

with Holdings’ fiscal quarter ending March 31, 2008), (i) the consolidated
balance sheet of Holdings and its Subsidiaries as at the end of such quarterly
accounting period and the related consolidated statements of income and retained
earnings and statement of cash flows for such quarterly accounting period and
for the elapsed portion of the fiscal year ended with the last day of such
quarterly accounting period, in each case setting forth comparative figures for
the corresponding quarterly accounting period in the prior fiscal year and, for
all fiscal quarters ending on or prior to December 31, 2009, comparable budgeted
figures for such quarterly accounting period as set forth in the respective
budget delivered prior to the date hereof or pursuant to Section 9.01(d) (as
applicable), all of which shall be certified by an Authorized Officer of
Holdings that they fairly present in all material respects in accordance with
GAAP the financial condition of Holdings and its Subsidiaries as of the dates
indicated and the results of their operations for the periods indicated, subject
to normal year-end audit adjustments and the absence of footnotes, and (ii)
management’s discussion and analysis of the important operational and financial
developments during such quarterly accounting period.

 

(c) Annual Financial Statements. Within 90 days after the close of each fiscal
year of Holdings (commencing with Holdings’ fiscal year ending December 31,
2007), (i) the consolidated balance sheet of Holdings and its Subsidiaries as at
the end of such fiscal year and the related consolidated statements of income
and retained earnings and statement of cash flows for such fiscal year setting
forth comparative figures for the preceding fiscal year and certified by
Rothstein, Kass & Company, PC or an independent certified public accountants of
recognized national standing reasonably acceptable to the Administrative Agent
(which certification shall be without a “going concern” or like qualification or
exception and without any qualification or exception as to scope of audit),
together with a report of such accounting firm, which audit and report shall be
conducted and prepared in accordance with generally accepted auditing standards,
and (ii) management’s discussion and analysis of the important operational and
financial developments during such fiscal year.

 

(d) Budgets. No later than 60 days following the first day of each fiscal year
of Holdings (commencing with Holdings’ fiscal ending December 31, 2008), a
budget in form reasonably satisfactory to the Administrative Agent (including
budgeted statements of income, sources and uses of cash and balance sheets for
Holdings and its Subsidiaries on a consolidated basis) (i) (A) in respect of
Holdings’ fiscal year ending December 31, 2008, for each of the four quarters of
such fiscal year prepared in detail, and (B) in respect of each fiscal year
thereafter, for such fiscal year prepared in detail, and (in each case) (ii) for
the three immediately succeeding fiscal years prepared in summary form, in each
case, setting forth, with appropriate discussion, the principal assumptions upon
which such budget is based and a statement by an Authorized Officer of Holdings
to the effect that the budget is a reasonable estimate for the periods covered
thereby.

 

(e) Officer’s Certificates. At the time of the delivery of the financial
statements provided for in Sections 9.01(b) and (c), a compliance certificate
from an Authorized Officer of Holdings in the form of Exhibit J certifying on
behalf of Holdings that, to such officer’s knowledge, no Default or Event of
Default has occurred and is continuing or, if any Default or Event of Default
has occurred and is continuing,

 

77

--------------------------------------------------------------------------------


 

specifying the nature and extent thereof, which certificate shall (i) set forth
in reasonable detail the calculations required to establish whether Holdings and
its Subsidiaries were in compliance with the provisions of this Agreement
referred to in such Exhibit J at the end of such fiscal quarter or year, as the
case may be, (ii) if delivered with the financial statements required by Section
9.01(c) (commencing with Holdings’ fiscal year ending December 31, 2008), set
forth in reasonable detail the amount of (and the calculations required to
establish the amount of) Excess Cash Flow for the respective Excess Cash Payment
Period, and (iii) certify that there have been no changes to Annexes A through F
of the Security Agreement and Annexes A through G of the Pledge Agreement, in
each case since the Initial Borrowing Date or, if later, since the date of the
most recent certificate delivered pursuant to this Section 9.01(e), or if there
have been any such changes, a list in reasonable detail of such changes (but, in
each case with respect to this clause (iii), only to the extent that such
changes are required to be reported to the Collateral Agent pursuant to the
terms of such Security Documents) and whether Holdings and the other Credit
Parties have otherwise taken all actions required to be taken by them pursuant
to such Security Documents in connections with any such changes.

 

(f) Notice of Default, Litigation and Material Adverse Effect. Promptly after
any officer of Holdings or any of its Subsidiaries obtains knowledge thereof,
notice of (i) the occurrence of any event which constitutes a Default or an
Event of Default, (ii) any litigation or governmental investigation or
proceeding pending against Holdings or any of its Subsidiaries which, either
individually or in the aggregate, has had, or could reasonably be expected to
have, a Material Adverse Effect or (iii) any other event, change or circumstance
that has had, or could reasonably be expected to have, a Material Adverse
Effect.

 

(g) Other Reports and Filings. Promptly after the filing or delivery thereof,
copies of all financial information, proxy materials and reports, if any, which
Holdings or any of its Subsidiaries shall publicly file with the Securities and
Exchange Commission or any successor thereto (the “SEC”) or deliver to holders
(or any trustee, agent or other representative therefor) of its material
Indebtedness pursuant to the terms of the documentation governing such
Indebtedness.

 

(h) Environmental Matters. Promptly after any officer of Holdings or any of its
Subsidiaries obtains knowledge thereof, notice of one or more of the following
environmental matters to the extent that such environmental matters, either
individually or when aggregated with all other such environmental matters, could
reasonably be expected to have a Material Adverse Effect:

 

(i) any pending or threatened Environmental Claim against Holdings or any of its
Subsidiaries or any Real Property owned, leased or operated by Holdings or any
of its Subsidiaries;

 

(ii) any condition or occurrence on or arising from any Real Property owned,
leased or operated by Holdings or any of its Subsidiaries that (a) results in
noncompliance by Holdings or any of its Subsidiaries with any applicable

 

78

--------------------------------------------------------------------------------


 

Environmental Law or (b) could reasonably be expected to form the basis of an
Environmental Claim against Holdings or any of its Subsidiaries or any such Real
Property;

 

(iii) any condition or occurrence on any Real Property owned, leased or operated
by Holdings or any of its Subsidiaries that could reasonably be expected to
cause such Real Property to be subject to any restrictions on the ownership,
lease, occupancy, use or transferability by Holdings or any of its Subsidiaries
of such Real Property under any Environmental Law; and

 

(iv) the taking of any removal or remedial action in response to the actual or
alleged presence of any Hazardous Material on any Real Property owned, leased or
operated by Holdings or any of its Subsidiaries as required by any Environmental
Law or any governmental or other administrative agency; provided that in any
event Holdings shall deliver to each Lender all notices received by Holdings or
any of its Subsidiaries from any government or governmental agency under, or
pursuant to, CERCLA which identify Holdings or any of its Subsidiaries as
potentially responsible parties for remediation costs or which otherwise notify
Holdings or any of its Subsidiaries of potential liability under CERCLA.

 

All such notices shall describe in reasonable detail the nature of the claim,
investigation, condition, occurrence or removal or remedial action and Holdings’
or such Subsidiary’s response thereto.

 

(i) Other Information. From time to time, such other information or documents
(financial or otherwise) with respect to Holdings or any of its Subsidiaries as
the Administrative Agent or any Lender may reasonably request.

 

Notwithstanding the foregoing, the obligations in clauses (b) and (c) of this
Section 9.01 (except for any comparison to budget) may be satisfied with respect
to financial information of Holdings and its Subsidiaries by furnishing
Holdings’ Form 10-K or 10-Q, as applicable, filed with (and in accordance with
the requirements of) the SEC.

 

9.02.        Books, Records and Inspections. Holdings will, and will cause each
of its Subsidiaries to, keep proper books of record and accounts in which full,
true and correct entries in conformity with GAAP and all requirements of law
shall be made of all dealings and transactions in relation to its business and
activities. Holdings will, and will cause each of its Subsidiaries to, permit
officers and designated representatives of the Administrative Agent or any
Lender to visit and inspect, under guidance of officers of Holdings or such
Subsidiary, any of the properties of Holdings or such Subsidiary, and to examine
the books of account of Holdings or such Subsidiary and discuss the affairs,
finances and accounts of Holdings or such Subsidiary with, and be advised as to
the same by, its and their officers and independent accountants, all upon
reasonable prior notice and at such reasonable times and intervals and to such
reasonable extent as the Administrative Agent or any such Lender may reasonably
request; provided, however, the Administrative Agent or such Lender shall notify
Holdings prior to any

 

79

--------------------------------------------------------------------------------


 

contact with such accountants and shall give Holdings the opportunity to
participate in such discussions.

 

9.03.        Maintenance of Property; Insurance. (a)  Holdings will, and will
cause each of its Subsidiaries to, (i) keep all property necessary to the
business of Holdings and its Subsidiaries in good working order and condition,
ordinary wear and tear excepted and subject to the occurrence of casualty
events, (ii) maintain with financially sound and reputable insurance companies
insurance on all such property and against all such risks as is consistent and
in accordance with industry practice for companies similarly situated owning
similar properties and engaged in similar businesses as Holdings and its
Subsidiaries, and (iii) furnish to the Administrative Agent, upon its request
therefor, full information as to the insurance carried.

 

(b) Holdings will, and will cause each of its Subsidiaries to, at all times keep
its property insured in favor of the Collateral Agent, and all policies or
certificates (or certified copies thereof) with respect to such insurance (and
any other insurance maintained by Holdings and/or such Subsidiaries) (i) shall
be endorsed to the Collateral Agent’s satisfaction for the benefit of the
Collateral Agent (including, without limitation, by naming the Collateral Agent
as loss payee and/or additional insured), (ii) shall state that such insurance
policies shall not be canceled without at least 30 days’ prior written notice
thereof by the respective insurer to the Collateral Agent, (iii) shall provide
that the respective insurers irrevocably waive any and all rights of subrogation
with respect to the Collateral Agent and the other Secured Creditors, and (iv)
shall be deposited with the Collateral Agent.

 

(c) If Holdings or any of its Subsidiaries shall fail to maintain insurance in
accordance with this Section 9.03, or if Holdings or any of its Subsidiaries
shall fail to so endorse and deposit all policies or certificates with respect
thereto, the Administrative Agent shall have the right (but shall be under no
obligation) to procure such insurance and Holdings agrees to reimburse the
Administrative Agent for all costs and expenses of procuring such insurance.

 

9.04.        Existence; Franchises. Holdings will, and will cause each of its
Subsidiaries to, (i) do or cause to be done, all things necessary to preserve
and keep in full force and effect its existence and (ii) take all action to
maintain its rights, franchises, licenses, permits, copyrights, trademarks and
patents; provided, however, that nothing in this Section 9.04 shall (x) prevent
sales of assets and other transactions by Holdings or any of its Subsidiaries in
accordance with Section 10.02, (y) prevent the withdrawal by Holdings or any of
its Subsidiaries of its qualification as a foreign Company in any jurisdiction
if such withdrawal could not, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect or (z) require the
preservation of any rights, franchises, licenses, permits, copyrights,
trademarks or patents if the failure to preserve same could not, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

9.05.        Compliance with Statutes, etc. Holdings will, and will cause each
of its Subsidiaries to, comply with all applicable statutes, regulations and
orders of, and all applicable restrictions imposed by, all governmental bodies,
domestic or foreign, in respect of the conduct of its business and the ownership
of its property (including applicable Environmental Laws),

 

80

--------------------------------------------------------------------------------


 

except such noncompliances as could not, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

9.06.        Compliance with Environmental Laws. (a)  Holdings will comply, and
will cause each of its Subsidiaries to comply, with all Environmental Laws and
permits applicable to, or required by, the ownership, lease or use of its Real
Property now or hereafter owned, leased or operated by Holdings or any of its
Subsidiaries, except such noncompliances as could not, either individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect, and
will promptly pay or cause to be paid all costs and expenses incurred in
connection with such compliance, and will keep or cause to be kept all such Real
Property free and clear of any Liens imposed pursuant to such Environmental Laws
other than Permitted Liens related thereto. Holdings will, and will cause each
of its Subsidiaries to, generate, use, treat, store, Release and dispose of
Hazardous Materials on any Real Property now or hereafter owned, leased or
operated by the Borrower or any of its Subsidiaries, and transport or cause the
transportation of Hazardous Materials to or from any such Real Property, in
compliance with all applicable Environmental Laws and as required in connection
with the normal operation, use and maintenance of the business or operations of
the Borrower or any of its Subsidiaries, except for such generation, use,
treatment, storage, Release, disposal or transportation that, either
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.

 

(b) (i) After the receipt by the Administrative Agent or any Lender of any
notice of the type described in Section 9.01(h), (ii) at any time that Holdings
or any of its Subsidiaries are not in compliance with Section 9.06(a) or (iii)
in the event that the Administrative Agent or the Lenders have exercised any of
the remedies pursuant to the last paragraph of Section 11, Holdings will
provide, at the sole expense of Holdings and at the request of the
Administrative Agent, an environmental site assessment report concerning any
Real Property owned, leased or operated by Holdings or any of its Subsidiaries,
prepared by an environmental consulting firm reasonably approved by the
Administrative Agent, indicating the presence or absence of Hazardous Materials
and the potential cost of any removal or remedial action in connection with such
Hazardous Materials on such Real Property. If Holdings fails to provide the same
within 30 days after such request was made, the Administrative Agent may order
the same, the cost of which shall be borne by Holdings, and the Borrower shall
grant and hereby grant to the Administrative Agent and the Lenders and their
respective agents access to such Real Property and specifically grant the
Administrative Agent and the Lenders an irrevocable non-exclusive license,
subject to the rights of tenants, to undertake such an assessment at any
reasonable time upon reasonable notice to Holdings, all at the sole expense of
the Borrower.

 

9.07.        ERISA. (a)  As soon as possible and, in any event, within ten (10)
days after Holdings, any Subsidiary of Holdings or any ERISA Affiliate knows or
has reason to know of the occurrence of any of the following ERISA matters to
the extent that such ERISA matters, either individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect, Holdings will
deliver to each of the Lenders a certificate of an Authorized Officer of
Holdings setting forth the full details as to such occurrence and the action, if
any, that Holdings, such Subsidiary or such ERISA Affiliate is required or
proposes to take, together with any notices required or proposed to be given or
filed by Holdings, such Subsidiary, the Plan administrator or such ERISA
Affiliate to or with the PBGC or any other government agency, or a

 

81

--------------------------------------------------------------------------------


 

Plan participant and any notices received by Holdings, such Subsidiary or ERISA
Affiliate from the PBGC or any other government agency, or a Plan participant
with respect thereto:  that a Reportable Event has occurred (except to the
extent that Holdings has previously delivered to each of the Lenders a
certificate and notices (if any) concerning such event pursuant to the next
clause hereof); that a contributing sponsor (as defined in Section 4001(a)(13)
of ERISA) of a Plan subject to Title IV of ERISA is subject to the advance
reporting requirement of PBGC Regulation Section 4043.61 (without regard to
subparagraph (b)(1) thereof), and an event described in subsection .62, .63,
.64, .65, .66, .67 or .68 of PBGC Regulation Section 4043 is reasonably expected
to occur with respect to such Plan within the following 30 days; that an
accumulated funding deficiency, within the meaning of Section 412 of the Code or
Section 302 of ERISA, has been incurred or an application may be or has been
made for a waiver or modification of the minimum funding standard (including any
required installment payments) or an extension of any amortization period under
Section 412 of the Code or Section 303 or 304 of ERISA with respect to a Plan;
that any contribution required to be made with respect to a Plan or Non-U.S.
Plan has not been timely made; that a Plan has been or may be terminated,
reorganized, partitioned or declared insolvent under Title IV of ERISA; that a
Plan has an Unfunded Current Liability; that proceedings may be or have been
instituted to terminate or appoint a trustee to administer a Plan which is
subject to Title IV of ERISA; that a proceeding has been instituted pursuant to
Section 515 of ERISA to collect a delinquent contribution to a Plan; that
Holdings, any Subsidiary of Holdings or any ERISA Affiliate may be directly or
indirectly liable for a violation of the applicable requirements of Section 404
or 405 of ERISA or the exclusive benefit rule under Section 401(a) of the Code
by any fiduciary or disqualified person with respect to any Plan; that Holdings,
any Subsidiary of Holdings or any ERISA Affiliate will or may incur any
liability (including any indirect, contingent, or secondary liability) to or on
account of the termination of or withdrawal from a Plan under Section 4062,
4063, 4064, 4069, 4201, 4204 or 4212 of ERISA or with respect to a Plan under
Section 436(f), 4971, 4975 or 4980 of the Code or Section 409, 502(i) or 502(l)
of ERISA with respect to a group health plan (as defined in Section 607(1) of
ERISA, Section 4980B(g)(2) of the Code or 45 Code of Federal Regulations Section
160.103) under Section 4980B of the Code and/or the Health Insurance Portability
and Accountability Act of 1996; or that Holdings or any Subsidiary of Holdings
may incur any liability pursuant to any employee welfare benefit plan (as
defined in Section 3(1) of ERISA) that provides benefits to retired employees or
other former employees (other than as required by Section 601 of ERISA) or any
Plan or Non-U.S. Plan. Holdings also will deliver to each of the Lenders copies
of any records, documents or other information that must be furnished to the
PBGC with respect to any Plan pursuant to Section 4010 of ERISA. Upon request of
any Lender, Holdings will deliver to the requesting Lender (i) a copy of each
funding waiver request filed with the IRS or any other government agency with
respect to any Plan and all communications received by Holdings, any Subsidiary
of Holdings or any ERISA Affiliate from the IRS and (ii) a complete copy of the
annual report (on IRS Form 5500-series) of each Plan (including, to the extent
required, the related financial and actuarial statements and opinions and other
supporting statements, certifications, schedules and information) required to be
filed with the IRS. In addition to any certificates or notices delivered to each
of the Lenders pursuant to the first sentence hereof, copies of annual reports
and any material records, documents or other information required to be
furnished to the PBGC or any other government agency, and any material notices
received by Holdings, any Subsidiary of Holdings or any ERISA Affiliate with
respect to any Plan or Non-U.S. Plan shall be delivered to the Lenders no

 

82

--------------------------------------------------------------------------------


 

later than ten (10) days after the date such annual report has been filed with
the IRS or such records, documents and/or information has been furnished to the
PBGC or any other government agency or such notice has been received by
Holdings, the Subsidiary or the ERISA Affiliate, as applicable.

 

(b) Holdings and each of its applicable Subsidiaries shall ensure that all
Non-U.S. Plans administered by it or into which it makes payments obtains or
retains (as applicable) registered status under and as required by applicable
law and is administered in a timely manner in all respects in compliance with
all applicable laws except where the failure to do any of the foregoing, either
individually or in the aggregate, could not be reasonably be expected to result
in a Material Adverse Effect.

 

9.08.        End of Fiscal Years; Fiscal Quarters. Holdings will cause (i) its
and each of its Domestic Subsidiaries’ fiscal years to end on December 31 of
each calendar year and (ii) its and each of its Domestic Subsidiaries’ fiscal
quarters to end on March 31, June 30, September 30 and December 31 of each
calendar year.

 

9.09.        Performance of Obligations. Holdings will, and will cause each of
its Subsidiaries to, perform all of its obligations under the terms of each
mortgage, indenture, security agreement, loan agreement or credit agreement and
each other agreement, contract or instrument by which it is bound, except such
non-performances as could not, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

9.10.        Payment of Taxes. Holdings will pay and discharge, and will cause
each of its Subsidiaries to pay and discharge, all material taxes, assessments
and governmental charges or levies imposed upon it or upon its income or profits
or upon any properties belonging to it, in each case on a timely basis, and all
lawful claims which, if unpaid, might become a Lien or charge upon any
properties of Holdings or any of its Subsidiaries not otherwise permitted under
Section 10.01(i); provided that neither Holdings nor any of its Subsidiaries
shall be required to pay any such tax, assessment, charge, levy or claim which
is being contested in good faith and by proper proceedings if it has maintained
adequate reserves with respect thereto in accordance with GAAP.

 

9.11.        Use of Proceeds. The Borrower will use the proceeds of the Loans
only as provided in Section 8.08.

 

9.12.        Additional Security; Further Assurances; etc. (a)  Holdings will,
and will cause each other Credit Party to, grant to the Collateral Agent for the
benefit of the Secured Creditors security interests and Mortgages in such assets
and Real Property of the Borrower and such other Credit Party that are acquired
after the Initial Borrowing Date as may be reasonably requested from time to
time by the Administrative Agent or the Required Lenders (collectively, the
“Additional Security Documents”). All such security interests and Mortgages
shall be granted pursuant to documentation reasonably satisfactory in form and
substance to the Collateral Agent and shall constitute valid and enforceable
first priority perfected security interests, hypothecations and Mortgages
superior to and prior to the rights of all third Persons and enforceable against
third parties and subject to no other Liens except for Permitted Liens. The
Additional Security Documents or instruments related thereto shall have been
duly recorded

 

83

--------------------------------------------------------------------------------


 

or filed in such manner and in such places as are required by law to establish,
perfect, preserve and protect the Liens in favor of the Collateral Agent
required to be granted pursuant to the Additional Security Documents and all
taxes, fees and other charges payable in connection therewith shall have been
paid in full. Notwithstanding the foregoing, this Section 9.12(a) shall not
apply to (and Holdings and its Subsidiaries shall not be required to grant a
Mortgage in) any Real Property the Fair Market Value of which (including for
this purpose, without limitation, all land, improvements and fixtures) is less
than $250,000.

 

(b) Holdings will, and will cause each of the other Credit Parties to, at the
expense of Holdings, make, execute, endorse, acknowledge, file and/or deliver to
the Collateral Agent from time to time such vouchers, invoices, schedules,
confirmatory assignments, conveyances, financing statements, transfer
endorsements, powers of attorney, certificates, real property surveys, reports,
landlord waivers, bailee agreements, control agreements and other assurances or
instruments and take such further steps relating to the Collateral covered by
any of the Security Documents as the Collateral Agent may reasonably require.
Furthermore, Holdings will, and will cause the other Credit Parties that are
Subsidiaries of Holdings to, deliver to the Collateral Agent such opinions of
counsel, title insurance and other related documents as may be reasonably
requested by the Administrative Agent to assure itself that this Section 9.12
has been complied with.

 

(c) If the Administrative Agent or the Required Lenders reasonably determine
that they are required by law or regulation to have appraisals prepared in
respect of any Real Property of Holdings and the other Credit Parties
constituting Collateral, Holdings will, at its own expense, provide to the
Administrative Agent appraisals which satisfy the applicable requirements of the
Real Estate Appraisal Reform Amendments of the Financial Institution Reform,
Recovery and Enforcement Act of 1989, as amended, and which shall otherwise be
in form and substance reasonably satisfactory to the Administrative Agent.

 

(d) Holdings agrees that each action required by clauses (a) through (c) of this
Section 9.12 shall be completed as soon as possible, but in no event later than
60 days after such action is required to be taken or is requested to be taken by
the Administrative Agent or the Required Lenders; provided that, in no event
will Holdings or any of its Subsidiaries be required to take any action, other
than using its commercially reasonable efforts, to obtain consents from third
parties with respect to its compliance with this Section 9.12.

 

9.13.        Ownership of Subsidiaries; etc. Except as otherwise permitted by
Section 10.05(xvi) or (xvii) or pursuant to a Permitted Acquisition consummated
in accordance with the terms hereof, Holdings will, and will cause each of its
Subsidiaries to, own 100% of the Equity Interests of each of their Subsidiaries
(other than directors’ qualifying shares to the extent required by applicable
law).

 

9.14.        Interest Rate Protection. No later than 90 days following the
Initial Borrowing Date, the Borrower will enter into (and thereafter maintain
through at least January 31, 2011) one or more Interest Rate Protection
Agreements mutually acceptable to the Borrower and the Administrative Agent and
establishing a fixed or maximum interest rate reasonably acceptable to the
Administrative Agent for an aggregate notional principal amount

 

84

--------------------------------------------------------------------------------


 

equal to at least 40% of the aggregate principal amount of all Initial Term
Loans incurred on the Initial Borrowing Date.

 

9.15.        Permitted Acquisitions. (a)  Subject to the provisions of this
Section 9.15 and the requirements contained in the definition of Permitted
Acquisition, the Borrower and each Wholly-Owned Domestic Subsidiary of the
Borrower which is a Subsidiary Guarantor may from time to time effect Permitted
Acquisitions, so long as (in each case except to the extent the Required Lenders
otherwise specifically agree in writing in the case of a specific Permitted
Acquisition):  (i) no Default or Event of Default shall have occurred and be
continuing at the time of the consummation of the proposed Permitted Acquisition
or immediately after giving effect thereto; (ii) the Borrower shall have given
to the Administrative Agent and the Lenders at least 10 Business Days’ prior
written notice of any Permitted Acquisition (or such shorter period of time as
may be reasonably acceptable to the Administrative Agent), which notice shall
describe in reasonable detail the principal terms and conditions of such
Permitted Acquisition; (iii) calculations are made by the Borrower with respect
to the financial covenant contained in Section 10.07 for the respective
Calculation Period on a Pro Forma Basis as if the respective Permitted
Acquisition (as well as all other Permitted Acquisitions theretofore consummated
after the first day of such Calculation Period) had occurred on the first day of
such Calculation Period, and such calculations shall show that such financial
covenant would have been complied with on the last day of such Calculation
Period; (iv) all representations and warranties contained herein and in the
other Credit Documents shall be true and correct in all material respects with
the same effect as though such representations and warranties had been made on
and as of the date of such Permitted Acquisition (both before and after giving
effect thereto), unless stated to relate to a specific earlier date, in which
case such representations and warranties shall be true and correct in all
material respects as of such earlier date; (v) the Aggregate Consideration
payable for the proposed Permitted Acquisition, when added to the Aggregate
Consideration paid or payable for all other Permitted Acquisitions theretofore
consummated, shall not exceed $5,000,000, of which no more than $1,000,000 may
be spent in any fiscal year of Holdings; (vi) immediately before and after
giving effect to such Permitted Acquisition, the Total Unutilized Revolving Loan
Commitment shall equal or exceed $5,000,000; and (vii) the Borrower shall have
delivered to the Administrative Agent and each Lender a certificate executed by
an Authorized Officer, certifying to the best of such officer’s knowledge,
compliance with the requirements of preceding clauses (i) through (vi),
inclusive, and containing the calculations (in reasonable detail) required by
preceding clauses (iii), (v) and (vi).

 

(b) At the time of each Permitted Acquisition involving the creation or
acquisition of a Subsidiary, or the acquisition of capital stock or other Equity
Interest of any Person, the capital stock or other Equity Interests thereof
created or acquired in connection with such Permitted Acquisition shall be
pledged for the benefit of the Secured Creditors pursuant to (and to the extent
required by) the Pledge Agreement.

 

(c) Holdings will cause each Subsidiary which is formed to effect, or is
acquired pursuant to, a Permitted Acquisition to comply with, and to execute and
deliver all of the documentation as and to the extent required by, Sections 9.12
and 10.12, to the reasonable satisfaction of the Administrative Agent.

 

85

--------------------------------------------------------------------------------


 

(d) The consummation of each Permitted Acquisition shall be deemed to be a
representation and warranty by Holdings and the Borrower that the certifications
pursuant to this Section 9.15 are true and correct and that all conditions
thereto have been satisfied (or waived by the Required Lenders in accordance
with the terms of this Agreement) and that same is permitted in accordance with
the terms of this Agreement, which representation and warranty shall be deemed
to be a representation and warranty for all purposes hereunder, including,
without limitation, Sections 8 and 11.

 

9.16.                 Foreign Subsidiaries Security. In the event that there is
a change in the relevant sections of the Code or the regulations, rules,
rulings, notices or other official pronouncements issued or promulgated
thereunder, with respect to any Foreign Subsidiary of the Borrower which has not
already had all of its Equity Interests pledged pursuant to the Pledge Agreement
to secure all of the Obligations (as defined in the Pledge Agreement) that a
pledge of more than 66% of the total combined voting power of all classes of
Equity Interests of such Foreign Subsidiary entitled to vote could not
reasonably be expected to cause the undistributed earnings of such Foreign
Subsidiary as determined for Federal income tax purposes to be treated as a
deemed dividend to such Foreign Subsidiary’s United States parent for Federal
income tax purposes, then, at the request of the Administrative Agent or the
Required Lenders, that portion of such Foreign Subsidiary’s outstanding Equity
Interests so issued by such Foreign Subsidiary and owned by a Credit Party, in
each case not theretofore pledged pursuant to the Pledge Agreement to secure all
of the Obligations (as defined in the Pledge Agreement), shall be pledged to the
Collateral Agent for the benefit of the Secured Creditors pursuant to the Pledge
Agreement (or another pledge agreement in substantially similar form, if
needed).

 

9.17.                           Contributions. (a) Holdings will, upon its
receipt thereof, contribute as a cash common equity contribution to the capital
of the Borrower, any cash proceeds received by Holdings from any asset sale, any
incurrence of Indebtedness, any Recovery Event, any sale or issuance of its
equity, any cash capital contributions or any tax refunds.

 

(b) The Borrower will use the proceeds of all equity contributions received by
it from Holdings as provided in the relevant clause of Section 5.02 to the
extent required to be so applied.

 

SECTION 10.                          Negative Covenants. Each of Holdings and
the Borrower hereby covenants and agrees that on and after the Effective Date
and until the Total Commitment and all Letters of Credit have terminated and the
Loans, Notes and Unpaid Drawings (in each case, together with interest thereon),
Fees and all other Obligations (other than any indemnities described in
Section 13.13 which are not then due and payable) incurred hereunder and
thereunder, are paid in full:

 

10.01.                  Liens. Holdings will not, and will not permit any of its
Subsidiaries to, create, incur, assume or suffer to exist any Lien upon or with
respect to any property or assets (real or personal, tangible or intangible) of
Holdings or any of its Subsidiaries, whether now owned or hereafter acquired,
provided that the provisions of this Section 10.01 shall not prevent the
creation, incurrence, assumption or existence of the following (Liens described
below are herein referred to as “Permitted Liens”):

 

86

--------------------------------------------------------------------------------


 

(i) inchoate Liens for taxes, assessments or governmental charges or levies not
yet due or Liens for taxes, assessments or governmental charges or levies being
contested in good faith and by appropriate proceedings for which adequate
reserves have been established in accordance with GAAP;

 

(ii) Liens in respect of property or assets of Holdings or any of its
Subsidiaries imposed by law, which were incurred in the ordinary course of
business and do not secure Indebtedness for borrowed money, such as carriers’,
warehousemen’s, materialmen’s and mechanics’ liens and other similar Liens
arising in the ordinary course of business, and (x) which do not in the
aggregate materially detract from the value of Holdings’ or such Subsidiary’s
property or assets or materially impair the use thereof in the operation of the
business of Holdings or such Subsidiary or (y) which are being contested in good
faith by appropriate proceedings, which proceedings have the effect of
preventing the forfeiture or sale of the property or assets subject to any such
Lien;

 

(iii) Liens in existence on the Initial Borrowing Date which are listed, and the
property subject thereto described, in Schedule VIII, but only to the respective
date, if any, set forth in such Schedule VIII for the removal, replacement and
termination of any such Liens, plus renewals, replacements and extensions of
such Liens to the extent set forth on such Schedule VIII, provided that (x) the
aggregate principal amount of the Indebtedness, if any, secured by such Liens
does not increase from that amount outstanding at the time of any such renewal,
replacement or extension and (y) any such renewal, replacement or extension does
not encumber any additional assets or properties of Holdings or any of its
Subsidiaries;

 

(iv) Liens created by or pursuant to this Agreement and the Security Documents;

 

(v) licenses, sublicenses, leases or subleases granted to other Persons not
materially interfering with the conduct of the business of Holdings or any of
its Subsidiaries;

 

(vi) Liens upon assets of the Borrower or any of its Subsidiaries subject to
Capitalized Lease Obligations to the extent such Capitalized Lease Obligations
are permitted by Section 10.04(iv), provided that (x) such Liens only serve to
secure the payment of Indebtedness arising under such Capitalized Lease
Obligation and (y) the Lien encumbering the asset giving rise to the Capitalized
Lease Obligation does not encumber any asset of Holdings or any other asset of
the Borrower or any Subsidiary of the Borrower;

 

(vii) Liens placed upon equipment or machinery acquired after the Initial
Borrowing Date and used in the ordinary course of business of the Borrower or
any of its Subsidiaries and placed at the time of the acquisition thereof by the
Borrower or such Subsidiary or within 90 days thereafter to secure Indebtedness
incurred to pay all or a portion of the purchase price thereof or to secure
Indebtedness incurred solely for the purpose of financing the acquisition of any
such equipment or machinery or extensions, renewals or replacements of any of
the foregoing for the same or a lesser amount,

 

87

--------------------------------------------------------------------------------


 

provided that (x) the Indebtedness secured by such Liens is permitted by
Section 10.04(iv) and (y) in all events, the Lien encumbering the equipment or
machinery so acquired does not encumber any asset of Holdings or any other asset
of the Borrower or such Subsidiary;

 

(viii) easements, rights-of-way, restrictions, encroachments and other similar
charges or encumbrances, and minor title deficiencies, in each case not securing
Indebtedness and not materially interfering with the conduct of the business of
Holdings or any of its Subsidiaries;

 

(ix) Liens arising from precautionary UCC financing statement filings regarding
operating leases entered into in the ordinary course of business;

 

(x) Liens arising out of the existence of judgments or awards in respect of
which Holdings or any of its Subsidiaries shall in good faith be prosecuting an
appeal or proceedings for review and in respect of which there shall have been
secured a subsisting stay of execution pending such appeal or proceedings,
provided that the aggregate amount of all cash and the Fair Market Value of all
other property subject to such Liens does not exceed $1,500,000 at any time
outstanding;

 

(xi) statutory and common law landlords’ Liens under leases to which the
Borrower or any of its Subsidiaries is a party;

 

(xii) Liens (other than Liens imposed under ERISA) incurred in the ordinary
course of business in connection with workers compensation claims, unemployment
insurance and social security benefits and Liens on deposits securing the
performance of bids, tenders, leases and contracts in the ordinary course of
business, statutory obligations, insurance contracts, surety bonds, performance
bonds and other obligations of a like nature incurred in the ordinary course of
business and consistent with past practice (in each case exclusive of
obligations in respect of the payment for borrowed money), provided that the
aggregate amount of all cash and the Fair Market Value of all other property
subject to all Liens permitted by this clause (xii) shall not at any time exceed
$1,500,000;

 

(xiii) Permitted Encumbrances;

 

(xiv) Liens on property or assets acquired pursuant to a Permitted Acquisition,
or on property or assets of a Subsidiary of the Borrower in existence at the
time such Subsidiary is acquired pursuant to a Permitted Acquisition, provided
that (x) any Indebtedness that is secured by such Liens is permitted to exist
under Section 10.04(vii), and (y) such Liens are not incurred in connection
with, or in contemplation or anticipation of, such Permitted Acquisition and do
not attach to any asset of Holdings or any other asset of the Borrower or any of
its Subsidiaries;

 

(xv) Liens arising out of any conditional sale, title retention, consignment or
other similar arrangements for the sale of goods entered into by the Borrower or
any of its Subsidiaries in the ordinary course of business to the extent such
Liens do not attach to any assets other than the goods subject to such
arrangements;

 

88

--------------------------------------------------------------------------------


 

(xvi) Liens (x) incurred in the ordinary course of business in connection with
the purchase or shipping of goods or assets (or the related assets and proceeds
thereof), which Liens are in favor of the seller or shipper of such goods or
assets and only attach to such goods or assets, and (y) in favor of customs and
revenue authorities arising as a matter of law to secure payment of customs
duties in connection with the importation of goods;

 

(xvii) bankers’ Liens, rights of setoff and other similar Liens existing solely
with respect to cash and Cash Equivalents on deposit in one or more accounts
maintained by Holdings or any Subsidiary of Holdings, in each case granted in
the ordinary course of business in favor of the bank or banks with which such
accounts are maintained, securing amounts owing to such bank or banks with
respect to cash management and operating account arrangements;

 

(xviii) Liens on property of any Foreign Subsidiary securing Indebtedness of
such Foreign Subsidiary incurred pursuant to Section 10.04(xiii);

 

(xix) Liens solely on any cash earnest money deposits made by Holdings or any of
its Subsidiaries in connection with any letter of intent or purchase agreement
relating to an acquisition permitted hereunder; and

 

(xx) additional Liens of the Borrower or any Subsidiary of the Borrower not
otherwise permitted by this Section 10.01 that (w) do not encumber Collateral,
(x) do not encumber any other assets of Holdings or any of its Subsidiaries the
Fair Market Value of which exceeds the amount of the Indebtedness or other
obligations secured by such assets, (y) do not materially impair the use of such
assets in the operation of the business of the Borrower or such Subsidiary and
(z) do not secure obligations in excess of $500,000 in the aggregate for all
such Liens at any time.

 

In connection with the granting of Liens of the type described in clauses (iii),
(vi), (vii) and (xiv) of this Section 10.01 by Holdings of any of its
Subsidiaries, the Administrative Agent and the Collateral Agent shall be
authorized to take any actions deemed appropriate by it in connection therewith
without any additional consent of the Lenders (including, without limitation, by
executing appropriate lien releases or lien subordination agreements in favor of
the holder or holders of such Liens, in either case solely with respect to the
item or items of equipment or other assets subject to such Liens).

 

10.02.                  Consolidation, Merger, Purchase or Sale of Assets, etc.
Holdings will not, and will not permit any of its Subsidiaries to, wind up,
liquidate or dissolve its affairs or enter into any partnership, joint venture,
or transaction of merger or consolidation, or convey, sell, lease or otherwise
dispose of all or any part of its property or assets (other than sales of
inventory in the ordinary course of business), or enter into any sale-leaseback
transactions, or purchase or otherwise acquire (in one or a series of related
transactions) any part of the property or assets (other than purchases or other
acquisitions of inventory, materials and equipment in the ordinary course of
business) of any Person (or agree to do any of the foregoing at any future
time), except that:

 

89

--------------------------------------------------------------------------------


 

(i)                           Capital Expenditures by the Borrower and its
Subsidiaries shall be permitted (excluding Capital Expenditures which may arise
as a result of the purchase of any capital stock or other Equity Interests in
any, or the assets constituting any, Acquired Entity or Business, which Capital
Expenditures may only be made pursuant to Permitted Acquisitions effected in
accordance with the relevant provisions of this Agreement);

 

(ii)                        the Borrower and its Subsidiaries may sell, convey
or otherwise dispose of obsolete or worn-out property in the ordinary course of
business;

 

(iii)                     Investments may be made to the extent permitted by
Section 10.05;

 

(iv)                    the Borrower and its Subsidiaries may sell assets
(excluding the capital stock or other Equity Interests of the Borrower or any
Subsidiary of the Borrower, unless all of the capital stock or other Equity
Interests of such Subsidiary of the Borrower are sold in accordance with this
clause (iv)), so long as (v) no Default or Event of Default then exists or would
result therefrom, (w) each such sale is in an arm’s-length transaction and the
Borrower or the respective Subsidiary receives at least Fair Market Value, (x)
the consideration received by the Borrower or such Subsidiary consists of at
least 75% cash or Cash Equivalents and is paid at the time of the closing of
such sale, (y) the Net Sale Proceeds therefrom are applied and/or reinvested as
(and to the extent) required by Section 5.02(d) and (z) the aggregate amount of
the cash and non-cash proceeds received from all assets sold pursuant to this
clause (iv) shall not exceed $2,000,000 in any fiscal year of Holdings (for this
purpose, using the Fair Market Value of property other than cash);

 

(v)                       each of the Borrower and its Subsidiaries may lease
(as lessee) or license (as licensee) real or personal property (so long as any
such lease or license does not create a Capitalized Lease Obligation except to
the extent permitted by Section 10.04(iv));

 

(vi)                    each of the Borrower and its Subsidiaries may sell or
discount, in each case without recourse and in the ordinary course of business,
accounts receivable arising in the ordinary course of business, but only in
connection with the compromise or collection thereof and not as part of any
financing transaction;

 

(vii)                 each of the Borrower and its Subsidiaries may grant
licenses, sublicenses, leases or subleases to other Persons not materially
interfering with the conduct of the business of the Borrower or any of its
Subsidiaries, in each case so long as no such grant otherwise affects the
Collateral Agent’s security interest in the asset or property subject thereto;

 

(viii)                   (A) the Borrower may convey, sell or otherwise transfer
assets to one or more Wholly-Owned Domestic Subsidiaries of the Borrower that
are Subsidiary Guarantors and (B) any Subsidiary of the Borrower may convey,
sell or otherwise transfer all or any part of its business, properties and
assets to the Borrower or to any Wholly-Owned Domestic Subsidiary of the
Borrower that is a Subsidiary Guarantor, provided that any security interests
granted to the Collateral Agent for the benefit of the

 

90

--------------------------------------------------------------------------------


 

Secured Creditors pursuant to the Security Documents in the assets so
transferred shall remain in full force and effect and perfected (to at least the
same extent as in effect immediately prior to such transfer) and all actions
required to maintain said perfected status have been taken;

 

(ix)                      any Subsidiary of the Borrower may merge or
consolidate with and into, or be dissolved or liquidated into, the Borrower or
any Wholly-Owned Domestic Subsidiary of the Borrower which is a Subsidiary
Guarantor, so long as (i) in the case of any such merger, consolidation,
dissolution or liquidation involving the Borrower, the Borrower is the surviving
or continuing corporation of any such merger, consolidation, dissolution or
liquidation, (ii) in all other cases, a Wholly-Owned Domestic Subsidiary of the
Borrower which is a Subsidiary Guarantor is the surviving or continuing Person
of any such merger, consolidation, dissolution or liquidation, and (iii) any
security interests granted to the Collateral Agent for the benefit of the
Secured Creditors pursuant to the Security Documents in the assets of such
Subsidiary shall remain in full force and effect and perfected (to at least the
same extent as in effect immediately prior to such merger, consolidation,
dissolution or liquidation) and all actions required to maintain said perfected
status have been taken;

 

(x)                         any Foreign Subsidiary of the Borrower may be
merged, consolidated or amalgamated with and into, or be dissolved or liquidated
into, or transfer any of its assets to, any Wholly-Owned Foreign Subsidiary of
the Borrower, so long as (i) such Wholly-Owned Foreign Subsidiary of the
Borrower is the surviving or continuing Person of any such merger,
consolidation, amalgamation, dissolution or liquidation and (ii) any security
interests granted to the Collateral Agent for the benefit of the Secured
Creditors pursuant to the Security Documents in the Equity Interests of such
Wholly-Owned Foreign Subsidiary and such Foreign Subsidiary shall remain in full
force and effect and perfected and enforceable (to at least the same extent as
in effect immediately prior to such merger, consolidation, amalgamation,
dissolution, liquidation or transfer) and all actions required to maintain said
perfected status have been taken;

 

(xi)                      Permitted Acquisitions may be consummated in
accordance with the requirements of Section 9.15;

 

(xii)                   the Borrower and its Subsidiaries may sell, convey or
otherwise dispose of Cash Equivalents in the ordinary course of business, in
each case for cash at Fair Market Value;

 

(xiii)                the Borrower may consummate the Acquisition;

 

(xiv)               the Borrower and its Subsidiaries may unwind any Interest
Rate Protection Agreement or Other Hedging Agreement pursuant to its terms; and

 

(xv)                  the Borrower and its Subsidiaries may dispose of
Investments in joint ventures otherwise permitted hereunder to the extent
required by, or made pursuant to customary buy/sell arrangements between, the
joint venture parties set forth in joint venture arrangements and similar
binding arrangements.

 

91

--------------------------------------------------------------------------------


 

To the extent the Required Lenders waive the provisions of this Section 10.02
with respect to the sale of any Collateral, or any Collateral is sold as
permitted by this Section 10.02 (other than to Holdings or a Subsidiary
thereof), such Collateral shall be sold free and clear of the Liens created by
the Security Documents, and the Administrative Agent and the Collateral Agent
shall be authorized to take any actions deemed appropriate in order to effect
the foregoing.

 

10.03.                  Dividends. Holdings will not, and will not permit any of
its Subsidiaries to, authorize, declare or pay any Dividends with respect to
Holdings or any of its Subsidiaries, except that:

 

(i)                                     any Subsidiary of the Borrower may pay
Dividends to the Borrower or to any Wholly-Owned Domestic Subsidiary of the
Borrower and any Foreign Subsidiary of the Borrower also may pay Dividends to
any Wholly-Owned Foreign Subsidiary of the Borrower;

 

(ii)                                  any Non-Wholly-Owned Subsidiary of the
Borrower may pay cash Dividends to its shareholders, members or partners
generally, so long as the Borrower or its respective Subsidiary which owns the
Equity Interest in the Subsidiary paying such Dividends receives at least its
proportionate share thereof (based upon its relative holding of the Equity
Interest in the Subsidiary paying such Dividends and taking into account the
relative preferences, if any, of the various classes of Equity Interests of such
Subsidiary);

 

(iii)                               the Borrower may pay cash Dividends to
Holdings at the times and in the amounts necessary to enable Holdings to, and
Holdings may, redeem or repurchase Equity Interests of Holdings from officers,
employees and directors of Holdings or its Subsidiaries (or their estates) after
the death, disability, retirement or termination of employment or service as a
director of any such Person, or otherwise in accordance with any stock option
plan or any employee stock ownership plan that has been approved by the board of
directors of Holdings and make payments on outstanding Shareholder Subordinated
Notes issued in exchange for such Equity Interests of Holdings, provided that
(w) the only consideration paid by Holdings in respect of such redemptions,
repurchases or other acquisitions for value shall be cash and Shareholder
Subordinated Notes, (x) the sum of (I) the aggregate amount paid by Holdings in
cash in respect of all such redemptions, repurchases or other acquisitions for
value pursuant to this clause (iii) plus (II) the aggregate amount of all cash
payments made on all Shareholder Subordinated Notes shall not exceed $250,000 in
any fiscal year of Holdings, (y) at the time of any payment of cash in
connection with any redemption, repurchase or other acquisition for value or
other payment permitted to be made pursuant to this Section 10.03(iii),
including any cash payment made under a Shareholder Subordinated Note, no
Default or Event of Default shall then exist or result therefrom, and (z) the
cancellation of Indebtedness owing to Holdings or any of its Subsidiaries from
members of management of Holdings or any of its Subsidiaries in connection with
a repurchase of Equity Interests of Holdings will not be deemed to constitute a
Dividend for purposes of this Section 10.03;

 

(iv)                              the Borrower may pay cash Dividends to
Holdings at the times and in the amounts necessary to enable Holdings to pay its
tax obligations; provided that (x) the

 

92

--------------------------------------------------------------------------------


 

amount of cash Dividends paid pursuant to this clause (iv) to enable Holdings to
pay Federal and state income taxes at any time shall not exceed the amount of
such Federal and state income taxes actually owing by Holdings at such time for
the respective period and (y) any refunds received by Holdings shall promptly be
returned by Holdings to the Borrower;

 

(v)                                 the Borrower may pay cash Dividends to
Holdings for the purpose of paying, so long as all of the proceeds thereof are
promptly used by Holdings to pay, its operating expenses incurred in the
ordinary course of business and other corporate overhead costs and expenses
(including, without limitation, legal and accounting expenses and similar
expenses), provided that the aggregate amount of all cash Dividends paid
pursuant to this clause (v) shall not exceed $250,000 in any fiscal year of
Holdings;

 

(vi)                              Holdings may pay regularly scheduled Dividends
on its Qualified Preferred Stock pursuant to the terms thereof solely through
the issuance of additional shares of such Qualified Preferred Stock (but not in
cash), provided that in lieu of issuing additional shares of such Qualified
Preferred Stock as Dividends, Holdings may increase the liquidation preference
of the shares of Qualified Preferred Stock in respect of which such Dividends
have accrued; and

 

(vii)                           the Borrower may pay cash Dividends to Holdings
to enable Holdings to pay, and Holdings may pay, cash Dividends to the Sponsor
for the purpose of paying, so long as all of the proceeds are promptly used by
the Sponsor to pay, its corporate overhead costs and expenses, provided that (x)
the aggregate amount of all cash Dividends paid pursuant to this clause
(vii) shall not exceed $250,000 in any fiscal year of Holdings and (y) at the
time of any payment of any cash Dividend pursuant to this clause (vii), no
Default or Event of Default shall then exist or result therefrom.

 

10.04.                  Indebtedness. Holdings will not, and will not permit any
of its Subsidiaries to, contract, create, incur, assume or suffer to exist any
Indebtedness, except:

 

(i)                                     Indebtedness incurred pursuant to this
Agreement and the other Credit Documents;

 

(ii)                                  Existing Indebtedness outstanding on the
Initial Borrowing Date and listed on Schedule VI (as reduced by any repayments
of principal thereof), including any refinancing thereof, provided that the
aggregate principal amount of the Indebtedness to be extended, renewed or
refinanced does not increase from that amount outstanding at the time of any
such extension, renewal or refinancing;

 

(iii)                               Indebtedness of the Borrower and its
Subsidiaries under (x) Interest Rate Protection Agreements entered into with
respect to other Indebtedness permitted under this Section 10.04 and (y) Other
Hedging Agreements entered into in the ordinary course of business and providing
protection to the Borrower and its Subsidiaries against fluctuations in currency
values or commodity prices in connection with the Borrower’s or any of its
Subsidiaries’ ordinary course operations, in either case so long as the entering

 

93

--------------------------------------------------------------------------------


 

into of such Interest Rate Protection Agreements or Other Hedging Agreements are
bonafide hedging activities and are not for speculative purposes;

 

(iv)                              Indebtedness of the Borrower and its
Subsidiaries evidenced by Capitalized Lease Obligations and purchase money
Indebtedness described in Section 10.01(vii), provided that in no event shall
the sum of the aggregate principal amount of all Capitalized Lease Obligations
and purchase money Indebtedness permitted by this clause (iv) exceed $1,500,000
at any time outstanding;

 

(v)                                 Indebtedness constituting Intercompany Loans
to the extent permitted by Section 10.05(viii);

 

(vi)                              Indebtedness consisting of guaranties (x) by
the Borrower and the Wholly-Owned Domestic Subsidiaries of the Borrower that are
Subsidiary Guarantors of each other’s Indebtedness (other than Indebtedness
permitted under Section 10.04(vii)) and lease and other contractual obligations
permitted under this Agreement and (y) by Wholly-Owned Foreign Subsidiaries of
the Borrower of each other’s Indebtedness and lease and other contractual
obligations permitted under this Agreement;

 

(vii)                           Indebtedness of a Subsidiary of the Borrower
acquired pursuant to a Permitted Acquisition (or Indebtedness assumed at the
time of a Permitted Acquisition of an asset securing such Indebtedness),
provided that (x) such Indebtedness was not incurred in connection with, or in
anticipation or contemplation of, such Permitted Acquisition, and (y) the
aggregate principal amount of all Indebtedness permitted by this clause
(vii) shall not exceed $2,000,000 at any one time outstanding;

 

(viii)                        Indebtedness arising from the honoring by a bank
or other financial institution of a check, draft or similar instrument drawn
against insufficient funds in the ordinary course of business, so long as such
Indebtedness is extinguished within four Business Days of its incurrence;

 

(ix)                                Indebtedness of the Borrower and its
Subsidiaries with respect to performance bonds, bid bonds, surety bonds, appeal
bonds or customs bonds required in the ordinary course of business or in
connection with the enforcement of rights or claims of the Borrower or any of
its Subsidiaries or in connection with judgments that do not result in a Default
or an Event of Default, provided that the aggregate outstanding amount of all
such performance bonds, bid bonds, surety bonds, appeal bonds and customs bonds
permitted by this clause (ix) shall not at any time exceed $1,000,000;

 

(x)                                   Indebtedness of the Borrower or any of its
Subsidiaries which may be deemed to exist in connection with agreements
providing for indemnification, purchase price adjustments (including earn-outs)
and similar obligations in connection with the acquisition or disposition of
assets in accordance with the requirements of this Agreement, so long as any
such obligations are those of the Person making the respective acquisition or
sale, and are not guaranteed by any other Person except as permitted by
Section 10.04(vi);

 

94

--------------------------------------------------------------------------------


 

(xi)                                Indebtedness of the Borrower or any of its
Subsidiaries representing deferred compensation to employees of the Borrower and
its Subsidiaries incurred in the ordinary course of business;

 

(xii)                             Indebtedness of Holdings under Shareholder
Subordinated Notes issued in connection with any redemption or repurchase of
Holdings Common Stock pursuant to Section 10.03(iii); and

 

(xiii)                          so long as no Default or Event of Default then
exists or would result therefrom, additional Indebtedness incurred by the
Borrower and its Subsidiaries in an aggregate principal amount not to exceed
$1,500,000 at any one time outstanding; provided that such Indebtedness shall be
unsecured unless incurred by a Foreign Subsidiary of the Borrower, in which case
it may be secured as (and to the extent) permitted by Section 10.01.

 

For purposes of determining compliance with any Dollar-denominated restriction
on the incurrence of Indebtedness, the Dollar-equivalent principal amount of
Indebtedness denominated in a foreign currency shall be calculated based on the
relevant currency exchange rate in effect on the date such Indebtedness was
incurred, in the case of term debt, or first committed, in the case of revolving
credit debt.

 

10.05.                  Advances, Investments and Loans. Holdings will not, and
will not permit any of its Subsidiaries to, directly or indirectly, lend money
or credit or make advances to any Person, or purchase or acquire any stock,
obligations or securities of, or any other Equity Interest in, or make any
capital contribution to, any other Person, or purchase or own a futures contract
or otherwise become liable for the purchase or sale of currency or other
commodities at a future date in the nature of a futures contract, or hold any
cash or Cash Equivalents (each of the foregoing an “Investment” and,
collectively, “Investments”), except that the following shall be permitted:

 

(i)                                     the Borrower and its Subsidiaries
may acquire and hold accounts receivables owing to any of them, if created or
acquired in the ordinary course of business and payable or dischargeable in
accordance with customary trade terms of the Borrower or such Subsidiary;

 

(ii)                                  Holdings and its Subsidiaries may acquire
and hold cash and Cash Equivalents, provided that during any time that Revolving
Loans or Swingline Loans are outstanding, the aggregate amount of cash and Cash
Equivalents permitted to be held by Holdings and its Domestic Subsidiaries shall
not exceed (A) at any time on or prior to December 31, 2009, $10,000,000 for any
period of five consecutive Business Days or (B) at any time thereafter, the
greater of (x) $10,000,000 and (y) 7% of the consolidated revenues of Holdings
and its Subsidiaries for the then most recently ended Test Period, in either
case for any period of five consecutive Business Days;

 

(iii)                               Holdings and its Subsidiaries may hold the
Investments held by them on the Initial Borrowing Date and described on
Schedule III (including all Intercompany Loans between or among TPI and its
Subsidiaries outstanding as of the Initial Borrowing

 

95

--------------------------------------------------------------------------------


 

Date), provided that any additional Investments made with respect thereto shall
be permitted only if permitted under the other provisions of this Section 10.05;

 

(iv)                              the Borrower and its Subsidiaries may acquire
and own investments (including debt obligations) received in connection with the
bankruptcy or reorganization of suppliers and customers and in good faith
settlement of delinquent obligations of, and other disputes with, customers and
suppliers arising in the ordinary course of business;

 

(v)                                 the Borrower and its Subsidiaries may make
loans and advances to their officers and employees for moving, relocation and
travel expenses and other similar expenditures, in each case in the ordinary
course of business in an aggregate amount not to exceed $250,000 at any time
(determined without regard to any write-downs or writeoffs of such loans and
advances);

 

(vi)                              Holdings may acquire and hold obligations of
one or more officers and employees of Holdings or any of its Subsidiaries in
connection with such officers’ and employees’ acquisition of shares of Holdings
Common Stock so long as no cash is actually advanced by Holdings or any of its
Subsidiaries in connection with the acquisition of such obligations;

 

(vii)                           the Borrower and its Subsidiaries may enter into
Interest Rate Protection Agreements and Other Hedging Agreements to the extent
permitted by Section 10.04(iii);

 

(viii)                        (I) the Borrower and its Domestic Subsidiaries
that are Subsidiary Guarantors may make intercompany loans and advances between
or among one another, (II) any Subsidiary of the Borrower which is not a Credit
Party may make intercompany loans and advances to any Credit Party, (III) any
Credit Party may make intercompany loans and advances to any Subsidiary of the
Borrower which is not a Credit Party, provided that the aggregate outstanding
amount of all such Investments pursuant to this sub-clause (III) shall not
exceed $7,000,000 at any time outstanding (determined without regard to any
write-downs or write-offs of such Investments, but determined net of the
aggregate outstanding amount of Intercompany Loans made after the Initial
Borrowing Date by Subsidiaries of the Borrower that are not Credit Parties to
Credit Parties) and (IV) any Wholly-Owned Foreign Subsidiary of the Borrower
may make intercompany loans and advances to any Wholly-Owned Foreign Subsidiary
of the Borrower (such intercompany loans and advances referred to in preceding
clauses (I) through (IV), together with any loans or advances made pursuant to
clause (xv) of this Section 10.05, collectively, the “Intercompany Loans”),
provided, that (x) each Intercompany Loan shall be evidenced by an Intercompany
Note, (y) each such Intercompany Note owned or held by a Credit Party shall be
pledged to the Collateral Agent pursuant to the Pledge Agreement and (z) each
Intercompany Loan made by any Subsidiary of the Borrower that is not a Credit
Party to a Credit Party shall be subject to the subordination provisions
contained in the respective Intercompany Note;

 

(ix)                                (I) Holdings may make cash capital
contributions to the Borrower, (II) the Borrower and any Subsidiary Guarantor
may make cash capital contributions to any Subsidiary Guarantor which is a
Wholly-Owned Domestic Subsidiary of the Borrower,

 

96

--------------------------------------------------------------------------------


 

and (III) any Wholly-Owned Foreign Subsidiary of the Borrower may make cash
capital contributions to any other Wholly-Owned Foreign Subsidiary of the
Borrower, and may capitalize or forgive any Indebtedness owed to it by a
Wholly-Owned Foreign Subsidiary of the Borrower;

 

(x)                                   Holdings and its Subsidiaries may own the
Equity Interests of their respective Subsidiaries created or acquired in
accordance with the terms of this Agreement (so long as all amounts invested in
such Subsidiaries are independently justified under another provision of this
Section 10.05);

 

(xi)                                Contingent Obligations permitted by
Section 10.04, to the extent constituting Investments;

 

(xii)                             Permitted Acquisitions shall be permitted in
accordance with the requirements of Section 9.15;

 

(xiii)                          the Borrower and its Subsidiaries may receive
and hold promissory notes and other non-cash consideration received in
connection with any asset sale permitted by Section 10.02(iv);

 

(xiv)                         the Borrower may consummate the Acquisition in
accordance with the terms and conditions of the Acquisition Documents;

 

(xv)                            subject to Section 10.05(viii), the Borrower and
the Subsidiary Guarantors may make Intercompany Loans to Holdings in lieu of,
and not in excess of the amount of (after giving effect to any other
Intercompany Loans or Dividends in respect thereof), Dividends to the extent
permitted to be made to Holdings in accordance with Sections 10.03(iii),
(iv) and (v);

 

(xvi)                         the Borrower and its Subsidiaries may make
Investments to the extent that payment for such Investments is made solely with
Equity Interests of Holdings, provided that the amount of all Investments made
pursuant to this clause (xvi) shall not exceed (x) $5,000,000 in the aggregate
or (y) $1,000,000 in any fiscal year of Holdings; and

 

(xvii)                      in addition to Investments permitted by clauses
(i) through (xvi) of this Section 10.05, the Borrower and its Subsidiaries
may make additional loans, advances and other cash Investments to or in a Person
in an aggregate amount for all loans, advances and other Investments made
pursuant to this clause (xvii) (determined without regard to any write-downs or
write-offs thereof), net of cash repayments of principal in the case of loans,
sale proceeds in the case of Investments in the form of debt instruments and
cash equity returns (whether as a distribution, dividend, redemption or sale) in
the case of equity investments, not to exceed $2,500,000.

 

10.06.                  Transactions with Affiliates. Holdings will not, and
will not permit any of its Subsidiaries to, enter into any transaction or
series of related transactions with any Affiliate of Holdings or any of its
Subsidiaries, other than in the ordinary course of business and on terms and
conditions substantially as favorable to Holdings or such Subsidiary as would
reasonably be

 

97

--------------------------------------------------------------------------------


 

obtained by Holdings or such Subsidiary at that time in a comparable
arm’s-length transaction with a Person other than an Affiliate, except that the
following in any event shall be permitted:

 

(i)                                     Dividends may be paid to the extent
provided in Section 10.03;

 

(ii)                                  loans may be made and other transactions
may be entered into by Holdings and its Subsidiaries to the extent permitted by
Sections 10.02, 10.04 and 10.05;

 

(iii)                               customary fees may be paid to non-officer
directors of Holdings and its Subsidiaries;

 

(iv)                              Holdings and its Subsidiaries may enter into,
and may make payments under, employment agreements, severance arrangement,
employee benefits plans, stock option plans, indemnification provisions and
other similar compensatory arrangements with officers, employees and directors
of Holdings and its Subsidiaries in the ordinary course of business;

 

(v)                                 Subsidiaries of the Borrower may pay
management fees, licensing fees and similar fees to the Borrower or to any
Wholly-Owned Domestic Subsidiary of the Borrower that is a Subsidiary Guarantor;

 

(vi)                              the Borrower may reimburse the Sponsor for its
reasonable out-of-pocket expenses incurred in the ordinary course of business in
connection with their providing management services to the Borrower and its
Subsidiaries (including, but not limited to, expenses relating to auditors’ fees
for auditing the financial statements of Holdings and its Subsidiaries and
obtaining insurance on behalf of Holdings and its Subsidiaries); and

 

(vii)                           Holdings may issue shares of its Equity
Interests permitted hereunder to any officer, director, employee or consultant
of the Borrower or any of its Subsidiaries or any direct or indirect parent of
Holdings.

 

Notwithstanding anything to the contrary contained above in this Section 10.06,
in no event shall Holdings or any of its Subsidiaries pay any management,
consulting or similar fee to any of their respective Affiliates except as
specifically provided in clause (v) or (vi) of this Section 10.06.

 

10.07.                  Total Leverage Ratio. Holdings will not permit the Total
Leverage Ratio at any time during a period set forth below to exceed the ratio
set forth opposite such period below:

 

Period

 

Ratio

 

 

 

 

 

Initial Borrowing Date through and including June 29, 2008

 

4.25:1.00

 

 

 

 

 

June 30, 2008 through and including September 29, 2008

 

4.00:1.00

 

 

98

--------------------------------------------------------------------------------


 

September 30, 2008 through and including March 30, 2009

 

3.75:1.00

 

 

 

 

 

March 31, 2009 through and including June 29, 2009

 

3.50:1.00

 

 

 

 

 

June 30, 2009 through and including September 29, 2009

 

3.25:1.00

 

 

 

 

 

September 30, 2009 through and including December 30, 2009

 

3.00:1.00

 

 

 

 

 

December 31, 2009 through and including June 29, 2010

 

2.75:1.00

 

 

 

 

 

June 30, 2010 through and including June 29, 2011

 

2.00:1.00

 

 

 

 

 

June 30, 2011 through and including June 29, 2012

 

1.75:1.00

 

 

 

 

 

June 30, 2012 and thereafter

 

1.50:1.00

 

 

10.08.                  Limitation on Certain Restrictions on Subsidiaries.
Holdings will not, and will not permit any of its Subsidiaries to, directly or
indirectly, create or otherwise cause or suffer to exist or become effective any
encumbrance or restriction on the ability of any such Subsidiary to (a) pay
dividends or make any other distributions on its capital stock or any other
Equity Interest or participation in its profits owned by Holdings or any of its
Subsidiaries, or pay any Indebtedness owed to Holdings or any of its
Subsidiaries, (b) make loans or advances to Holdings or any of its Subsidiaries
or (c) transfer any of its properties or assets to Holdings or any of its
Subsidiaries, except for such encumbrances or restrictions existing under or by
reason of (i) applicable law, (ii) this Agreement and the other Credit
Documents, (iii) customary provisions restricting subletting or assignment of
any lease governing any leasehold interest of Holdings or any of its
Subsidiaries, (iv) customary provisions restricting assignment of any licensing
agreement (in which the Borrower or any of its Subsidiaries is the licensee) or
other contract entered into by the Borrower or any of its Subsidiaries in the
ordinary course of business, (v) restrictions on the transfer of any asset
pending the close of the sale of such asset and (vi) restrictions on the
transfer of any asset subject to a Lien permitted by Section 10.01(iii), (vi),
(vii), (xiv), (xv), (xviii) or (xix).

 

10.09.                  Limitation on Issuance of Equity Interests. (a) Holdings
will not, and will not permit any of its Subsidiaries to, issue (i) any
Preferred Equity other than (x) Qualified Preferred Stock of Holdings and (y)
Preferred Equity of any Wholly-Owned Subsidiary of the Borrower issued to the
Borrower or any Wholly-Owned Domestic Subsidiary of the Borrower)

 

99

--------------------------------------------------------------------------------


 

or (ii) any redeemable common stock or other redeemable common Equity Interests
other than common stock or other redeemable common Equity Interests that is or
are redeemable at the sole option of Holdings or such Subsidiary, as the case
may be.

 

(b)                                 Holdings will not permit any of its
Subsidiaries to issue any capital stock or other Equity Interests (including by
way of sales of treasury stock) or any options or warrants to purchase, or
securities convertible into, capital stock or other Equity Interests, except
(i) for transfers and replacements of then outstanding shares of capital stock
or other Equity Interests, (ii) for stock splits, stock dividends and issuances
which do not decrease the percentage ownership of Holdings or any of its
Subsidiaries in any class of the capital stock or other Equity Interests of such
Subsidiary, (iii) in the case of Foreign Subsidiaries of Holdings, to qualify
directors to the extent required by applicable law and for other nominal share
issuances to Persons other than Holdings and its Subsidiaries to the extent
required under applicable law, or (iv) for issuances by Subsidiaries of the
Borrower which are newly created or acquired in accordance with the terms of
this Agreement.

 

10.10.                  Business. (a) Holdings will not, and will not permit any
of its Subsidiaries to, engage directly or indirectly in any business other than
the businesses engaged in by the Borrower and its Subsidiaries as of the Initial
Borrowing Date and reasonable extensions thereof and businesses ancillary or
complimentary thereto.

 

(b) Notwithstanding the foregoing or anything else in this Agreement to the
contrary, Holdings will not engage in any business or own any significant assets
or have any material liabilities other than (i) its ownership of the Equity
Interests of the Borrower and (ii) those liabilities which it is responsible for
under this Agreement and the other Credit Documents to which it is a party,
provided that Holdings may engage in those activities that are incidental to (x)
the maintenance of its existence in compliance with applicable law and (y)
legal, tax and accounting matters in connection with any of the foregoing
activities.

 

10.11.                  Modifications of Certificate of Incorporation, By-Laws,
Shareholder Subordinated Notes and Certain Other Agreements; Payments on
Shareholder Subordinated Notes etc. Holdings will not, and will not permit any
of its Subsidiaries to:

 

(i)                                     amend, modify or change its certificate
or articles of incorporation (including, without limitation, by the filing or
modification of any certificate or articles of designation), certificate of
formation, limited liability company agreement or by-laws (or the equivalent
organizational documents), as applicable, or any agreement entered into by it
with respect to its capital stock or other Equity Interests (including any
Shareholders’ Agreement and any Qualified Preferred Stock), or enter into any
new agreement with respect to its capital stock or other Equity Interests,
unless such amendment, modification, change or other action contemplated by this
clause (i) could not reasonably be expected to be adverse to the interests of
the Lenders in any material respect and the terms of any such amendment,
modification, change or other action will not violate any of the other
provisions of this Agreement or any other Credit Document;

 

(ii)                                  amend, modify or change any provision of
(A) any Management Agreement unless such amendment, modification or change could
not reasonably be

 

100

--------------------------------------------------------------------------------


 

expected to be adverse to the interests of the Lenders in any material respect
(although no amendment, modification or change may be made to any monetary term
thereof) or (B) any Tax Sharing Agreement or enter into any new tax sharing
agreement, tax allocation agreement or similar agreement without the prior
written consent of the Administrative Agent;

 

(iii)                               amend, modify or waive, or permit the
amendment, modification or waiver of, any provision of any Shareholder
Subordinated Note;

 

(iv)                              make (or give any notice in respect of) any
principal, interest or other payment on, or any redemption or acquisition for
value of, any Shareholder Subordinated Note, except to the extent permitted by
Section 10.03(iii); or

 

(v)                                 amend, modify, change or waive any term or
provision of the Acquisition Agreement if such amendment, modification, change
or waiver would be adverse to the interests of the Lenders in any material
respect.

 

10.12.                  Limitation on Creation of Subsidiaries. (a) Holdings
will not, and will not permit any of its Subsidiaries to, establish, create or
acquire after the Initial Borrowing Date any Subsidiary (other than Non-Wholly
Owned Subsidiaries permitted to be established, created or acquired in
accordance with the requirements of Section 10.12(b)), provided that the
Borrower and its Wholly-Owned Subsidiaries shall be permitted to establish,
create and, to the extent permitted by this Agreement, acquire Wholly-Owned
Subsidiaries, so long as, in each case, (i) at least 5 days’ prior written
notice thereof is given to the Administrative Agent (or such shorter period of
time as is acceptable to the Administrative Agent in any given case), (ii) the
capital stock or other Equity Interests of such new Subsidiary are promptly
pledged pursuant to, and to the extent required by, the Pledge Agreement and the
certificates, if any, representing such stock or other Equity Interests,
together with stock or other appropriate powers duly executed in blank, are
delivered to the Collateral Agent, (iii) each such new Wholly-Owned Domestic
Subsidiary executes a counterpart of the Subsidiaries Guaranty, the Security
Agreement and the Pledge Agreement and (iv) each such new Wholly-Owned Domestic
Subsidiary, to the extent requested by the Administrative Agent or the Required
Lenders, takes all actions required pursuant to Section 9.12. In addition, each
new Wholly-Owned Domestic Subsidiary that is required to execute any Credit
Document shall execute and deliver, or cause to be executed and delivered, all
other relevant documentation (including opinions of counsel) of the type
described in Section 6 as such new Subsidiary would have had to deliver if such
new Subsidiary were a Credit Party on the Initial Borrowing Date.

 

(b)                                 In addition to Subsidiaries of the Borrower
established, created or acquired pursuant to preceding clause (a), the Borrower
and its Subsidiaries may establish, create or acquire, and make Investments in,
Non-Wholly Owned Subsidiaries after the Initial Borrowing Date as a result of
Permitted Acquisitions (subject to the limitations contained in the definition
thereof) and Investments expressly permitted to be made pursuant to Sections
10.05(xvi) and (xvii), provided that all of the capital stock or other Equity
Interests of each such Non-Wholly Owned Subsidiary shall be pledged by any
Credit Party which owns same as, and to the extent, required by the Pledge
Agreement.

 

101

--------------------------------------------------------------------------------


 

SECTION 11.     Events of Default. Upon the occurrence of any of the following
specified events (each, an “Event of Default”):

 

11.01.                  Payments. The Borrower shall (i) default in the payment
when due of any principal of any Loan or any Note or any Unpaid Drawing or
(ii) default, and such default shall continue unremedied for three or more
Business Days, in the payment when due of any interest on any Loan, Note or
Unpaid Drawing, any Fees or any other amounts owing hereunder or under any other
Credit Document; or

 

11.02.                  Representations, etc. Any representation, warranty or
statement made or deemed made by any Credit Party herein or in any other Credit
Document or in any certificate delivered to the Administrative Agent or any
Lender pursuant hereto or thereto shall prove to be untrue in any material
respect on the date as of which made or deemed made; or

 

11.03.                  Covenants. Holdings or any of its Subsidiaries shall
(i) default in the due performance or observance by it of any term, covenant or
agreement contained in Section 9.01(f)(i), 9.08, 9.11, 9.15 or Section 10 or
(ii) default in the due performance or observance by it of any other term,
covenant or agreement contained in this Agreement (other than those set forth in
Sections 11.01 and 11.02) and such default shall continue unremedied for a
period of 30 days after written notice thereof to the defaulting party by the
Administrative Agent or the Required Lenders; or

 

11.04.                  Default Under Other Agreements. (i) Holdings or any of
its Subsidiaries shall (x) default in any payment of any Indebtedness (other
than the Obligations) beyond the period of grace, if any, provided in an
instrument or agreement under which such Indebtedness was created or (y) default
in the observance or performance of any agreement or condition relating to any
Indebtedness (other than the Obligations) or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event shall
occur or condition exist, the effect of which default or other event or
condition is to cause, or to permit the holder or holders of such Indebtedness
(or a trustee or agent on behalf of such holder or holders) to cause (determined
without regard to whether any notice is required), any such Indebtedness to
become due prior to its stated maturity, or (ii) any Indebtedness (other than
the Obligations) of Holdings or any of its Subsidiaries shall be declared to be
(or shall become) due and payable, or required to be prepaid other than by a
regularly scheduled required prepayment, prior to the stated maturity thereof,
provided that it shall not be a Default or an Event of Default under this
Section 11.04 unless the aggregate principal amount of all Indebtedness as
described in preceding clauses (i) and (ii) is at least $1,500,000; or

 

11.05.                  Bankruptcy, etc. Holdings or any of its Subsidiaries
shall commence a voluntary case concerning itself under Title 11 of the United
States Code entitled “Bankruptcy,” as now or hereafter in effect, or any
successor thereto (the “Bankruptcy Code”); or an involuntary case is commenced
against Holdings or any of its Subsidiaries, and the petition is not
controverted within 10 days, or is not dismissed within 60 days after the filing
thereof; or a custodian (as defined in the Bankruptcy Code) is appointed for, or
takes charge of, all or substantially all of the property of Holdings or any of
its Subsidiaries, to operate all or any substantial portion of the business of
Holdings or any of its Subsidiaries, or Holdings or any of its Subsidiaries
commences any other proceeding under any reorganization, arrangement, .

 

102

--------------------------------------------------------------------------------


 

adjustment of debt, relief of debtors, dissolution, insolvency or liquidation or
similar law of any jurisdiction whether now or hereafter in effect relating to
Holdings or any of its Subsidiaries, or there is commenced against Holdings or
any of its Subsidiaries any such proceeding which remains undismissed for a
period of 60 days after the filing thereof, or Holdings or any of its
Subsidiaries is adjudicated insolvent or bankrupt; or any order of relief or
other order approving any such case or proceeding is entered; or Holdings or any
of its Subsidiaries makes a general assignment for the benefit of creditors; or
any Company action is taken by Holdings or any of its Subsidiaries for the
purpose of effecting any of the foregoing; or

 

11.06.                  ERISA. (a) Any Plan shall fail to satisfy the minimum
funding standard required for any plan year or part thereof under Section 412 of
the Code or Section 302 of ERISA or a waiver of such standard or extension of
any amortization period is sought or granted under Section 412 of the Code or
Section 303 or 304 of ERISA, a Reportable Event shall have occurred, a
contributing sponsor (as defined in Section 4001(a)(13) of ERISA) of a Plan
subject to Title IV of ERISA shall be subject to the advance reporting
requirement of PBGC Regulation Section 4043.61 (without regard to subparagraph
(b)(1) thereof) and an event described in subsection .62, .63, .64, .65, .66,
.67 or .68 of PBGC Regulation Section 4043 shall be reasonably expected to occur
with respect to such Plan within the following 30 days, any Plan which is
subject to Title IV of ERISA shall have had or is reasonably likely to have a
trustee appointed to administer such Plan, any Plan which is subject to Title IV
of ERISA is, shall have been or is likely to be terminated or to be the subject
of termination proceedings under ERISA, any Plan shall have an Unfunded Current
Liability, a contribution required to be made with respect to a Plan or a
Non-U.S. Plan has not been timely made, Holdings, any Subsidiary of Holdings or
any ERISA Affiliate has incurred or is likely to incur any liability for a
violation of the applicable requirements of Section 404 or 405 of ERISA or the
exclusive benefit rule under Section 401(a) of the Code by any fiduciary or
disqualified person with respect to any Plan, Holdings or any Subsidiary of
Holdings or any ERISA Affiliate has incurred or is reasonably likely to incur
any liability to or on account of a Plan under Section 409, 502(i), 502(l), 515,
4062, 4063, 4064, 4069, 4201, 4204 or 4212 of ERISA or Section 436(f), 4971 or
4975 of the Code or Holdings or any Subsidiary of Holdings has incurred or is
reasonably likely to incur liabilities pursuant to one or more employee welfare
benefit plans (as defined in Section 3(1) of ERISA) that provide benefits to
retired employees or other former employees (other than as required by
Section 601 of ERISA) or Plans or Non-U.S. Plans, a “default,” within the
meaning of Section 4219(c)(5) of ERISA, shall occur with respect to any Plan;
(b) there shall result from any such event or events the imposition of a lien,
the granting of a security interest, or a liability or a material risk of
incurring a liability; and (c) such lien, security interest or liability, either
individually and/or in the aggregate, has had, or could reasonably be expected
to have, a Material Adverse Effect; or

 

11.07.                  Security Documents. Any of the Security Documents shall
cease to be in full force and effect (other than in accordance with its terms),
or shall cease to give the Collateral Agent for the benefit of the Secured
Creditors the Liens, rights, powers and privileges purported to be created
thereby (including, without limitation, a first priority perfected security
interest in, and Lien on, all of the Collateral (other than an immaterial
portion of the Collateral), in favor of the Collateral Agent, superior to and
prior to the rights of all third Persons (except as permitted by Section 10.01),
and subject to no other Liens (except as permitted by Section 10.01) except to
the extent that any such loss of perfection or priority results from the failure
of the

 

103

--------------------------------------------------------------------------------


 

Administrative Agent or the Collateral Agent to maintain possession of
certificates actually delivered to it representing securities pledged under the
Security Documents, or any Credit Party shall default in the due performance or
observance of any term, covenant or agreement on its part to be performed or
observed pursuant to any such Security Document and such default shall continue
beyond the period of grace, if any, specifically applicable thereto pursuant to
the terms of such Security Document (or if no period of grace is specifically
applicable thereto, such default shall continue unremedied for a period of 30
days); or

 

11.08.                  Guaranties. Any Guaranty or any provision thereof shall
cease to be in full force or effect as to any Guarantor (except as a result of a
release of any Subsidiary Guarantor in accordance with the terms thereof), or
any Guarantor or any Person acting for or on behalf of such Guarantor shall deny
or disaffirm such Guarantor’s obligations under its Guaranty or any Guarantor
shall default in the due performance or observance of any term, covenant or
agreement on its part to be performed or observed pursuant to its Guaranty, in
each case subject to the applicable cure periods (if any) provided for in
Section 11.01 or 11.03; or

 

11.09.                  Judgments. One or more judgments or decrees shall be
entered against Holdings or any Subsidiary of Holdings involving in the
aggregate for Holdings and its Subsidiaries a liability (not paid or to the
extent not covered by a reputable and solvent insurance company) and such
judgments and decrees either shall be final and non-appealable or shall not be
vacated, discharged or stayed or bonded pending appeal for any period of 45
consecutive days, and the aggregate amount of all such judgments equals or
exceeds $1,500,000; or

 

11.10.                  Change of Control. A Change of Control shall occur;

 

then, and in any such event, and at any time thereafter, if any Event of Default
shall then be continuing, the Administrative Agent, upon the written request of
the Required Lenders, shall by written notice to the Borrower, take any or all
of the following actions, without prejudice to the rights of the Administrative
Agent, any Lender or the holder of any Note to enforce its claims against any
Credit Party (provided that, if an Event of Default specified in Section 11.05
shall occur with respect to the Borrower, the result which would occur upon the
giving of written notice by the Administrative Agent as specified in clauses
(i) and (ii) below shall occur automatically without the giving of any such
notice):  (i) declare the Total Commitment terminated, whereupon all Commitments
of each Lender shall forthwith terminate immediately and any Commitment
Commission shall forthwith become due and payable without any other notice of
any kind; (ii) declare the principal of and any accrued interest in respect of
all Loans and the Notes and all Obligations owing hereunder and thereunder to
be, whereupon the same shall become, forthwith due and payable without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by each Credit Party; (iii) terminate any Letter of Credit which
may be terminated in accordance with its terms; (iv) direct the Borrower to pay
(and the Borrower agrees that upon receipt of such notice, or upon the
occurrence of an Event of Default specified in Section 11.05 with respect to the
Borrower, it will pay) to the Collateral Agent at the Payment Office such
additional amount of cash or Cash Equivalents, to be held as security by the
Collateral Agent, as is equal to the aggregate Stated Amount of all Letters of
Credit issued for the account of the Borrower and then outstanding; (v) enforce,
as Collateral Agent, all of the Liens and security interests created pursuant to
the Security Documents; and (vi) apply any cash

 

104

--------------------------------------------------------------------------------


 

collateral held by the Administrative Agent pursuant to Section 5.02 to the
repayment of the Obligations.

 

SECTION 12.  The Administrative Agent.

 

12.01.                  Appointment. (a) The Lenders hereby irrevocably
designate and appoint DBTCA as Administrative Agent (for purposes of this
Section 12 and Section 13.01, the term “Administrative Agent” also shall include
DBTCA in its capacity as Collateral Agent pursuant to the Security Documents) to
act as specified herein and in the other Credit Documents. Each Lender hereby
irrevocably authorizes, and each holder of any Note by the acceptance of such
Note shall be deemed irrevocably to authorize, the Administrative Agent to take
such action on its behalf under the provisions of this Agreement, the other
Credit Documents and any other instruments and agreements referred to herein or
therein and to exercise such powers and to perform such duties hereunder and
thereunder as are specifically delegated to or required of the Administrative
Agent by the terms hereof and thereof and such other powers as are reasonably
incidental thereto. The Administrative Agent may perform any of its respective
duties hereunder by or through its officers, directors, agents, employees or
affiliates.

 

(b)                                 The provisions of this Section 12 are solely
for the benefit of the Administrative Agent and the Lenders, and neither the
Borrower nor any of its Subsidiaries shall have any rights as a third party
beneficiary of any of the provisions hereof. In performing its functions and
duties under this Agreement, the Administrative Agent shall act solely as agent
for the Lenders, and the Administrative Agent does not assume (and shall not be
deemed to have assumed) any obligation or relationship of agency or trust with
or for the Borrower of any of its Subsidiaries.

 

12.02.                  Nature of Duties. (a) The Administrative Agent shall not
have any duties or responsibilities except those expressly set forth in this
Agreement and in the other Credit Documents. Neither the Administrative Agent
nor any of its officers, directors, agents, employees or affiliates shall be
liable for any action taken or omitted by it or them hereunder or under any
other Credit Document or in connection herewith or therewith, unless caused by
its or their gross negligence or willful misconduct (as determined by a court of
competent jurisdiction in a final and non-appealable decision). The duties of
the Administrative Agent shall be mechanical and administrative in nature; the
Administrative Agent shall not have by reason of this Agreement or any other
Credit Document a fiduciary relationship in respect of any Lender or the holder
of any Note; and nothing in this Agreement or in any other Credit Document,
expressed or implied, is intended to or shall be so construed as to impose upon
the Administrative Agent any obligations in respect of this Agreement or any
other Credit Document except as expressly set forth herein or therein.

 

(b)                                 Notwithstanding any other provision of this
Agreement or any provision of any other Credit Document, the Lead Arranger is
named as such for recognition purposes only, and in its capacity as such shall
have no powers, duties, responsibilities or liabilities with respect to this
Agreement or the other Credit Documents or the transactions contemplated hereby
and thereby; it being understood and agreed, however, that the Lead Arranger
shall be entitled to all indemnification and reimbursement rights in favor of
the Administrative Agent as provided for under Sections 12.06 and 13.01. Without
limitation of the foregoing, the Lead Arranger shall

 

105

--------------------------------------------------------------------------------


 

not, solely by reason of this Agreement or any other Credit Documents, have any
fiduciary relationship in respect of any Lender or any other Person.

 

12.03.                  Non-Reliance on the Administrative Agent. Independently
and without reliance upon the Administrative Agent, each Lender and the holder
of each Note, to the extent it deems appropriate, has made and shall continue to
make (i) its own independent investigation of the financial condition and
affairs of Holdings and its Subsidiaries in connection with the making and the
continuance of the Loans and the taking or not taking of any action in
connection herewith and (ii) its own appraisal of the creditworthiness of
Holdings and its Subsidiaries and, except as expressly provided in this
Agreement, the Administrative Agent shall not have any duty or responsibility,
either initially or on a continuing basis, to provide any Lender or the holder
of any Note with any credit or other information with respect thereto, whether
coming into its possession before the making of the Loans or at any time or
times thereafter. The Administrative Agent shall not be responsible to any
Lender or the holder of any Note for any recitals, statements, information,
representations or warranties herein or in any document, certificate or other
writing delivered in connection herewith or for the execution, effectiveness,
genuineness, validity, enforceability, perfection, collectibility, priority or
sufficiency of this Agreement or any other Credit Document or the financial
condition of Holdings or any of its Subsidiaries or be required to make any
inquiry concerning either the performance or observance of any of the terms,
provisions or conditions of this Agreement or any other Credit Document, or the
financial condition of Holdings or any of its Subsidiaries or the existence or
possible existence of any Default or Event of Default.

 

12.04.                  Certain Rights of the Administrative Agent. If the
Administrative Agent requests instructions from the Required Lenders with
respect to any act or action (including failure to act) in connection with this
Agreement or any other Credit Document, the Administrative Agent shall be
entitled to refrain from such act or taking such action unless and until the
Administrative Agent shall have received instructions from the Required Lenders;
and the Administrative Agent shall not incur liability to any Lender by reason
of so refraining. Without limiting the foregoing, neither any Lender nor the
holder of any Note shall have any right of action whatsoever against the
Administrative Agent as a result of the Administrative Agent acting or
refraining from acting hereunder or under any other Credit Document in
accordance with the instructions of the Required Lenders.

 

12.05.                  Reliance. The Administrative Agent shall be entitled to
rely, and shall be fully protected in relying, upon any note, writing,
resolution, notice, statement, certificate, telex, teletype or telecopier
message, cablegram, radiogram, order or other document or telephone message
signed, sent or made by any Person that the Administrative Agent believed to be
the proper Person, and, with respect to all legal matters pertaining to this
Agreement and any other Credit Document and its duties hereunder and thereunder,
upon advice of counsel selected by the Administrative Agent.

 

12.06.                  Indemnification. To the extent the Administrative Agent
(or any affiliate thereof) is not reimbursed and indemnified by the Borrower,
the Lenders will reimburse and indemnify the Administrative Agent (and any
affiliate thereof) in proportion to their respective “percentage” as used in
determining the Required Lenders (determined as if there were no Defaulting
Lenders) for and against any and all liabilities, obligations, losses, damages,

 

106

--------------------------------------------------------------------------------


 

penalties, claims, actions, judgments, costs, expenses or disbursements of
whatsoever kind or nature which may be imposed on, asserted against or incurred
by the Administrative Agent (or any affiliate thereof) in performing its duties
hereunder or under any other Credit Document or in any way relating to or
arising out of this Agreement or any other Credit Document; provided that no
Lender shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, claims, actions, judgments, suits, costs, expenses or
disbursements resulting from the Administrative Agent’s (or such affiliate’s)
gross negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final and non-appealable decision).

 

12.07.                  The Administrative Agent in its Individual Capacity.
With respect to its obligation to make Loans, or issue or participate in Letters
of Credit, under this Agreement, the Administrative Agent shall have the rights
and powers specified herein for a “Lender” and may exercise the same rights and
powers as though it were not performing the duties specified herein; and the
term “Lender,” “Required Lenders,” “Majority Lenders,” “holders of Notes” or any
similar terms shall, unless the context clearly indicates otherwise, include the
Administrative Agent in its respective individual capacities. The Administrative
Agent and its affiliates may accept deposits from, lend money to, and generally
engage in any kind of banking, investment banking, trust or other business with,
or provide debt financing, equity capital or other services (including financial
advisory services) to any Credit Party or any Affiliate of any Credit Party (or
any Person engaged in a similar business with any Credit Party or any Affiliate
thereof) as if they were not performing the duties specified herein, and
may accept fees and other consideration from any Credit Party or any Affiliate
of any Credit Party for services in connection with this Agreement and otherwise
without having to account for the same to the Lenders.

 

12.08.                  Holders. The Administrative Agent may deem and treat the
payee of any Note as the owner thereof for all purposes hereof unless and until
a written notice of the assignment, transfer or endorsement thereof, as the case
may be, shall have been filed with the Administrative Agent. Any request,
authority or consent of any Person who, at the time of making such request or
giving such authority or consent, is the holder of any Note shall be conclusive
and binding on any subsequent holder, transferee, assignee or endorsee, as the
case may be, of such Note or of any Note or Notes issued in exchange therefor.

 

12.09.                  Resignation by the Administrative Agent. (a) The
Administrative Agent may resign from the performance of all its respective
functions and duties hereunder and/or under the other Credit Documents at any
time by giving 20 Business Days’ prior written notice to the Lenders and, unless
a Default or an Event of Default under Section 11.05 then exists, the Borrower.
Any such resignation by an Administrative Agent hereunder also constitute its
(and its applicable Affiliate’s) resignation as an Issuing Lender and/or the
Swingline Lender, as the case may be, in which case the resigning Administrative
Agent (and its applicable Affiliate) (x) shall not be required to issue any
further Letters of Credit or make any additional Swingline Loans hereunder and
(y) shall maintain all of its rights as Issuing Lender or Swingline Lender, as
the case may be, with respect to any Letters of Credit issued by it, or
Swingline Loans made by it, prior to the date of such resignation. Such
resignation shall take effect upon the appointment of a successor Administrative
Agent pursuant to clauses (b) and (c) below or as otherwise provided below.

 

107

--------------------------------------------------------------------------------


 

(b) Upon any such notice of resignation by the Administrative Agent, the
Required Lenders shall appoint a successor Administrative Agent hereunder or
thereunder who shall be a commercial bank or trust company reasonably acceptable
to the Borrower, which acceptance shall not be unreasonably withheld or delayed
(provided that the Borrower’s approval shall not be required if a Specified
Default or an Event of Default then exists).

 

(c) If a successor Administrative Agent shall not have been so appointed within
such 20 Business Day period, the Administrative Agent, with the consent of the
Borrower (which consent shall not be unreasonably withheld or delayed, provided
that the Borrower’s consent shall not be required if a Default or an Event of
Default then exists), shall then appoint a successor Administrative Agent who
shall serve as Administrative Agent hereunder or thereunder until such time, if
any, as the Required Lenders appoint a successor Administrative Agent as
provided above.

 

(d) If no successor Administrative Agent has been appointed pursuant to clause
(b) or (c) above by the 25th Business Day after the date such notice of
resignation was given by the Administrative Agent, the Administrative Agent’s
resignation shall become effective and the Required Lenders shall thereafter
perform all the duties of the Administrative Agent hereunder and/or under any
other Credit Document until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided above.

 

(e) Upon a resignation of the Administrative Agent pursuant to this Section
12.09, the Administrative Agent shall remain indemnified to the extent provided
in this Agreement and the other Credit Documents and the provisions of this
Section 12 (and the analogous provisions of the other Credit Documents) shall
continue in effect for the benefit of the Administrative Agent for all of its
actions and inactions while serving as the Administrative Agent.

 

12.10.      Collateral Matters. (a)  Each Lender authorizes and directs the
Collateral Agent to enter into the Security Documents for the benefit of the
Lenders and the other Secured Creditors. Each Lender hereby agrees, and each
holder of any Note by the acceptance thereof will be deemed to agree, that,
except as otherwise set forth herein, any action taken by the Required Lenders
in accordance with the provisions of this Agreement or the Security Documents,
and the exercise by the Required Lenders of the powers set forth herein or
therein, together with such other powers as are reasonably incidental thereto,
shall be authorized and binding upon all of the Lenders. The Collateral Agent is
hereby authorized on behalf of all of the Lenders, without the necessity of any
notice to or further consent from any Lender, from time to time prior to an
Event of Default, to take any action with respect to any Collateral or Security
Documents which may be necessary to perfect and maintain perfected the security
interest in and liens upon the Collateral granted pursuant to the Security
Documents.

 

(b) The Lenders hereby authorize the Collateral Agent, at its option and in its
discretion, to release any Lien granted to or held by the Collateral Agent upon
any Collateral (i) upon termination of the Commitments and payment and
satisfaction of all of the Obligations at any time arising under or in respect
of this Agreement or the Credit Documents or the transactions contemplated
hereby or thereby, (ii) constituting property being sold or otherwise disposed
of (to Persons other than Holdings and its Subsidiaries) upon the sale or other

 

108

--------------------------------------------------------------------------------


 

disposition thereof in compliance with Section 10.02, (iii) if approved,
authorized or ratified in writing by the Required Lenders (or all of the Lenders
hereunder, to the extent required by Section 13.12) or (iv) as otherwise may be
expressly provided in the relevant Security Documents. Upon request by the
Administrative Agent at any time, the Lenders will confirm in writing the
Collateral Agent’s authority to release particular types or items of Collateral
pursuant to this Section 12.10.

 

(c) The Collateral Agent shall have no obligation whatsoever to the Lenders or
to any other Person to assure that the Collateral exists or is owned by any
Credit Party or is cared for, protected or insured or that the Liens granted to
the Collateral Agent herein or pursuant hereto have been properly or
sufficiently or lawfully created, perfected, protected or enforced or are
entitled to any particular priority, or to exercise or to continue exercising at
all or in any manner or under any duty of care, disclosure or fidelity any of
the rights, authorities and powers granted or available to the Collateral Agent
in this Section 12.10 or in any of the Security Documents, it being understood
and agreed that in respect of the Collateral, or any act, omission or event
related thereto, the Collateral Agent may act in any manner it may deem
appropriate, in its sole discretion, given the Collateral Agent’s own interest
in the Collateral as one of the Lenders and that the Collateral Agent shall have
no duty or liability whatsoever to the Lenders, except for its gross negligence
or willful misconduct (as determined by a court of competent jurisdiction in a
final and non-appealable decision).

 

12.11.      Delivery of Information. The Administrative Agent shall not be
required to deliver to any Lender originals or copies of any documents,
instruments, notices, communications or other information received by the
Administrative Agent from any Credit Party, any Subsidiary, the Required
Lenders, any Lender or any other Person under or in connection with this
Agreement or any other Credit Document except (i) as specifically provided in
this Agreement or any other Credit Document and (ii) as specifically requested
from time to time in writing by any Lender with respect to a specific document,
instrument, notice or other written communication received by and in the
possession of the Administrative Agent at the time of receipt of such request
and then only in accordance with such specific request.

 

SECTION 13. Miscellaneous.

 

13.01.      Payment of Expenses, etc. The Borrower hereby agrees to:  (i) pay
all reasonable out-of-pocket costs and expenses of the Administrative Agent
(including, without limitation, the reasonable fees and disbursements of White &
Case LLP) in connection with the preparation, execution, delivery and
administration of this Agreement and the other Credit Documents and the
documents and instruments referred to herein and therein and any amendment,
waiver or consent relating hereto or thereto, of the Administrative Agent and
its Affiliates in connection with its or their syndication efforts with respect
to this Agreement and of the Administrative Agent and, after the occurrence of
an Event of Default, each of the Issuing Lenders and Lenders in connection with
the enforcement of this Agreement and the other Credit Documents and the
documents and instruments referred to herein and therein or in connection with
any refinancing or restructuring of the credit arrangements provided under this
Agreement in the nature of a “work-out” or pursuant to any insolvency or
bankruptcy proceedings (including, in each case without limitation, the
reasonable fees and disbursements of counsel and consultants for the
Administrative Agent and, after the occurrence of an Event of Default,

 

109

--------------------------------------------------------------------------------


 

counsel for each of the Issuing Lenders and Lenders); (ii) pay and hold the
Administrative Agent, each of the Issuing Lenders and each of the Lenders
harmless from and against any and all present and future stamp, excise and other
similar documentary taxes with respect to the foregoing matters and save the
Administrative Agent, each of the Issuing Lenders and each of the Lenders
harmless from and against any and all liabilities with respect to or resulting
from any delay or omission (other than to the extent attributable to the
Administrative Agent, such Issuing Lender or such Lender) to pay such taxes; and
(iii) indemnify the Administrative Agent, each Issuing Lender and each Lender,
and each of their respective officers, directors, employees, representatives,
agents, affiliates, trustees and investment advisors from and hold each of them
harmless against any and all liabilities, obligations (including removal or
remedial actions), losses, damages, penalties, claims, actions, judgments,
suits, costs, expenses and disbursements (including reasonable attorneys’ and
consultants’ fees and disbursements) incurred by, imposed on or assessed against
any of them as a result of, or arising out of, or in any way related to, or by
reason of, (a) any investigation, litigation or other proceeding (whether or not
the Administrative Agent, any Issuing Lender or any Lender is a party thereto
and whether or not such investigation, litigation or other proceeding is brought
by or on behalf of any Credit Party) related to the entering into and/or
performance of this Agreement or any other Credit Document or the use of any
Letter of Credit or the proceeds of any Loans hereunder or the consummation of
the Transaction or any other transactions contemplated herein or in any other
Credit Document or the exercise of any of their rights or remedies provided
herein or in the other Credit Documents, or (b) the actual or alleged presence
of Hazardous Materials in the air, surface water or groundwater or on the
surface or subsurface of any Real Property at any time owned, leased or operated
by Holdings or any of its Subsidiaries, the generation, storage, transportation,
handling or disposal of Hazardous Materials by Holdings or any of its
Subsidiaries at any location, whether or not owned, leased or operated by
Holdings or any of its Subsidiaries, the noncompliance by Holdings or any of its
Subsidiaries with any Environmental Law (including applicable permits
thereunder) applicable to any Real Property, or any Environmental Claim asserted
against Holdings, any of its Subsidiaries or any Real Property at any time
owned, leased or operated by Holdings or any of its Subsidiaries, including, in
each case, without limitation, the reasonable fees and disbursements of counsel
and other consultants incurred in connection with any such investigation,
litigation or other proceeding (but excluding any losses, liabilities, claims,
damages or expenses to the extent incurred by reason of the gross negligence or
willful misconduct of the Person to be indemnified (as determined by a court of
competent jurisdiction in a final and non-appealable decision)). To the extent
that the undertaking to indemnify, pay or hold harmless the Administrative
Agent, any Issuing Lender or any Lender set forth in the preceding sentence may
be unenforceable because it is violative of any law or public policy, the
Borrower shall make the maximum contribution to the payment and satisfaction of
each of the indemnified liabilities which is permissible under applicable law.

 

13.02.      Right of Setoff. In addition to any rights now or hereafter granted
under applicable law or otherwise, and not by way of limitation of any such
rights, upon the occurrence and during the continuance of an Event of Default,
the Administrative Agent, each Issuing Lender and each Lender is hereby
authorized at any time or from time to time, without presentment, demand,
protest or other notice of any kind to any Credit Party or to any other Person,
any such notice being hereby expressly waived, to set off and to appropriate and
apply any and all deposits (general or special) and any other Indebtedness at
any time held or owing by the Administrative Agent, such Issuing Lender or such
Lender (including, without limitation, by

 

110

--------------------------------------------------------------------------------


 

branches and agencies of the Administrative Agent, such Issuing Lender or such
Lender wherever located) to or for the credit or the account of Holdings or any
of its Subsidiaries against and on account of the Obligations and liabilities of
the Credit Parties to the Administrative Agent, such Issuing Lender or such
Lender under this Agreement or under any of the other Credit Documents,
including, without limitation, all interests in Obligations purchased by such
Lender pursuant to Section 13.06(b), and all other claims of any nature or
description arising out of or connected with this Agreement or any other Credit
Document, irrespective of whether or not the Administrative Agent, such Issuing
Lender or such Lender shall have made any demand hereunder and although said
Obligations, liabilities or claims, or any of them, shall be contingent or
unmatured.

 

13.03.      Notices. Except as otherwise expressly provided herein, all notices
and other communications provided for hereunder shall be in writing (including
telegraphic, telex, telecopier or cable communication) and mailed, telegraphed,
telexed, telecopied, cabled or delivered:  if to any Credit Party, at the
address specified opposite its signature below or in the other relevant Credit
Documents; if to any Lender, at its address specified on Schedule II; and if to
the Administrative Agent, at the Notice Office; or, as to any Credit Party or
the Administrative Agent, at such other address as shall be designated by such
party in a written notice to the other parties hereto and, as to each Lender, at
such other address as shall be designated by such Lender in a written notice to
the Borrower and the Administrative Agent. All such notices and communications
shall, when mailed, telegraphed, telexed, telecopied, or cabled or sent by
overnight courier, be effective when deposited in the mails, delivered to the
telegraph company, cable company or overnight courier, as the case may be, or
sent by telex or telecopier, except that notices and communications to the
Administrative Agent and the Borrower shall not be effective until received by
the Administrative Agent or the Borrower, as the case may be.

 

13.04.      Benefit of Agreement; Assignments; Participations. (a)  This
Agreement shall be binding upon and inure to the benefit of and be enforceable
by the respective successors and assigns of the parties hereto; provided,
however, neither Holdings nor the Borrower may assign or transfer any of its
rights, obligations or interest hereunder without the prior written consent of
all of the Lenders and, provided further, (x) that, although any Lender may
transfer, assign or grant participations in its rights hereunder, such Lender
shall remain a “Lender” for all purposes hereunder (and may not transfer or
assign all or any portion of its Commitments or Loans hereunder except as
provided in Sections 2.13 and 13.04(b)) and the transferee, assignee or
participant, as the case may be, shall not constitute a “Lender” hereunder and
(y) that no Lender shall transfer or grant any participation under which the
participant shall have rights to approve any amendment to or waiver of this
Agreement or any other Credit Document except to the extent such amendment or
waiver would (i) extend the final scheduled maturity of any Loan, Note or Letter
of Credit (unless such Letter of Credit is not extended beyond the Revolving
Loan Maturity Date) in which such participant is participating, or reduce the
rate or extend the time of payment of interest or Fees thereon (except in
connection with a waiver of applicability of any post-default increase in
interest rates) or reduce the principal amount thereof (it being understood that
any amendment or modification to the financial definitions in this Agreement or
to Section 13.07(a) shall not constitute a reduction in the rate of interest or
Fees payable hereunder), or increase the amount of the participant’s
participation over the amount thereof then in effect (it being understood that a
waiver of any Default or Event of Default or of a mandatory reduction in the
Total Commitment shall not constitute a change in the terms of such

 

111

--------------------------------------------------------------------------------


 

participation, and that an increase in any Commitment (or the available portion
thereof) or Loan shall be permitted without the consent of any participant if
the participant’s participation is not increased as a result thereof), (ii)
consent to the assignment or transfer by Holdings or the Borrower of any of its
rights and obligations under this Agreement or (iii) release all or
substantially all of the Collateral under all of the Security Documents (except
as expressly provided in the Credit Documents) supporting the Loans or Letters
of Credit hereunder in which such participant is participating. In the case of
any such participation, the participant shall not have any rights under this
Agreement or any of the other Credit Documents (the participant’s rights against
such Lender in respect of such participation to be those set forth in the
agreement executed by such Lender in favor of the participant relating thereto)
and all amounts payable by the Borrower hereunder shall be determined as if such
Lender had not sold such participation.

 

(b) Notwithstanding the foregoing, any Lender (or any Lender together with one
or more other Lenders) may (x) assign all or a portion of its Commitments and
related outstanding Obligations (or, if the Commitments with respect to the
relevant Tranche have terminated, outstanding Obligations) hereunder to (i)(A)
its parent company and/or any affiliate of such Lender which is at least 50%
owned by such Lender or its parent company or (B) to one or more other Lenders
or any affiliate of any such other Lender which is at least 50% owned by such
other Lender or its parent company (provided that any fund that invests in loans
and is managed or advised by the same investment advisor of another fund which
is a Lender (or by an Affiliate of such investment advisor) shall be treated as
an affiliate of such other Lender for the purposes of this sub-clause
(x)(i)(B)), or (ii) in the case of any Lender that is a fund that invests in
loans, any other fund that invests in loans and is managed or advised by the
same investment advisor of any Lender or by an Affiliate of such investment
advisor or (y) assign all, or if less than all, a portion equal to at least
$1,000,000 in the aggregate for the assigning Lender or assigning Lenders, of
such Commitments and related outstanding Obligations (or, if the Commitments
with respect to the relevant Tranche have terminated, outstanding Obligations)
hereunder to one or more Eligible Transferees (treating any fund that invests in
loans and any other fund that invests in loans and is managed or advised by the
same investment advisor of such fund or by an Affiliate of such investment
advisor as a single Eligible Transferee), each of which assignees shall become a
party to this Agreement as a Lender by execution of an Assignment and Assumption
Agreement, provided that (i) at such time, Schedule I shall be deemed modified
to reflect the Commitments and/or outstanding Loans, as the case may be, of such
new Lender and of the existing Lenders, (ii) upon the surrender of the relevant
Notes by the assigning Lender (or, upon such assigning Lender’s indemnifying the
Borrower for any lost Note pursuant to a customary indemnification agreement)
new Notes will be issued, at the Borrower’s expense, to such new Lender and to
the assigning Lender upon the request of such new Lender or assigning Lender,
such new Notes to be in conformity with the requirements of Section 2.05 (with
appropriate modifications) to the extent needed to reflect the revised
Commitments and/or outstanding Loans, as the case may be, (iii) the consent of
the Administrative Agent and, so long as (A) no Event of Default exists and (B)
the Syndication Date has occurred (or, if earlier, 90 days has passed following
the Initial Borrowing Date), the Borrower shall be required in connection with
any such assignment pursuant to clause (y) above (each of which consents shall
not be unreasonably withheld or delayed), (iv) the Administrative Agent shall
receive at the time of each such assignment, from the assigning or assignee
Lender, the payment of a non-refundable assignment fee of $3,500, and (v) no
such transfer or assignment will be effective until recorded by the
Administrative Agent on the Register pursuant to Section 13.15. To the extent of
any

 

112

--------------------------------------------------------------------------------


 

assignment pursuant to this Section 13.04(b), the assigning Lender shall be
relieved of its obligations hereunder with respect to its assigned Commitments
and outstanding Loans. At the time of each assignment pursuant to this Section
13.04(b) to a Person which is not already a Lender hereunder and which is not a
United States person (as such term is defined in Section 7701(a)(30) of the
Code) for Federal income tax purposes, the respective assignee Lender shall, to
the extent legally entitled to do so, provide to the Borrower the appropriate
Internal Revenue Service Forms (and, if applicable, a Section 5.04(b)(ii)
Certificate) described in Section 5.04(b). To the extent that an assignment of
all or any portion of a Lender’s Commitments and related outstanding Obligations
pursuant to Section 2.13 or this Section 13.04(b) would, at the time of such
assignment, result in increased costs under Section 2.10, 3.06 or 5.04 from
those being charged by the respective assigning Lender prior to such assignment,
then the Borrower shall not be obligated to pay such increased costs (although
the Borrower, in accordance with and pursuant to the other provisions of this
Agreement, shall be obligated to pay any other increased costs of the type
described above resulting from changes after the date of the respective
assignment).

 

(c) Nothing in this Agreement shall prevent or prohibit any Lender from pledging
its Loans and Notes hereunder to a Federal Reserve Bank in support of borrowings
made by such Lender from such Federal Reserve Bank and, with prior notification
to the Administrative Agent (but without the consent of the Administrative Agent
or the Borrower), any Lender which is a fund may pledge all or any portion of
its Loans and Notes to its trustee or to a collateral agent providing credit or
credit support to such Lender in support of its obligations to such trustee,
such collateral agent or a holder of such obligations, as the case may be. No
pledge pursuant to this clause (c) shall release the transferor Lender from any
of its obligations hereunder.

 

13.05.      No Waiver; Remedies Cumulative. No failure or delay on the part of
the Administrative Agent, the Collateral Agent, any Issuing Lender or any Lender
in exercising any right, power or privilege hereunder or under any other Credit
Document and no course of dealing between the Borrower or any other Credit Party
and the Administrative Agent, the Collateral Agent, any Issuing Lender or any
Lender shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, power or privilege hereunder or under any other Credit
Document preclude any other or further exercise thereof or the exercise of any
other right, power or privilege hereunder or thereunder. The rights, powers and
remedies herein or in any other Credit Document expressly provided are
cumulative and not exclusive of any rights, powers or remedies which the
Administrative Agent, the Collateral Agent, any Issuing Lender or any Lender
would otherwise have. No notice to or demand on any Credit Party in any case
shall entitle any Credit Party to any other or further notice or demand in
similar or other circumstances or constitute a waiver of the rights of the
Administrative Agent, the Collateral Agent, any Issuing Lender or any Lender to
any other or further action in any circumstances without notice or demand.

 

13.06.      Payments Pro Rata. (a)  Except as otherwise provided in this
Agreement, the Administrative Agent agrees that promptly after its receipt of
each payment from or on behalf of the Borrower in respect of any Obligations
hereunder, the Administrative Agent shall distribute such payment to the Lenders
entitled thereto (other than any Lender that has consented in writing to waive
its pro rata share of any such payment) pro rata based upon their respective
shares, if any, of the Obligations with respect to which such payment was
received.

 

113

--------------------------------------------------------------------------------


 

(b) Each of the Lenders agrees that, if it should receive any amount hereunder
(whether by voluntary payment, by realization upon security, by the exercise of
the right of setoff or banker’s lien, by counterclaim or cross action, by the
enforcement of any right under the Credit Documents, or otherwise), which is
applicable to the payment of the principal of, or interest on, the Loans, Unpaid
Drawings, Commitment Commission or Letter of Credit Fees, of a sum which with
respect to the related sum or sums received by other Lenders is in a greater
proportion than the total of such Obligation then owed and due to such Lender
bears to the total of such Obligation then owed and due to all of the Lenders
immediately prior to such receipt, then such Lender receiving such excess
payment shall purchase for cash without recourse or warranty from the other
Lenders an interest in the Obligations of the respective Credit Party to such
Lenders in such amount as shall result in a proportional participation by all
the Lenders in such amount; provided that if all or any portion of such excess
amount is thereafter recovered from such Lenders, such purchase shall be
rescinded and the purchase price restored to the extent of such recovery, but
without interest.

 

(c) Notwithstanding anything to the contrary contained herein, the provisions of
preceding Sections 13.06(a) and (b) shall be subject to the express provisions
of this Agreement which require, or permit, differing payments to be made to
Non-Defaulting Lenders as opposed to Defaulting Lenders.

 

13.07.      Calculations; Computations. (a)  The financial statements to be
furnished to the Lenders pursuant hereto shall be made and prepared in
accordance with GAAP consistently applied throughout the periods involved
(except as set forth in the notes thereto or as otherwise disclosed in writing
by Holdings to the Lenders); provided that, (i) except as otherwise specifically
provided herein, all computations of Excess Cash Flow, and all computations and
all definitions (including accounting terms) used in determining compliance with
Sections 9.15 and 10.07 shall utilize GAAP and policies in conformity with those
used to prepare the audited financial statements of TPI referred to in Section
8.05(a) for the fiscal year of TPI ended on December 31, 2006 and (ii) to the
extent expressly provided herein, certain calculations shall be made on a Pro
Forma Basis.

 

(b) All computations of (i) interest on Base Rate Loans determined by reference
to the Federal Funds Rate and on Eurodollar Loans, Commitment Commission and
other Fees hereunder shall be made on the basis of a year of 360 days for the
actual number of days (including the first day but excluding the last day;
except that in the case of Letter of Credit Fees and Facing Fees, the last day
shall be included) occurring in the period for which such interest, Commitment
Commission or other Fees are payable, and (ii) all computations of interest on
Base Rate Loans determined by reference to the Prime Lending Rate shall be made
on the basis of a year of 365/366 days (as applicable) for the actual number of
days (including the first day but excluding the last day) occurring in the
period for which such interest is payable.

 

13.08.      GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY
TRIAL. (a)  THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL, EXCEPT AS OTHERWISE
PROVIDED IN ANY MORTGAGE, BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE
LAW OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO ITS CONFLICT OF

 

114

--------------------------------------------------------------------------------


 

LAWS PRINCIPLES. ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT
OR ANY OTHER CREDIT DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW
YORK OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, IN EACH CASE
WHICH ARE LOCATED IN THE COUNTY OF NEW YORK, AND, BY EXECUTION AND DELIVERY OF
THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT, EACH OF HOLDINGS AND THE BORROWER
HEREBY IRREVOCABLY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY
AND UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID COURTS. EACH OF HOLDINGS
AND THE BORROWER HEREBY FURTHER IRREVOCABLY WAIVES ANY CLAIM THAT ANY SUCH
COURTS LACK PERSONAL JURISDICTION OVER HOLDINGS OR THE BORROWER, AND AGREES NOT
TO PLEAD OR CLAIM, IN ANY LEGAL ACTION PROCEEDING WITH RESPECT TO THIS AGREEMENT
OR ANY OTHER CREDIT DOCUMENT BROUGHT IN ANY OF THE AFOREMENTIONED COURTS, THAT
SUCH COURTS LACK PERSONAL JURISDICTION OVER HOLDINGS OR THE BORROWER. EACH OF
HOLDINGS AND THE BORROWER FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS
OUT OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE
MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO
HOLDINGS OR THE BORROWER AT ITS ADDRESS SET FORTH OPPOSITE ITS SIGNATURE BELOW,
SUCH SERVICE TO BECOME EFFECTIVE 30 DAYS AFTER SUCH MAILING. EACH OF HOLDINGS
AND THE BORROWER HEREBY IRREVOCABLY WAIVES ANY OBJECTION TO SUCH SERVICE OF
PROCESS AND FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY
ACTION OR PROCEEDING COMMENCED HEREUNDER OR UNDER ANY OTHER CREDIT DOCUMENT THAT
SERVICE OF PROCESS WAS IN ANY WAY INVALID OR INEFFECTIVE. NOTHING HEREIN SHALL
AFFECT THE RIGHT OF THE ADMINISTRATIVE AGENT, ANY LENDER OR THE HOLDER OF ANY
NOTE TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL
PROCEEDINGS OR OTHERWISE PROCEED AGAINST HOLDINGS OR THE BORROWER IN ANY OTHER
JURISDICTION.

 

(b) EACH OF HOLDINGS AND THE BORROWER HEREBY IRREVOCABLY WAIVES ANY OBJECTION
WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE
AFORESAID ACTIONS OR PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS
AGREEMENT OR ANY OTHER CREDIT DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN
CLAUSE (a) ABOVE AND HEREBY FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD
OR CLAIM IN ANY SUCH COURT THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY
SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

(c) EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT TO
A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS AGREEMENT, THE OTHER CREDIT DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.

 

115

--------------------------------------------------------------------------------


 

13.09.      Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. A set of counterparts
executed by all the parties hereto shall be lodged with the Borrower and the
Administrative Agent.

 

13.10.      Effectiveness. This Agreement shall become effective on the date
(the “Effective Date”) on which the Holdings, Borrower, the Administrative Agent
and each of the Lenders shall have signed a counterpart hereof (whether the same
or different counterparts) and shall have delivered the same to the
Administrative Agent at the Notice Office or, in the case of the Lenders, shall
have given to the Administrative Agent telephonic (confirmed in writing),
written or telex notice (actually received) at such office that the same has
been signed and mailed to it. The Administrative Agent will give Holdings, the
Borrower and each Lender prompt written notice of the occurrence of the
Effective Date.

 

13.11.      Headings Descriptive. The headings of the several sections and
subsections of this Agreement are inserted for convenience only and shall not in
any way affect the meaning or construction of any provision of this Agreement.

 

13.12.      Amendment or Waiver; etc. (a)  Neither this Agreement nor any other
Credit Document nor any terms hereof or thereof may be changed, waived,
discharged or terminated unless such change, waiver, discharge or termination is
in writing signed by the respective Credit Parties party hereto or thereto and
the Required Lenders (although additional parties may be added to (and annexes
may be modified to reflect such additions), and Subsidiaries of the Borrower may
be released from, the Subsidiaries Guaranty and the Security Documents in
accordance with the provisions hereof and thereof without the consent of the
other Credit Parties party thereto or the Required Lenders), provided that no
such change, waiver, discharge or termination shall, without the consent of each
Lender (other than a Defaulting Lender) (with Obligations being directly
affected in the case of following clause (i)), (i) extend the final scheduled
maturity of any Loan or Note or extend the stated expiration date of any Letter
of Credit beyond the Revolving Loan Maturity Date, or reduce the rate or extend
the time of payment of interest or Fees thereon (except in connection with the
waiver of applicability of any post-default increase in interest rates), or
reduce the principal amount thereof (it being understood that any amendment or
modification to the financial definitions in this Agreement or to Section
13.07(a) shall not constitute a reduction in the rate of interest or Fees for
the purposes of this clause (i)), (ii) release all or substantially all of the
Collateral (except as expressly provided in the Credit Documents) under all the
Security Documents, (iii) amend, modify or waive any provision of this Section
13.12(a) (except for technical amendments with respect to additional extensions
of credit pursuant to this Agreement which afford the protections to such
additional extensions of credit of the type provided to the Term Loans and the
Revolving Loan Commitments on the Effective Date), (iv) reduce the percentage
specified in the definition of Required Lenders (it being understood that, with
the consent of the Required Lenders, additional extensions of credit pursuant to
this Agreement may be included in the determination of the Required Lenders on
substantially the same basis as the extensions of Term Loans and Revolving Loan
Commitments are included on the Effective Date) or (v) consent to the assignment
or transfer by Holdings or the Borrower of any of its rights and obligations
under this Agreement; provided further, that no such change, waiver, discharge
or termination shall (1)

 

116

--------------------------------------------------------------------------------


 

increase the Commitments of any Lender over the amount thereof then in effect
without the consent of such Lender (it being understood that waivers or
modifications of conditions precedent, covenants, Defaults or Events of Default
or of a mandatory reduction in the Total Commitment shall not constitute an
increase of the Commitment of any Lender, and that an increase in the available
portion of any Commitment of any Lender shall not constitute an increase of the
Commitment of such Lender), (2) except in cases where additional extensions of
term loans and/or revolving loans are being afforded substantially the same
treatment afforded to the Term Loans and Revolving Loans pursuant to this
Agreement as originally in effect, (x) without the consent of the Majority
Lenders of each Tranche which is being allocated a lesser prepayment, repayment
or commitment reduction as a result of the actions described below in this
sub-clause (x), alter the required application of any prepayments or repayments
(or commitment reduction), as between the various Tranches, pursuant to Section
5.01(a) or 5.02 (excluding Section 5.02(b)) (although the Required Lenders may
waive, in whole or in part, any such prepayment, repayment or commitment
reduction, so long as the application, as amongst the various Tranches, of any
such prepayment, repayment or commitment reduction which is still required to be
made is not altered) or (y) without the consent of the Majority Lenders of each
Tranche which is adversely affected by such amendment, amend the definition of
Majority Lenders (it being understood that with the consent of the Required
Lenders, additional extensions of credit pursuant to this Agreement may be
included in the determination of the Majority Lenders on substantially the same
basis as the extensions of Term Loans and Revolving Loan Commitments are
included on the Effective Date), (3) without the consent of each Issuing Lender,
amend, modify or waive any provision of Section 3 or alter its rights or
obligations with respect to Letters of Credit, (4) without the consent of the
Swingline Lender, alter the Swingline Lender’s rights or obligations with
respect to Swingline Loans, (5) without the consent of the Administrative Agent,
amend, modify or waive any provision of Section 12 or any other provision as
same relates to the rights or obligations of the Administrative Agent, (6)
without the consent of Collateral Agent, amend, modify or waive any provision
relating to the rights or obligations of the Collateral Agent, or (7) without
the consent of the Majority Lenders under the affected Tranche of Term Loans,
reduce the amount of, or extend the date of, any Scheduled Term Loan Repayment
in respect of such Tranche of Term Loans.

 

(b) If, in connection with any proposed change, waiver, discharge or termination
of or to any of the provisions of this Agreement as contemplated by clauses (i)
through (v), inclusive, of the first proviso to Section 13.12(a), the consent of
the Required Lenders is obtained but the consent of one or more of such other
Lenders whose consent is required is not obtained, then the Borrower shall have
the right, so long as all non-consenting Lenders whose individual consent is
required are treated as described in either clause (A) or (B) below, to either
(A) replace each such non-consenting Lender or Lenders (or, at the option of the
Borrower, if the respective Lender’s consent is required with respect to less
than all Tranches of Loans (or related Commitments), to replace only the
Commitments and/or Loans of the respective non-consenting Lender which gave rise
to the need to obtain such Lender’s individual consent) with one or more
Replacement Lenders pursuant to Section 2.13 so long as at the time of such
replacement, each such Replacement Lender consents to the proposed change,
waiver, discharge or termination or (B) terminate such non-consenting Lender’s
Revolving Loan Commitment (if such Lender’s consent is required as a result of
its Revolving Loan Commitment) and/or its Term Loan Commitment (if such Lender’s
consent is required as a result of its Term Loan Commitment) and/or repay each
Tranche of outstanding Loans of such Lender which gave rise to the need to

 

117

--------------------------------------------------------------------------------


 

obtain such Lender’s consent and/or cash collateralize its applicable RL
Percentage of the Letter of Credit of Outstandings, in accordance with Sections
4.02(b) and/or 5.01(b), provided that, unless the Commitments which are
terminated and Loans which are repaid pursuant to preceding clause (B) are
immediately replaced in full at such time through the addition of new Lenders or
the increase of the Commitments and/or outstanding Loans of existing Lenders
(who in each case must specifically consent thereto), then in the case of any
action pursuant to preceding clause (B), the Required Lenders (determined after
giving effect to the proposed action) shall specifically consent thereto,
provided further, that the Borrower shall not have the right to replace a
Lender, terminate its Commitment or repay its Loans solely as a result of the
exercise of such Lender’s rights (and the withholding of any required consent by
such Lender) pursuant to the second proviso to Section 13.12(a).

 

(c) Notwithstanding anything to the contrary contained in clause (a) above of
this Section 13.12, the Borrower, the Administrative Agent and each Incremental
Term Loan Lender may, in accordance with the provisions of Section 2.14, enter
into an Incremental Term Loan Commitment Agreement, provided that after the
execution and delivery by the Borrower, the Administrative Agent and each such
Incremental Term Loan Lender of such Incremental Term Loan Commitment Agreement,
such Incremental Term Loan Commitment Agreement may thereafter only be modified
in accordance with the requirements of clause (a) above of this Section 13.12.

 

13.13.      Survival. All indemnities set forth herein including, without
limitation, in Sections 2.10, 2.11, 3.06, 5.04, 12.06 and 13.01 shall survive
the execution, delivery and termination of this Agreement and the Notes and the
making and repayment of the Obligations.

 

13.14.      Domicile of Loans. Each Lender may transfer and carry its Loans at,
to or for the account of any office, Subsidiary or Affiliate of such Lender.
Notwithstanding anything to the contrary contained herein, to the extent that a
transfer of Loans pursuant to this Section 13.14 would, at the time of such
transfer, result in increased costs under Section 2.10, 2.11, 3.06 or 5.04 from
those being charged by the respective Lender prior to such transfer, then the
Borrower shall not be obligated to pay such increased costs (although the
Borrower shall be obligated to pay any other increased costs of the type
described above resulting from changes after the date of the respective
transfer).

 

13.15.      Register. The Borrower hereby designates the Administrative Agent to
serve as its agent, solely for purposes of this Section 13.15, to maintain a
register (the “Register”) on which it will record the Commitments from time to
time of each of the Lenders, the Loans made by each of the Lenders and each
repayment in respect of the principal amount of the Loans of each Lender.
Failure to make any such recordation, or any error in such recordation, shall
not affect the Borrower’s obligations in respect of such Loans. With respect to
any Lender, the transfer of the Commitments of such Lender and the rights to the
principal of, and interest on, any Loan made pursuant to such Commitments shall
not be effective until such transfer is recorded on the Register maintained by
the Administrative Agent with respect to ownership of such Commitments and Loans
and prior to such recordation all amounts owing to the transferor with respect
to such Commitments and Loans shall remain owing to the transferor. The
registration of assignment or transfer of all or part of any Commitments and
Loans shall be recorded by the Administrative Agent on the Register only upon
the acceptance by the

 

118

--------------------------------------------------------------------------------


 

Administrative Agent of a properly executed and delivered Assignment and
Assumption Agreement pursuant to Section 13.04(b). Coincident with the delivery
of such an Assignment and Assumption Agreement to the Administrative Agent for
acceptance and registration of assignment or transfer of all or part of a Loan,
or as soon thereafter as practicable, the assigning or transferor Lender shall
surrender the Note (if any) evidencing such Loan, and thereupon one or more new
Notes in the same aggregate principal amount shall be issued to the assigning or
transferor Lender and/or the new Lender at the request of any such Lender. The
Borrower agrees to indemnify the Administrative Agent from and against any and
all losses, claims, damages and liabilities of whatsoever nature which may be
imposed on, asserted against or incurred by the Administrative Agent in
performing its duties under this Section 13.15.

 

13.16.      Confidentiality. (a)  Subject to the provisions of clause (b) of
this Section 13.16, each Lender agrees to keep information obtained by it
pursuant hereto and the other Credit Documents and identified by Holdings or the
Borrower as confidential in writing at the time of delivery confidential in
accordance with such Lender’s customary practices and agrees that it will only
use such information in connection with the transactions contemplated by this
Agreement and not disclose any of such information other than (i) to such
Lender’s employees, representatives, directors, attorneys, auditors, agents,
professional advisors, trustees or affiliates who are advised of the
confidential nature of such information, (ii) to the extent such information
presently is or hereafter becomes available to such Lender on a non-confidential
basis from any source or such information that is in the public domain at the
time of disclosure, (iii) to the extent disclosure is required by law (including
applicable securities laws), regulation, subpoena or judicial order or process
(provided that notice of such requirement or order shall be promptly furnished
to Holdings and the Borrower unless such notice is legally prohibited) or
requested or required by bank, securities, insurance or investment company
regulations or auditors or any administrative body or commission to whose
jurisdiction such Lender may be subject, (iv) to any rating agency to the extent
required in connection with any rating to be assigned to such Lender, (v) to the
Administrative Agent or the Collateral Agent, (vi) to any pledgee referred to in
Section 13.04(c) or any prospective or actual transferee or participant in
connection with any contemplated transfer or participation of any of the Loans,
Notes or Commitments or any interest therein by such Lender, or to any direct or
indirect contractual counterparties in swap agreements or to the professional
advisors of such swap counterparties, who agree to be bound by the provisions of
this Section 13.16, (vii) in connection with any litigation between any Credit
Party and any Lender with respect to the Loans or this Agreement and the other
Credit Documents or (viii) with Holdings’ or the Borrower’s prior written
consent. The agreements in this Section 13.16 shall survive repayment of the
Loans and all other amounts payable hereunder.

 

(b) Each of Holdings and the Borrower hereby acknowledges and agrees that each
Lender may share with any of its affiliates, and such affiliates may share with
such Lender, any information related to Holdings or any of its Subsidiaries
(including, without limitation, any nonpublic customer information regarding the
creditworthiness of Holdings and its Subsidiaries), provided such Persons shall
be subject to the provisions of this Section 13.16 to the same extent as such
Lender.

 

13.17.      Special Provisions Regarding Pledges of Equity Interests in, and
Promissory Notes Owed by, Persons Not Organized in the United States. The
parties hereto acknowledge and agree that the provisions of the various Security
Documents executed and

 

119

--------------------------------------------------------------------------------


 

delivered by the Credit Parties require that, among other things, all promissory
notes executed by, and capital stock and other Equity Interests in, various
Persons owned by the respective Credit Party be pledged, and delivered for
pledge, pursuant to the Security Documents. The parties hereto further
acknowledge and agree that each Credit Party shall be required to take all
actions under the laws of the jurisdiction in which such Credit Party is
organized to create and perfect all security interests granted pursuant to the
various Security Documents and to take all actions under the laws of the United
States, any State thereof or the District of Columbia to perfect the security
interests in the capital stock and other Equity Interests of, and promissory
notes issued by, any Person organized under the laws of said jurisdictions (in
each case, to the extent said capital stock, other Equity Interests or
promissory notes are owned by any Credit Party). Except as provided in the
immediately preceding sentence, to the extent any Security Document requires or
provides for the pledge of promissory notes issued by, or capital stock or other
Equity Interests in, any Person organized under the laws of a jurisdiction other
than those specified in the immediately preceding sentence, it is acknowledged
that, as of the Initial Borrowing Date, no actions have been required to be
taken to perfect, under local law of the jurisdiction of the Person who issued
the respective promissory notes or whose capital stock or other Equity Interests
are pledged, under the Security Documents. The Borrower hereby agrees that,
following any reasonable request by the Administrative Agent or the Required
Lenders to do so, the Borrower will, and will cause its Subsidiaries to, take
such actions under the local law of any jurisdiction with respect to which such
actions have not already been taken as are determined by the Administrative
Agent or the Required Lenders to be necessary or desirable in order to fully
perfect, preserve or protect the security interests granted pursuant to the
various Security Documents under the laws of such jurisdictions. If requested to
do so pursuant to this Section 13.17, all such actions shall be taken in
accordance with the provisions of this Section 13.17 and Section 9.12 and within
the time periods set forth therein. All conditions and representations contained
in this Agreement and the other Credit Documents shall be deemed modified to the
extent necessary to effect the foregoing and so that same are not violated by
reason of the failure to take actions under local law (but only with respect to
capital stock of, other Equity Interests in, and promissory notes issued by,
Persons organized under laws of jurisdictions other than the United States, any
State thereof or the District of Columbia) not required to be taken in
accordance with the provisions of this Section 13.17, provided that to the
extent any representation or warranty would not be true because the foregoing
actions were not taken, the respective representation of warranties shall be
required to be true and correct in all material respects at such time as the
respective action is required to be taken in accordance with the foregoing
provisions of Section 9.12 and this Section 13.17.

 

13.18.      The Patriot Act. Each Lender subject to the USA PATRIOT ACT (Title
111 of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot Act”)
hereby notifies Holdings and the Borrower that pursuant to the requirements of
the Patriot Act, it is required to obtain, verify and record information that
identifies Holdings, the Borrower and the other Credit Parties and other
information that will allow such Lender to identify Holdings, the Borrower and
the other Credit Parties in accordance with the Patriot Act.

 

SECTION 14. Holdings Guaranty.

 

14.01.      Guaranty. In order to induce the Administrative Agent, the
Collateral Agent, the Issuing Lenders and the Lenders to enter into this
Agreement and to extend credit

 

120

--------------------------------------------------------------------------------


 

hereunder, and to induce the other Guaranteed Creditors to enter into Interest
Rate Protection Agreements and Other Hedging Agreements and in recognition of
the direct benefits to be received by Holdings from the proceeds of the Loans,
the issuance of the Letters of Credit and the entering into of such Interest
Rate Protection Agreements and Other Hedging Agreements, Holdings hereby agrees
with the Guaranteed Creditors as follows:  Holdings hereby unconditionally and
irrevocably guarantees as primary obligor and not merely as surety the full and
prompt payment when due, whether upon maturity, acceleration or otherwise, of
any and all of the Guaranteed Obligations of the Borrower and each other
Guaranteed Party to the Guaranteed Creditors. If any or all of the Guaranteed
Obligations of the Borrower or any other Guaranteed Party to the Guaranteed
Creditors becomes due and payable hereunder, Holdings, unconditionally and
irrevocably, promises to pay such indebtedness to the Administrative Agent
and/or the other Guaranteed Creditors, or order, on demand, together with any
and all expenses which may be incurred by the Administrative Agent and the other
Guaranteed Creditors in collecting any of the Guaranteed Obligations. If claim
is ever made upon any Guaranteed Creditor for repayment or recovery of any
amount or amounts received in payment or on account of any of the Guaranteed
Obligations and any of the aforesaid payees repays all or part of said amount by
reason of (i) any judgment, decree or order of any court or administrative body
having jurisdiction over such payee or any of its property or (ii) any
settlement or compromise of any such claim effected by such payee with any such
claimant (including such Guaranteed Party), then and in such event Holdings
agrees that any such judgment, decree, order, settlement or compromise shall be
binding upon Holdings, notwithstanding any revocation of this Holdings Guaranty
or other instrument evidencing any liability of any Guaranteed Party, and
Holdings shall be and remain liable to the aforesaid payees hereunder for the
amount so repaid or recovered to the same extent as if such amount had never
originally been received by any such payee.

 

14.02.      Bankruptcy. Additionally, Holdings unconditionally and irrevocably
guarantees the payment of any and all of the Guaranteed Obligations to the
Guaranteed Creditors whether or not due or payable by any Guaranteed Party upon
the occurrence of any of the events specified in Section 11.05, and irrevocably
and unconditionally promises to pay such indebtedness to the Guaranteed
Creditors, or order, on demand, in lawful money of the United States.

 

14.03.      Nature of Liability. The liability of Holdings hereunder is primary,
absolute and unconditional, exclusive and independent of any security for or
other guaranty of the Guaranteed Obligations, whether executed by any other
guarantor or by any other party, and the liability of Holdings hereunder shall
not be affected or impaired by (a) any direction as to application of payment by
any Guaranteed Party or by any other party, or (b) any other continuing or other
guaranty, undertaking or maximum liability of a guarantor or of any other party
as to the Guaranteed Obligations, or (c) any payment on or in reduction of any
such other guaranty or undertaking, or (d) any dissolution, termination or
increase, decrease or change in personnel by any Guaranteed Party, or (e) any
payment made to any Guaranteed Creditor on the Guaranteed Obligations which any
such Guaranteed Creditor repays to any Guaranteed Party pursuant to court order
in any bankruptcy, reorganization, arrangement, moratorium or other debtor
relief proceeding, and Holdings waives any right to the deferral or modification
of its obligations hereunder by reason of any such proceeding, or (f) any action
or inaction by the

 

121

--------------------------------------------------------------------------------


 

Guaranteed Creditors as contemplated in Section 14.05, or (g) any invalidity,
irregularity or enforceability of all or any part of the Guaranteed Obligations
or of any security therefor.

 

14.04.      Independent Obligation. The obligations of Holdings hereunder are
independent of the obligations of any other guarantor of the Guaranteed
Obligations, any other party or any Guaranteed Party, and a separate action or
actions may be brought and prosecuted against Holdings whether or not action is
brought against any other guarantor of the Guaranteed Obligations, any other
party or any Guaranteed Party and whether or not any other guarantor of the
Guaranteed Obligations, any other party or any Guaranteed Party be joined in any
such action or actions. Holdings waives, to the fullest extent permitted by law,
the benefit of any statute of limitations affecting its liability hereunder or
the enforcement thereof. Any payment by any Guaranteed Party or other
circumstance which operates to toll any statute of limitations as to such
Guaranteed Party shall operate to toll the statute of limitations as to
Holdings.

 

14.05.      Authorization. Holdings authorizes the Guaranteed Creditors without
notice or demand (except as shall be required by applicable statute and cannot
be waived), and without affecting or impairing its liability hereunder, from
time to time to:

 

(a)           change the manner, place or terms of payment of, and/or change or
extend the time of payment of, renew, increase, accelerate or alter, any of the
Guaranteed Obligations (including any increase or decrease in the principal
amount thereof or the rate of interest or fees thereon), any security therefor,
or any liability incurred directly or indirectly in respect thereof, and this
Holdings Guaranty shall apply to the Guaranteed Obligations as so changed,
extended, renewed or altered;

 

(b)           take and hold security for the payment of the Guaranteed
Obligations and sell, exchange, release, impair, surrender, realize upon or
otherwise deal with in any manner and in any order any property by whomsoever at
any time pledged or mortgaged to secure, or howsoever securing, the Guaranteed
Obligations or any liabilities (including any of those hereunder) incurred
directly or indirectly in respect thereof or hereof, and/or any offset
thereagainst;

 

(c)           exercise or refrain from exercising any rights against any
Guaranteed Party, any other Credit Party or others or otherwise act or refrain
from acting;

 

(d)           release or substitute any one or more endorsers, guarantors, any
Guaranteed Party, other Credit Parties or other obligors;

 

(e)           settle or compromise any of the Guaranteed Obligations, any
security therefor or any liability (including any of those hereunder) incurred
directly or indirectly in respect thereof or hereof, and may subordinate the
payment of all or any part thereof to the payment of any liability (whether due
or not) of any Guaranteed Party to its creditors other than the Guaranteed
Creditors;

 

(f)            apply any sums by whomsoever paid or howsoever realized to any
liability or liabilities of any Guaranteed to the Guaranteed Creditors
regardless of what liability or liabilities of any Guaranteed Party remain
unpaid;

 

122

--------------------------------------------------------------------------------


 

(g)           consent to or waive any breach of, or any act, omission or default
under, this Agreement, any other Credit Document, any Interest Rate Protection
Agreement or any Other Hedging Agreement or any of the instruments or agreements
referred to herein or therein, or otherwise amend, modify or supplement this
Agreement, any other Credit Document, any Interest Rate Protection Agreement or
any Other Hedging Agreement or any of such other instruments or agreements;
and/or

 

(h)           take any other action which would, under otherwise applicable
principles of common law, give rise to a legal or equitable discharge of
Holdings from its liabilities under this Holdings Guaranty.

 

14.06.      Reliance. It is not necessary for any Guaranteed Creditor to inquire
into the capacity or powers of Holdings or any of its Subsidiaries or the
officers, directors, partners or agents acting or purporting to act on their
behalf, and any Guaranteed Obligations made or created in reliance upon the
professed exercise of such powers shall be guaranteed hereunder.

 

14.07.      Subordination. Any indebtedness of any Guaranteed Party now or
hereafter owing to Holdings is hereby subordinated to the Guaranteed Obligations
owing to the Guaranteed Creditors; and if the Administrative Agent so requests
at a time when an Event of Default exists, all such indebtedness of such
Guaranteed Party to Holdings shall be collected, enforced and received by
Holdings for the benefit of the Guaranteed Creditors and be paid over to the
Administrative Agent on behalf of the Guaranteed Creditors on account of the
Guaranteed Obligations to the Guaranteed Creditors, but without affecting or
impairing in any manner the liability of Holdings under the other provisions of
this Holdings Guaranty. Prior to the transfer by Holdings of any note or
negotiable instrument evidencing any such indebtedness of any Guaranteed Party
to Holdings, Holdings shall mark such note or negotiable instrument with a
legend that the same is subject to this subordination. Without limiting the
generality of the foregoing, Holdings hereby agrees with the Guaranteed
Creditors that it will not exercise any right of subrogation which it may at any
time otherwise have as a result of this Holdings Guaranty (whether contractual,
under Section 509 of the Bankruptcy Code or otherwise) until all Guaranteed
Obligations have been irrevocably paid in full in cash.

 

14.08.      Waiver. (a)  Holdings waives any right (except as shall be required
by applicable statute and cannot be waived) to require any Guaranteed Creditor
to (i) proceed against any Guaranteed Party, any other guarantor of the
Guaranteed Obligations or any other party, (ii) proceed against or exhaust any
security held from any Guaranteed Party, any other guarantor of the Guaranteed
Obligations or any other party or (iii) pursue any other remedy in any
Guaranteed Creditor’s power whatsoever. Holdings waives any defense based on or
arising out of any defense of any Guaranteed Party, any other guarantor of the
Guaranteed Obligations or any other party, other than payment in cash of the
Guaranteed Obligations to the extent of such payment, based on or arising out of
the disability of such Guaranteed Party, Holdings, any other guarantor of the
Guaranteed Obligations or any other party, or the validity, legality or
unenforceability of the Guaranteed Obligations or any part thereof from any
cause, or the cessation from any cause of the liability of such Guaranteed Party
other than payment in cash of the Guaranteed Obligations to the extent of such
payment. The Guaranteed Creditors may, at their election, foreclose on any
security held by the Administrative Agent, the Collateral Agent or any other
Guaranteed Creditor by one or more judicial or nonjudicial sales, whether or not

 

123

--------------------------------------------------------------------------------


 

every aspect of any such sale is commercially reasonable (to the extent such
sale is permitted by applicable law), or exercise any other right or remedy the
Guaranteed Creditors may have against any Guaranteed Party or any other party,
or any security, without affecting or impairing in any way the liability of
Holdings hereunder except to the extent the Guaranteed Obligations have been
paid in cash. Holdings waives any defense arising out of any such election by
the Guaranteed Creditors, even though such election operates to impair or
extinguish any right of reimbursement or subrogation or other right or remedy of
Holdings against any Guaranteed Party or any other party or any security.

 

(b) Holdings waives all presentments, demands for performance, protests and
notices, including without limitation notices of nonperformance, notices of
protest, notices of dishonor, notices of acceptance of this Holdings Guaranty,
and notices of the existence, creation or incurring of new or additional
Guaranteed Obligations. Holdings assumes all responsibility for being and
keeping itself informed of the each Guaranteed Party’s financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Guaranteed Obligations and the nature, scope and extent of the risks which
Holdings assumes and incurs hereunder, and agrees that neither the
Administrative Agent nor any of the other Guaranteed Creditors shall have any
duty to advise Holdings of information known to them regarding such
circumstances or risks.

 

(c) Until such time as the Guaranteed Obligations have been paid in full in
cash, Holdings hereby waives all rights of subrogation which it may at any time
otherwise have as a result of this Holdings Guaranty (whether contractual, under
Section 509 of the Bankruptcy Code, or otherwise) to the claims of the
Guaranteed Creditors against any Guaranteed Party or any other guarantor of the
Guaranteed Obligations and all contractual, statutory or common law rights of
reimbursement, contribution or indemnity from any Guaranteed Party or any other
guarantor which it may at any time otherwise have as a result of this Holdings
Guaranty.

 

(d) Holdings hereby acknowledges and affirms that it understands that to the
extent the Guaranteed Obligations are secured by Real Property located in
California, Holdings shall be liable for the full amount of the liability
hereunder notwithstanding the foreclosure on such Real Property by trustee sale
or any other reason impairing Holdings’ or any Guaranteed Creditor’s right to
proceed against any Guaranteed Party or any other guarantor of the Guaranteed
Obligations. In accordance with Section 2856 of the California Code of Civil
Procedure, Holdings hereby waives until such time as the Guaranteed Obligations
have been paid in full in cash:

 

(i)            all rights of subrogation, reimbursement, indemnification, and
contribution and any other rights and defenses that are or may become available
to Holdings by reason of Sections 2787 to 2855, inclusive, 2899 and 3433 of the
California Code of Civil Procedure;

 

(ii)           all rights and defenses that Holdings may have because the
Guaranteed Obligations are secured by Real Property located in California,
meaning, among other things, that:  (A) the Guaranteed Creditors may collect
from Holdings without first foreclosing on any real or personal property
collateral pledged by any Guaranteed Party or any other Credit Party, and (B) if
the Guaranteed Creditors foreclose on any Real

 

124

--------------------------------------------------------------------------------


 

Property collateral pledged by any Guaranteed Party or any other Credit Party,
(1) the amount of the Guaranteed Obligations may be reduced only by the price
for which that collateral is sold at the foreclosure sale, even if the
collateral is worth more than the sale price, and (2) the Guaranteed Creditors
may collect from Holdings even if the Guaranteed Creditors, by foreclosing on
the Real Property collateral, have destroyed any right Holdings may have to
collect from any Guaranteed Party, it being understood that this is an
unconditional and irrevocable waiver of any rights and defenses Holdings may
have because the Guaranteed Obligations are secured by Real Property (including,
without limitation, any rights or defenses based upon Sections 580a, 580d or 726
of the California Code of Civil Procedure); and

 

(iii) all rights and defenses arising out of an election of remedies by the
Guaranteed Creditors, even though that election of remedies, such as a
nonjudicial foreclosure with respect to security for the Guaranteed Obligations,
has destroyed Holdings’ rights of subrogation and reimbursement against any
Guaranteed Party by the operation of Section 580d of the California Code of
Civil Procedure or otherwise.

 

(e)           Holdings warrants and agrees that each of the waivers set forth
above is made with full knowledge of its significance and consequences and that
if any of such waivers are determined to be contrary to any applicable law of
public policy, such waivers shall be effective only to the maximum extent
permitted by law.

 

14.09.      Payments. All payments made by Holdings pursuant to this Section 14
shall be made in Dollars and will be made without setoff, counterclaim or other
defense, and shall be subject to the provisions of Sections 5.03 and 5.04.

 

14.10.      Maximum Liability. It is the desire and intent of Holdings and the
Guaranteed Creditors that this Holdings Guaranty shall be enforced against
Holdings to the fullest extent permissible under the laws and public policies
applied in each jurisdiction in which enforcement is sought. If, however, and to
the extent that, the obligations of Holdings under this Holdings Guaranty shall
be adjudicated to be invalid or unenforceable for any reason (including, without
limitation, because of any applicable state or federal law relating to
fraudulent conveyances or transfers), then the amount of Holdings’ obligations
under this Holdings Guaranty shall be deemed to be reduced and Holdings shall
pay the maximum amount of the Guaranteed Obligations which would be permissible
under applicable law.

 

*     *     *

 

125

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Agreement as of the date first above
written.

 

 

Address:

 

 

 

International Advisory Holdings Corp.

INTERNATIONAL ADVISORY HOLDINGS

Four Stamford Plaza

CORP.

107 Elm Street

 

Stamford, Connecticut 06902

 

Attention: Frank Martell

By:

 /s/ Frank Martell

Telephone No.: (203) 517-3100

 

Title:  President, CFO and Treasurer

Fax No.: (203) 517-3199

 

 

 

 

 

International Consulting Acquisition Corp.

INTERNATIONAL CONSULTING

Four Stamford Plaza

ACQUISITION CORP.

107 Elm Street

 

Stamford, Connecticut 06902

 

Attention: Frank Martell

By:

 /s/ Frank Martell

Telephone No.: (203) 517-3100

 

Title:  President, CFO and Treasurer

Fax No.: (203) 517-3199

 

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK TRUST COMPANY

 

AMERICAS,

 

Individually, as Issuing Lender and as

 

Administrative Agent

 

 

 

 

 

By:

 /s/ Erin Morrissey

 

 

Title: Vice President

 

 

 

By:

 /s/ Susan LeFevre

 

 

Title:  Director

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

 

SECTION 1.

Definitions and Accounting Terms

 

1

 

 

 

 

1.01.

Defined Terms

 

1

 

 

 

 

SECTION 2.

Amount and Terms of Credit

 

31

 

 

 

 

2.01.

The Commitments

 

31

2.02.

Minimum Amount of Each Borrowing

 

33

2.03.

Notice of Borrowing

 

33

2.04.

Disbursement of Funds

 

35

2.05.

Notes

 

35

2.06.

Conversions

 

37

2.07.

Pro Rata Borrowings

 

38

2.08.

Interest

 

38

2.09.

Interest Periods

 

39

2.10.

Increased Costs, Illegality, etc

 

40

2.11.

Compensation

 

42

2.12.

Change of Lending Office

 

42

2.13.

Replacement of Lenders

 

42

2.14.

Incremental Term Loan Commitments

 

44

 

 

 

 

SECTION 3.

Letters of Credit

 

47

 

 

 

 

3.01.

Letters of Credit

 

47

3.02.

Maximum Letter of Credit Outstandings; Final Maturities

 

47

3.03.

Letter of Credit Requests; Minimum Stated Amount

 

48

3.04.

Letter of Credit Participations

 

49

3.05.

Agreement to Repay Letter of Credit Drawings

 

50

3.06.

Increased Costs

 

51

 

 

 

 

SECTION 4.

Commitment Commission; Fees; Reductions of Commitment

 

52

 

 

 

 

4.01.

Fees

 

52

4.02.

Voluntary Termination of Unutilized Commitments

 

53

4.03.

Mandatory Reduction of Commitments

 

54

 

 

 

 

SECTION 5.

Prepayments; Payments; Taxes

 

54

 

 

 

 

5.01.

Voluntary Prepayments

 

54

5.02.

Mandatory Repayments

 

56

5.03.

Method and Place of Payment

 

60

5.04.

Net Payments

 

60

 

 

 

 

SECTION 6.

Conditions Precedent to Credit Events on the Initial Borrowing Date

 

62

 

 

 

 

6.01.

Effective Date; Notes

 

62

 

--------------------------------------------------------------------------------


 

 

 

 

Page

 

 

 

 

6.02.

Officer’s Certificate

 

62

6.03.

Opinions of Counsel

 

62

6.04.

Company Documents; Proceedings; etc

 

63

6.05.

Shareholders’ Agreements; Management Agreements; Tax Sharing Agreements;
Existing Indebtedness Agreements

 

63

6.06.

Consummation of the Transaction; etc

 

63

6.07.

Adverse Change, Approvals

 

64

6.08.

Patriot Act

 

64

6.09.

Financial Statements; Pro Forma Financial Statements; Projections

 

64

6.10.

Subsidiaries Guaranty

 

64

6.11.

Pledge Agreement

 

64

6.12.

Security Agreement

 

65

6.13.

Solvency Certificate; Insurance Certificates

 

65

6.14.

Fees, etc

 

66

 

 

 

 

SECTION 7.

Conditions Precedent to All Credit Events

 

66

 

 

 

 

7.01.

No Default; Representations and Warranties

 

66

7.02.

Notice of Borrowing; Letter of Credit Request

 

66

 

 

 

 

SECTION 8.

Representations, Warranties and Agreements

 

67

 

 

 

 

8.01.

Company Status

 

67

8.02.

Power and Authority

 

67

8.03.

No Violation

 

67

8.04.

Approvals

 

68

8.05.

Financial Statements; Financial Condition Undisclosed Liabilities; Projections

 

68

8.06.

Litigation

 

70

8.07.

True and Complete Disclosure

 

70

8.08.

Use of Proceeds; Margin Regulations

 

70

8.09.

Tax Returns and Payments

 

70

8.10.

Compliance with ERISA

 

71

8.11.

Security Documents

 

72

8.12.

Properties

 

73

8.13.

Capitalization

 

73

8.14.

Subsidiaries

 

74

8.15.

Compliance with Statutes, etc

 

74

8.16.

Investment Company Act

 

74

8.17.

Environmental Matters

 

74

8.18.

Employment and Labor Relations

 

75

8.19.

Intellectual Property, etc

 

75

8.20.

Indebtedness

 

75

8.21.

Insurance

 

76

8.22.

Representations and Warranties in Acquisition Documents

 

76

 

 

 

 

SECTION 9.

Affirmative Covenants

 

76

 

 

 

 

9.01.

Information Covenants

 

76

 

 

vii

--------------------------------------------------------------------------------


 

 

 

 

Page

 

 

 

 

9.02.

Books, Records and Inspections

 

79

9.03.

Maintenance of Property; Insurance

 

80

9.04.

Existence; Franchises

 

80

9.05.

Compliance with Statutes, etc

 

80

9.06.

Compliance with Environmental Laws

 

81

9.07.

ERISA

 

81

9.08.

End of Fiscal Years; Fiscal Quarters

 

83

9.09.

Performance of Obligations

 

83

9.10.

Payment of Taxes

 

83

9.11.

Use of Proceeds

 

83

9.12.

Additional Security; Further Assurances; etc

 

83

9.13.

Ownership of Subsidiaries; etc

 

84

9.14.

Interest Rate Protection

 

84

9.15.

Permitted Acquisitions

 

85

9.16.

Foreign Subsidiaries Security

 

86

9.17.

Contributions

 

86

 

 

 

 

SECTION 10.

Negative Covenants

 

86

 

 

 

 

10.01.

Liens

 

86

10.02.

Consolidation, Merger, Purchase or Sale of Assets, etc

 

89

10.03.

Dividends

 

92

10.04.

Indebtedness

 

93

10.05.

Advances, Investments and Loans

 

95

10.06.

Transactions with Affiliates

 

97

10.07.

Total Leverage Ratio

 

98

10.08.

Limitation on Certain Restrictions on Subsidiaries

 

99

10.09.

Limitation on Issuance of Equity Interests

 

99

10.10.

Business

 

100

10.11.

Modifications of Certificate of Incorporation, By-Laws, Indebtedness and Certain
Other Agreements, etc

 

100

10.12.

Limitation on Creation of Subsidiaries

 

101

 

 

 

 

SECTION 11.

Events of Default

 

102

 

 

 

 

11.01.

Payments

 

102

11.02.

Representations, etc

 

102

11.03.

Covenants

 

102

11.04.

Default Under Other Agreements

 

102

11.05.

Bankruptcy, etc

 

102

11.06.

ERISA

 

103

11.07.

Security Documents

 

103

11.08.

Guaranties

 

104

11.09.

Judgments

 

104

11.10.

Change of Control

 

104

 

 

 

 

SECTION 12.

The Administrative Agent

 

105

 

 

 

 

12.01.

Appointment

 

105

 

viii

--------------------------------------------------------------------------------


 

 

 

 

Page

 

 

 

 

12.02.

Nature of Duties

 

105

12.03.

Non-Reliance on the Administrative Agent

 

106

12.04.

Certain Rights of the Administrative Agent

 

106

12.05.

Reliance

 

106

12.06.

Indemnification

 

106

12.07.

The Administrative Agent in its Individual Capacity

 

107

12.08.

Holders

 

107

12.09.

Resignation by the Administrative Agent

 

107

12.10.

Collateral Matters

 

108

12.11.

Delivery of Information

 

109

 

 

 

 

SECTION 13.

Miscellaneous

 

109

 

 

 

 

13.01.

Payment of Expenses, etc

 

109

13.02.

Right of Setoff

 

110

13.03.

Notices

 

111

13.04.

Benefit of Agreement; Assignments; Participations

 

111

13.05.

No Waiver; Remedies Cumulative

 

113

13.06.

Payments Pro Rata

 

113

13.07.

Calculations; Computations

 

114

13.08.

GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL

 

114

13.09.

Counterparts

 

116

13.10.

Effectiveness

 

116

13.11.

Headings Descriptive

 

116

13.12.

Amendment or Waiver; etc

 

116

13.13.

Survival

 

118

13.14.

Domicile of Loans

 

118

13.15.

Register

 

118

13.16.

Confidentiality

 

119

13.17.

Special Provisions Regarding Pledges of Equity Interests in, and Promissory
Notes Owed by, Persons Not Organized in the United States

 

119

13.18.

The Patriot Act

 

120

 

 

 

 

SECTION 14.

Holdings Guaranty

 

120

 

 

 

 

14.01.

Guaranty

 

120

14.02.

Bankruptcy

 

121

14.03.

Nature of Liability

 

121

14.04.

Independent Obligation

 

122

14.05.

Authorization

 

122

14.06.

Reliance

 

123

14.07.

Subordination

 

123

14.08.

Waiver

 

123

14.09.

Payments

 

125

14.10.

Maximum Liability

 

125

 

 

 

 

SCHEDULE I Commitments

 

 

 

ix

--------------------------------------------------------------------------------


 

SCHEDULE II

Lender Addresses

 

 

SCHEDULE III

Existing Investments

 

 

SCHEDULE IV

Real Property

 

 

SCHEDULE V

Subsidiaries

 

 

SCHEDULE VI

Existing Indebtedness

 

 

SCHEDULE VII

Insurance

 

 

SCHEDULE VIII

Existing Liens

 

 

 

 

 

 

EXHIBIT A-1

Form of Notice of Borrowing

 

 

EXHIBIT A-2

Form of Notice of Conversion/Continuation

 

 

EXHIBIT B-1

Form of Initial Term Note

 

 

EXHIBIT B-2

Form of Revolving Note

 

 

EXHIBIT B-3

Form of Incremental Term Note

 

 

EXHIBIT B-4

Form of Swingline Note

 

 

EXHIBIT C

Form of Letter of Credit Request

 

 

EXHIBIT D

Form of Section 5.04(b)(ii) Certificate

 

 

EXHIBIT E-1

Form of Opinion of Simpson Thacher & Bartlett LLP, special counsel to the Credit
Parties

 

 

EXHIBIT E-2

Form of Opinion of Andrews Kurth LLP, Texas counsel to the Credit Parties

 

 

EXHIBIT F

Form of Officers’ Certificate

 

 

EXHIBIT G

Form of Subsidiaries Guaranty

 

 

EXHIBIT H

Form of Pledge Agreement

 

 

EXHIBIT I

Form of Security Agreement

 

 

EXHIBIT J

Form of Compliance Certificate

 

 

EXHIBIT K

Form of Assignment and Assumption Agreement

 

 

EXHIBIT L

Form of Intercompany Note

 

 

EXHIBIT M

Form of Incremental Term Loan Commitment Agreement

 

 

EXHIBIT N

Form of Solvency Certificate

 

 

EXHIBIT O

Form of Shareholder Subordinated Note

 

 

 

x

--------------------------------------------------------------------------------